



OMNIBUS REFINANCING AMENDMENT
TO CREDIT AGREEMENT, SECURITY AGREEMENT AND PLEDGE AGREEMENT
OMNIBUS REFINANCING AMENDMENT TO CREDIT AGREEMENT, SECURITY AGREEMENT AND PLEDGE
AGREEMENT, dated as of January 30, 2017 (this “Amendment”), by and among Ciena
Corporation, a Delaware corporation (the “Borrower”), the other Loan Parties
party hereto, the Additional Term Lenders (as defined below, which together with
the Continuing Term Lenders (as defined below) constitute the Required Lenders)
and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 15,
2014 (as amended by the First Amendment, dated as of April 15, 2015, the Second
Amendment, dated as of July 2, 2015, the Incremental Joinder and Amendment
Agreement, dated as of April 25, 2016, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Credit Agreement” and, as amended by this Amendment,
the “Credit Agreement”), by and among the Borrower, the lenders from time to
time party thereto and the Administrative Agent (capitalized terms used but not
otherwise defined herein having the meanings provided in the Credit Agreement);
WHEREAS, the Borrower, by this Amendment, hereby notifies the Administrative
Agent pursuant to Section 2.12 of the Credit Agreement, the receipt of which is
hereby acknowledged, of its request for Credit Agreement Refinancing
Indebtedness in the form of Refinancing Term Loans (as defined below) in an
aggregate principal amount of $400,000,000 to refinance the 2014 Term Loans and
the 2016 Term Loans, in each case outstanding immediately prior to the
Refinancing Amendment Effective Date (as defined below) (the “Existing Term
Loans”; the Term Lenders with respect thereto, the “Existing Term Lenders”).
WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment in the form of Annex I hereto (a “Lender Addendum”) will
thereby agree to the terms of this Amendment and agree to continue all of its
Existing Term Loans as Refinancing Term Loans (such continued Existing Term
Loans, the “Continued Term Loans”; all such Lenders, collectively, the
“Continuing Term Lenders”) in a principal amount up to the aggregate principal
amount of its Existing Term Loans;
WHEREAS, each Person (other than a Continuing Term Lender in its capacity as
such) that agrees to make Refinancing Term Loans (collectively, the “Additional
Term Lenders” and, together with the Continuing Term Lenders, the “Refinancing
Lenders”) will make Refinancing Term Loans to the Borrower on the Refinancing
Amendment Effective Date (the “Additional Term Loans” and, together with the
Continued Term Loans, the “Refinancing Term Loans”) in the amount of its
Additional Term Commitment (as defined below);
WHEREAS, the Refinancing Term Lenders, the Borrower and the Administrative
Agent, as applicable, have agreed (i) to make modifications to the Existing
Credit Agreement to effect the terms of the Refinancing Term Loans as set forth
below and (ii) to make certain other modifications to the Existing Credit
Agreement, the Security Agreement as amended prior to, and otherwise in effect
on, the date hereof (the “Existing Security Agreement”), and the Term Loan
Pledge Agreement dated as of July 15, 2014, by and among the Loan Parties, as
pledgors, and the Bank of America, N.A., as collateral agent and pledgee, as
amended prior to, and otherwise in effect on, the date hereof (the “Existing
Pledge Agreement”), in each case as set forth below;


    
 

--------------------------------------------------------------------------------





WHEREAS, (i) Bank of America, N.A. and Deutsche Bank Securities, Inc. are acting
as the joint arrangers and joint bookrunners (the “Refinancing Facility Lead
Arrangers”) for the Refinancing Term Loans established hereunder and (ii) those
entities designated as Syndication Agent and Documentation Agents, as
applicable, under the Existing Credit Agreement, are acting in such capacity for
the Refinancing Term Loans established hereunder; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Refinancing Amendment Effective Date, (a) the Existing
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex II-A hereto and (b) Schedule 7.03 to the
Credit Agreement shall be amended and restated in its entirety in the form
attached as Annex II-B.
SECTION 2.    Amendments to the Security Agreement. Each of the parties hereto
agrees that, effective on the Refinancing Amendment Effective Date, the Existing
Security Agreement as in effect on the date hereof shall be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Security Agreement attached as Annex III
hereto.
SECTION 3.     Amendments to the Pledge Agreements.
(a)    Each of the parties hereto agrees that, effective on the Refinancing
Amendment Effective Date, the Existing Pledge Agreement as in effect on the date
hereof shall be amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Security
Agreement attached as Annex IV hereto.
(b)    The parties hereto hereby agree that the Canadian Term Loan Pledge
Agreement, dated as of December 12, 2014, between the Borrower and Bank of
America, N.A., as collateral agent (as amended prior to, and otherwise in effect
on, the date hereof the “Existing Canadian Pledge Agreement” and as amended
pursuant to the terms hereof, the “Canadian Pledge Agreement”), may be amended
to reflect, mutatis mutandis, the amendments made to the Pledge Agreement
pursuant to the terms hereof, and the Lenders hereby authorize the
Administrative Agent to approve such amendments to the Existing Canadian Pledge
Agreement.
SECTION 4.    Refinancing Term Loans. Subject to the satisfaction of the
conditions set forth in Section 5 hereof:
(a)    Subject to the terms and conditions set forth herein, each Continuing
Term Lender agrees to continue its Existing Term Loans as Refinancing Term Loans
in an aggregate principal amount equal to its Continuing Term Commitment (as
defined below). The “Continuing Term Commitment” of any Continuing Term Lender
will be the amount set forth opposite such Continuing Term Lender’s name on
Schedule 2 hereto.


2
    
 

--------------------------------------------------------------------------------





(b)    Subject to the terms and conditions set forth herein, each Additional
Term Lender severally agrees to make a Refinancing Term Loan to the Borrower on
the Refinancing Amendment Effective Date in a principal amount equal to its
Additional Term Commitment (as defined below). The “Additional Term Commitment”
of any Additional Term Lender will be the amount set forth opposite such
Additional Term Lender’s name on Schedule 1 hereto.
(c)    The Refinancing Term Loans shall have the terms set forth in the Credit
Agreement, including, without limitations, the following:
(i) The Applicable Rate with respect to the Refinancing Term Loans shall mean, a
percentage per annum equal to (i) with respect to the Refinancing Term Loans
that are Eurodollar Rate Loans, 2.50% and (ii) with respect to Refinancing Term
Loans that are Base Rate Loans, 1.50%.
(ii) LIBOR shall not be less than 0.75%.
(iii) The Maturity Date with respect to the Refinancing Term Loans shall mean
January 30, 2022; provided, however, that, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
(iv) The optional prepayment premium of 1% provided for in Section 2.03(a)(i) of
the Credit Agreement shall apply to the Refinancing Term Loans for the period
from the Refinancing Amendment Effective Date to the six-month anniversary of
such date.
(v) The initial Interest Period in respect of the Refinancing Term Loans shall
commence on the Refinancing Amendment Effective Date and shall end on February
20, 2017.
(d)     The continuation of Continued Term Loans may be implemented pursuant to
procedures specified by the Administrative Agent (in consultation with the
Borrower), including by repayment of Continued Term Loans of a Continuing Term
Lender followed by a subsequent assignment to it of Refinancing Term Loans in
the same amount.
(e)    On the Refinancing Amendment Effective Date, any Term Lender with
Existing Term Loans that are not continued as Continued Term Loans (the
“Non-Continuing Term Lenders”) shall have its Existing Term Loans prepaid in
full, and the Borrower shall pay to each Non-Continuing Term Lender all accrued
and unpaid interest on, such Non-Continuing Term Lender’s Existing Term Loans
to, but not including, the Refinancing Amendment Effective Date.
(f)    Upon the Refinancing Amendment Effective Date, the Administrative Agent
and each Lender is deemed to have waived any notice requirement set forth in
Section 2.03(a) with respect to any prepayment of Existing Term Loans in
connection with the refinancing.
SECTION 5.    Refinancing Amendment Effective Date Conditions. This Amendment
will become effective on the date (the “Refinancing Amendment Effective Date”)
on which each of the following conditions have been satisfied (or waived) in
accordance with the terms therein:
(a)    the Administrative Agent shall have received (x) a counterpart of this
Amendment signed on behalf of (i) the Borrower and each other Loan Party, (ii)
the Administrative Agent, (iii)


3
    
 

--------------------------------------------------------------------------------





the Additional Term Lenders (if any) and (y) Lender Addenda executed and
delivered by the Continuing Term Lenders with respect to the Continued Term
Loans.
(b)    the Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party dated the date hereof certifying (w) that
attached thereto is a true and complete copy of the certificate or articles of
incorporation, including all amendments thereto of such Loan Party certified as
of a recent date by the Secretary of State of the state of organization of such
Loan Party and a certificate as to the good standing of such Loan Party as of a
recent date, (x) that attached thereto is a true and complete copy of the
by-laws (or equivalent organizational document) of such Loan Party as in effect
on such date, (y) that attached is a true and complete copy of the resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of this Amendment
and all other documents executed in connection herewith, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on such date and (z) as to the
incumbency and specimen signature of each officer executing the Amendment and
any document executed in connection therewith and countersigned by another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing such certificate;
(c)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections ‎4.02(a) and ‎(b) of the Credit Agreement have been satisfied, (B)
that there has been no event or circumstance since the date of the most recent
annual audited financial statements furnished pursuant to Sections ‎6.01(a) of
the Credit Agreement that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and (C) as of
the Refinancing Amendment Effective Date, there are no actions, suits, claims,
demands, investigations, inspections, audits, charges or proceedings pending or
to the knowledge of any Responsible Officer of a Loan Party, threatened in
writing (i) with respect to this Amendment, the Credit Agreement or any other
Loan Document, or (ii) which has had, or could reasonably be expected to have, a
Material Adverse Effect;
(d)    all fees and out-of-pocket expenses required to be paid or reimbursed by
Borrower as separately agreed by Borrower and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or one of its affiliates) as lead arranger, including
reasonable and documented fees and out-of-pocket expenses of the Refinancing
Facility Lead Arrangers and all reasonable and documented fees and out-of-pocket
expenses of counsel to the Administrative Agent and the Refinancing Facility
Lead Arrangers shall have been paid or reimbursed, on or prior to the date
hereof;
(e)    the Borrower shall have paid to the Administrative Agent for the account
of (i) each Continuing Lender that has executed and delivered to the
Administrative Agent an executed Lender Addendum by no later than 11:59 a.m. New
York City time on January 25, 2017, a fee in an amount equal to 0.125% of the
aggregate principal amount of such Continuing Term Lender’s Existing Tem Loans
held immediately prior to the Refinancing Amendment Effective Date and continued
as Refinancing Term Loans on such date and (ii) each Additional Term Lender, a
fee in an amount equal to 0.125% of the amount of such Additional Term Lender’s
Additional Term Commitment; provided that such fee in the case of clauses (i)
and (ii) may be in the form of an original issue discount.
(f)    The Borrower shall have prepaid in part the Existing Term Loans such
that, immediately after giving effect to such prepayment, the aggregate
principal amount of the Existing Term Loans does not exceed $400,000,000.


4
    
 

--------------------------------------------------------------------------------





(g)    the Refinancing Facility Lead Arrangers, the Refinancing Term Lenders and
the Administrative Agent shall have received (a) an opinion of Hogan Lovells US
LLP, counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Refinancing Facility Lead Arrangers and the Administrative Agent and
(b) a solvency certificate from the chief financial officer of the Borrower
certifying that the Loan Parties (on a consolidated basis) are Solvent as of the
date hereof and after giving effect to the Refinancing Term Loans and the use of
proceeds therefrom in form and substance reasonably satisfactory to the
Refinancing Facility Lead Arrangers and the Administrative Agent;
(h)    the Administrative Agent shall have received a Note in substantially the
form attached as Exhibit C to the Credit Agreement executed by the Borrower in
favor of each Additional Term Lender requesting a Note;
(i)    the representations and warranties of the Borrower contained in ‎Article
V of the Credit Agreement or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects as drafted) on and as of the
Refinancing Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects as drafted) as of such earlier date,
and except that for purposes of this clause (h), the representations and
warranties contained in Sections ‎5.05(a) and ‎(b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
‎6.01(a) and ‎(b) of the Credit Agreement, respectively;
(j)    the representations and warranties in Section 6 of this Amendment shall
be true and correct in all material respects as of the date hereof;
(k)    the Additional Term Lenders party hereto and the Administrative Agent
shall have received at least 5 Business Days prior to the date hereof all
documentation and other information about the Borrower and the Guarantors
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT Act;
(l)    the Administrative Agent shall have received (or waived the receipt of) a
Request for Credit Extension in accordance with the requirements of the Credit
Agreement; and
(m)    no Default shall exist on the date hereof before or after giving effect
to the Refinancing Term Loans.
SECTION 6.    Representations and Warranties. By its execution of this
Amendment, each Loan Party hereby represents and warrants that:
(a)    This Amendment and the other documents executed in connection herewith
have been duly executed and delivered by each Loan Party party hereto and
constitute a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles;


5
    
 

--------------------------------------------------------------------------------





(b)    On the date hereof and after giving effect to the Refinancing Term Loans
and the use of proceeds therefrom, the Loan Parties (on a consolidated basis)
are Solvent; and
(c)    The execution, delivery and performance by a Loan Party of this Amendment
and the other documents executed in connection herewith to which such Person is
a party (a) have been duly authorized by all requisite corporate or other
organizational of such Loan Party, (b) do not (i) violate (A) any provision of
(x) any applicable law, statute, rule or regulation, or (y) of the certificate
or articles of incorporation, bylaws or other constitutive documents of such
Loan Party, (B) any applicable order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which such Person
is a party or by which any of them or any of their property is bound (including
the Loan Documents, the ABL Credit Agreement and the Permitted Convertible Notes
Indentures), (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Subsidiary (other
than Liens created or permitted under the Credit Agreement or under the
Collateral Documents), in case under this clause (b), to the extent that such
violation, conflict, breach, default, or creation or imposition of Lien could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 7.    Covenant and Acknowledgment.
(a)    By its execution of this Amendment, the Borrower hereby covenants and
agrees that the proceeds of the Refinancing Term Loans shall be used by Borrower
in accordance with Section 6.11 of the Credit Agreement.
(b)    Each Loan Party hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, the Refinancing Loans) under the
Guaranty and its grant of Liens on the Collateral to secure the Obligations
(including, without limitation, the Obligations with respect to the Refinancing
Term Loans) pursuant to the Collateral Documents.
SECTION 8.    Certain Post-Closing Obligations. Reasonably promptly following
request by the Administrative Agent, the Borrower shall take all action
reasonably determined by local counsel to the Administrative Agent to be
necessary to maintain the perfection and priority of the security interest of
the Administrative Agent for the benefit of the Secured Parties in the
Collateral granted under the Foreign Pledge Agreements, in the same manner as
contemplated by the Foreign Pledge Agreements prior to the incurrence of the
Refinancing Term Loans.
SECTION 9.    Reference to and Effect on Loan Documents; Reaffirmation of the
Loan Parties.
(a)    On and after the effectiveness of this Amendment, (i) each reference in
the Credit Agreement and the other Loan Documents to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
the Security Agreement or the Existing Pledge Agreement shall mean and be a
reference to the Credit Agreement, the Security Agreement or the Existing Pledge
Agreement, in each case as applicable, as specifically amended by this
Amendment, (ii) each reference to “2017 Term Loan”, “2017 Term Loans”, “Term
Loan”, “Term Loans”, “Term Commitment”, or “Term Commitments” shall be deemed to
include the Refinancing Term Loans,


6
    
 

--------------------------------------------------------------------------------





the Additional Term Loans and the Additional Term Commitments, as applicable,
and all other related terms will have correlative meanings mutatis mutandis.
(b)    Each Loan Party hereby consents to the amendment of the Credit Agreement,
the Security Agreement and the Existing Pledge Agreement effected hereby and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, this Amendment or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Amendment. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that (i) the existing
security interests granted by such Loan Party in favor of the Administrative
Agent for the benefit of the Secured Parties pursuant to the Loan Documents in
the Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents and (ii) neither the modification of
the Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (A) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred or (B)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
SECTION 10.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except as permitted by Section 10.01 of the Credit
Agreement. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents
SECTION 11.    Entire Agreement. This Amendment, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, the Security Agreement
or the Existing Pledge Agreement, whether direct or indirect, shall hereafter be
deemed to be a reference to the Credit Agreement, the Security Agreement or the
Existing Pledge Agreement, in each case as applicable, as amended hereby and
that this Amendment is a Loan Document.
SECTION 12.    GOVERNING LAW. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS
10.14 AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE
INTO THIS AMENDMENT AND SHALL APPLY HERETO.
SECTION 13.    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall


7
    
 

--------------------------------------------------------------------------------





not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 14.    Counterparts; Effectiveness. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]






8
    
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
    
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By: /s/ Priscilla Baker
 
Name: Priscilla Baker
 
Title: AVP
 
 
 
 
 
BANK OF AMERICA, N.A., as and Additional Term Lender
 
 
 
By: /s/ Gregory Roetting
 
Name: Gregory Roetting
 
Title: Vice President
 
 
 
 
LOAN PARTIES:
CIENA CORPORATION
 
 
 
By: /s/ Elizabeth A. Dolce
 
Name: Elizabeth A. Dolce
 
Title: Vice President and Treasurer
 
 
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 
By: /s/ Elizabeth A. Dolce
 
Name: Elizabeth A. Dolce
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------











    
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 
By: /s/ Elizabeth A. Dolce
 
Name: Elizabeth A. Dolce
 
Title: Vice President and Treasurer







--------------------------------------------------------------------------------


Execution Version






ANNEX II-A


AMENDMENTS TO CREDIT AGREEMENT


[Changed pages to Credit Agreement follow]


    
    

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of July 15, 2014
among
CIENA CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto
BANK OF AMERICA, N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of July 15, 2014, among
CIENA CORPORATION, a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility, the
proceeds of which shall be used to fund cash to the Borrower’s balance sheet and
general corporate purposes, which may include the repayment of certain
indebtedness, and the Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01.    Defined Terms. Unless otherwise defined in Annex I, as used in this
Agreement, the following terms shall have the meanings set forth below:
“2014 Outstandings” means the aggregate Outstanding Amount of all 2014 Term
Loans.
“2014 Term Facility” means the aggregate principal amount of the 2014 Term Loans
of all Term Lenders at such time.
“2014 Term Loan Lender” means each Lender holding a 2014 Term Loan and any
permitted assignees thereof in accordance with the Credit Agreement.
“2014 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2.01 on July 15, 2014 and repaid or refinanced on the 2017
Refinancing Amendment Effective Date.
“2015 Convertible Notes” shall mean the Borrower’s 4.00% senior convertible
notes due March 15, 2015, issued pursuant to the 2015 Convertible Notes
Indenture.
“2015 Convertible Notes Documents” shall mean the 2015 Convertible Notes and the
2015 Convertible Notes Indenture.
“2015 Convertible Notes Indenture” shall mean the Indenture, dated as of March
15, 2010, between the Borrower, as issuer, and The Bank of New York Mellon, as
trustee, as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“2016 Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended October 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“2016 Outstandings” means the aggregate Outstanding Amount of all 2016 Term
Loans.
“2016 Term Facility” means the aggregate principal amount of the 2016 Term Loans
of all Term Lenders at such time.
“2016 Term Loan Lender” has the meaning ascribed to such term in the 2016
Incremental Joinder.




--------------------------------------------------------------------------------







“2016 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to the 2016 Incremental Joinder and repaid or refinanced on the 2017
Refinancing Amendment Effective Date.
“2016 Incremental Effective Date” means April 25, 2016.
“2016 Incremental Joinder” means that certain Incremental Joinder and Amendment
Agreement dated as of April 25, 2016.
“2017 Convertible Notes” shall mean the Borrower’s 0.875% senior convertible
notes due June 15, 2017, issued pursuant to the 2017 Convertible Notes
Indenture.
“2017 Convertible Notes Documents” shall mean the 2017 Convertible Notes and the
2017 Convertible Notes Indenture.
“2017 Convertible Notes Indenture” shall mean the Indenture, dated as of June
11, 2007, between the Borrower, as issuer, and The Bank of New York, as trustee,
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
“2017 Refinancing Amendment Effective Date” means January 30, 2017.
“2017 Term Loan Lender” means each Lender holding a 2017 Term Loan and any
permitted assignees thereof in accordance with the Credit Agreement.
“2017 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to that certain Omnibus Refinancing Amendment to Credit Agreement,
Security Agreement and Pledge Agreement, to refinance in full the 2014 Term
Loans and the 2016 Term Loans outstanding as of the 2017 Refinancing Amendment
Effective Date.
“2018 Convertible Notes” shall mean the Borrower’s 3.75% senior convertible
notes due October 15, 2018, issued pursuant to the 2018 Convertible Notes
Indenture.
“2018 Convertible Notes Documents” shall mean the 2018 Convertible Notes and the
2018 Convertible Notes Indenture.
“2018 Convertible Notes Indenture” shall mean the Indenture, dated as of October
18, 2010, between the Borrower, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.
“2020 Convertible Notes” shall mean the Borrower’s 4.00% senior convertible
notes due December 15, 2020, issued pursuant to the 2020 Convertible Notes
Indenture.
“2020 Convertible Notes Documents” shall mean the 2020 Convertible Notes and the
2020 Convertible Notes Indenture.
“2020 Convertible Notes Indenture” shall mean the Indenture, dated as of
December 27, 2012, between the Borrower, as issuer, and The Bank of New York
Mellon Trust Company, N.A., as trustee, as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.
“ABL Credit Agreement” means that certain ABL Credit Agreement dated as of
August 13, 2012 among the Borrower, Ciena Communications, Inc., Ciena Government
Solutions, Inc., Ciena Canada, Inc., Deutsche Bank AG New York Branch, as
administrative agent and collateral agent and a syndicate of lenders, as amended
by that certain Amendment to Credit Agreement, dated as of August 24, 2012, as
further amended by that certain Omnibus Second Amendment to Credit Agreement and
First Amendment to U.S. Security Agreement, Canadian Security Agreement, U.S.
Pledge Agreement, U.S. Guaranty and Canadian Guaranty, dated as of March 5,
2013, as further amended by that certain Third Amendment to Credit Agreement,
dated as of July 15, 2014, as further amended by that certain Omnibus Fourth
Amendment to Credit Agreement and First Amendment to U.S. Pledge Agreement and
Canadian Pledge Agreement,


2

--------------------------------------------------------------------------------







dated as of April 15, 2015, as further amended by that certain Fifth Amendment
to Credit Agreement, dated as of July 2, 2015, as further amended by that
certain Sixth Amendment to Credit Agreement, dated as of January 8, 2016, and as
such credit agreement may be further amended, amended and restated, modified,
waived, extended, renewed, replaced or refinanced from time to time in
accordance with the terms of the Intercreditor Agreement and this Agreement.
“ABL Formula” means an amount equal to the sum of 85% of the book value of all
inventory and 85% of the book value of all accounts receivable, in each case,
owned by the Borrower and its Subsidiaries as of the end of the most recent
fiscal quarter for which financial statements have been delivered to the
Administrative Agent in accordance with Section 6.01(a) or (b) and calculated in
accordance with GAAP.
“ABL Credit Documents” shall have the meaning provided in the Intercreditor
Agreement.
“ABL Obligations” shall have the meaning provided in the Intercreditor
Agreement.
“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.
“Acquired Entity or Business” shall mean either (x) all or substantially all of
the assets of, or the assets constituting a business, division or product line
of, any Person not already a Subsidiary of the Borrower or (y) 100% of the
Equity Interests of any such Person, which Person shall, as a result of the
acquisition of such Equity Interests, become a Wholly-Owned Subsidiary of the
Borrower (or shall be merged with and into the Borrower or a Wholly-Owned
Subsidiary of the Borrower; provided that, in the case of any merger involving
(x) the Borrower, the Borrower shall be the surviving or continuing Person, and
(y) a Guarantor, a Guarantor shall be the surviving or continuing Person (or if
such surviving or continuing Person is not a Guarantor, it shall become a
Guarantor contemporaneously with the consummation of such merger)).
“Additional ABL Capacity” shall have the meaning specified in Section 7.02(c).
“Additional Convertible Notes” shall mean unsecured senior convertible notes of
the Borrower issued pursuant to, and containing the requirements of, clause (y)
of Section 7.02(l) or Section 7.02(n), which unsecured senior convertible notes
are convertible into shares of Company Common Stock.
“Additional Convertible Notes Documents” shall mean any Additional Convertible
Notes and any Additional Convertible Notes Indenture.
“Additional Convertible Notes Indenture” shall mean each indenture (or similar
document) pursuant to which any Additional Convertible Notes are issued.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.


3

--------------------------------------------------------------------------------







“Adjustment Date” means the date that is three Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 6.01 for each fiscal quarter or fiscal year beginning with the first
full fiscal quarter of the Borrower ending after the 2016 Incremental Effective
Date.
“All-in Yield” shall mean, as to any Indebtedness, the effective interest rate
with respect thereto thereon as reasonably determined by the Administrative
Agent taking into account the interest rate margin, original issue discount,
upfront fees, recurring periodic fees and eurodollar rate floor or alternate
base rate floor; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness (or, if less, the stated life to maturity at the time of the
incurrence of such Indebtedness); provided further that “All-in Yield” shall not
include any arrangement, commitment, underwriting, structuring or similar fees
paid to arrangers (or their affiliates) or any other fees, in each case that are
not generally paid to or shared ratably with lenders with respect to such
Indebtedness.
“Applicable Percentage” means, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by the principal amount of such Term Lender’s Term Loans at such
time. The initial Applicable Percentage of each Lender in respect of the
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means (x) in respect of the 2014 Term Facility, 2.001.50% per
annum for Base Rate Loans and 3.002.50% per annum for Eurodollar Rate Loans and
(y) in respect to the 2016 Term Facility, initially, a percentage per annum
equal to (i) with respect to Eurodollar Rate 2016 Term Loans, 3.50% and (ii)
with respect to Base Rate 2016 Term Loans, 2.50%; provided that on and after the
first Adjustment Date, the Applicable Rate for the 2016 Term Loans will be
determined in accordance with the Pricing Grid..
“Appropriate Lender” means, at any time a Lender that has a Commitment with
respect to the Term Facility or holds a Term Loan.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Bank of America and Deutsche Bank Securities Inc., in their
capacity as joint lead arrangers and joint bookrunners.
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding sales,
transfers and other dispositions of assets pursuant to Sections 7.05 (a), (b),
(c), (d), (e), (g), (h), (i), (j), (k), (l), (m), (n), and (p) and, (q), (r) and
(s).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section ‎10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended October 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


4

--------------------------------------------------------------------------------







“Available Retained Excess Cash Flow” means, on any date of determination
thereof, an amount equal to Retained Excess Cash Flow minus the sum of (x) the
amount of such Retained Excess Cash Flow before such date used to make
Investments pursuant to Section ‎7.03(w), (y) the amount of such Retained Excess
Cash Flow before such date used to make or pay Dividends pursuant to Section
‎7.06(j) and (z) the amount of such Retained Excess Cash Flow before such date
used to make repayments of Indebtedness permitted pursuant to Section 7.14(e).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that the rate
calculated pursuant to this clause (c) shall not be less than 1.75%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section ‎6.02.
“Borrowing” means a Term Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to this
Agreement.


“Call Spread Option” shall mean the call spread options on the Company Common
Stock held by the Borrower on or after the Closing Date and, if purchased on or
after the Closing Date, purchased in accordance with the terms of this Agreement
relating to the Company Common Stock issuable upon conversion at final maturity
of any series of Permitted Convertible Notes.


“Capitalized Expenditures” means, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Leases incurred by such Person.
“Capitalized Leases” means, with respect to any Person, all rental obligations
of such Person which, under GAAP, are or will be required to be capitalized on
the books of such Person, in each case taken at the amount thereof accounted for
as indebtedness in accordance with such principles.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 24
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within 12 months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) U.S.
Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more


5

--------------------------------------------------------------------------------







than 12 months from the date of acquisition by such Person, (iv) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P 1 or the equivalent thereof by Moody’s
and in each case maturing not more than 12 months after the date of acquisition
by such Person, (vi) investments in money market funds regulated under Rule 2a-7
of the Investment Company Act of 1940, (vii) securities of the types described
in clause (ii) above having maturities of not more than 24 months from the date
of acquisition thereof so long as such securities are fully guaranteed for both
principal and interest by an irrevocable letter of credit issued by a commercial
bank with a minimum credit rating of Aa3 from Moody’s or AA- from Standard &
Poor’s and at least $250,000,000,000 in consolidated total assets, and (viii) in
the case of any Foreign Subsidiary of the Borrower, substantially similar
investments of the type described in clauses (i) though (vii) above denominated
in foreign currencies and from similarly capitalized and rated foreign banks or
other Persons in the jurisdiction in which such Foreign Subsidiary is organized.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the Voting Stock of the
Borrower, (iii) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iv) a “change of
control” or similar event shall occur as provided in the ABL Credit Agreement,
any Permitted Convertible Notes Document, any Cyan Convertible Notes Documents
(other than as a result of the Cyan Acquisition) or any Permitted Additional
Indebtedness Document.
“Closing Date” means the first date all the conditions precedent in Section
‎4.01 are satisfied or waived in accordance with Section ‎10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties; provided that the Collateral shall not include
any “Excluded Assets”, as such term is defined in the Collateral Documents.


6

--------------------------------------------------------------------------------







“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section ‎6.12, and each of the other agreements, instruments
or documents that creates or purports to create a Lien on the assets of the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Commitment” means a Term Commitment.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section ‎2.02(a), shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Company Common Stock” means the authorized shares of common stock of the
Borrower, together with any subsequently authorized shares of common stock of
the Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (w) any extraordinary gains or losses, (x)
any non-cash income, (y) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business, or (z) any foreign currency
gains or losses) adjusted by (A) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expenseInterest Expense (inclusive
of amortization of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit issuance and
facing fees, commitment fees and other banking transactional costs)) of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (ii) provision for taxes based on income and foreign withholding taxes
for the Borrower and its Subsidiaries (including state, franchise, capital and
similar taxes paid or accrued) determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (iv) in the
case of any period including the first fiscal quarter of the Borrower ending
after the Closing Date, the amount of all fees and expenses incurred in
connection with the Transaction during such fiscal quarter, (v) any unusual or
non-recurring cash charges and any cash restructuring charges or reserves
(which, for the avoidance of doubt, shall include retention, severance, system
establishment costs, excess pension charges, contract and lease termination
costs and costs to consolidate facilities and relocate employees) for such
period (x) incurred in connection with a Permitted Acquisition or any other
Investment permitted pursuant to Section 7.03 (other than intercompany
Investments among the Borrower and its Subsidiaries and Investments in the
ordinary course of business), in each case, consummated after the Closing Date
or (y) otherwise incurred in connection with the Borrower’s and its
Subsidiaries’ operations in an aggregate amount for all cash charges added back
pursuant to this clause (v) not to exceed 10% of Consolidated EBITDA in any Test
Period (calculated before giving effect to this clause (v)), (vi) any expenses
incurred in connection with any actual or proposed Investment, incurrence or
repayment of Indebtedness, issuance of Equity Interests or acquisition or
disposition, in each case, outside the ordinary course of business for such
period, (vii) expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with an acquisition to the extent
reimbursed in cash to the Borrower or any of its Subsidiaries and such
indemnification payments are not otherwise included in Consolidated Net Income,
in each case, for such period, (viii) proceeds received by the Borrower or any
of its Subsidiaries from any business interruption insurance to the extent such
proceeds are not otherwise included in such Consolidated Net Income for such
period, and (ix) all other non-cash charges of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, and (B) subtracting
therefrom (to the extent not otherwise deducted in determining Consolidated Net
Income for such period) the amount of all cash payments or cash charges made (or
incurred) by the Borrower or any of its Subsidiaries for such period on account
of any non-cash charges added back to Consolidated EBITDA pursuant to preceding
sub-clause (A)(ix) in a previous period. For the avoidance of doubt, it is
understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in


7

--------------------------------------------------------------------------------







determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein.
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to Swap Contracts, letter
of credit issuance and facing fees and other banking transactional costs) for
such period, adjusted to exclude (to the extent same would otherwise be included
in the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, plus (ii) without duplication, (x) that portion
of Capitalized Leases of the Borrower and its Subsidiaries on a consolidated
basis representing the interest factor for such period and (y) the “deemed
interest expense” (i.e., the interest expense which would have been applicable
if the respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Borrower and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (for the avoidance of doubt, excluding deemed
interest arising from a financing arrangement constituting an operating lease)
for such period.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP (after any
deduction for minority interests); provided that the following items shall be
excluded in computing Consolidated Net Income (without duplication): (i) the net
income (or loss) of any Person in which a Person or Persons other than the
Borrower and its Wholly-Owned Subsidiaries has an Equity Interest or Equity
Interests to the extent of such Equity Interests held by such Persons and (ii)
except for determinations expressly required to be made on a Pro Forma Basis,
the net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or all or substantially all of the property or assets of such Person
are acquired by a Subsidiary
“Consolidated Net Senior Secured Indebtedness” shall mean, at any time, (A) the
sum of (without duplication) (i) all Indebtedness of the Borrower and its
Subsidiaries (on a consolidated basis) (other than of the type described in
clause (vii) of the definition of Indebtedness and other Indebtedness evidenced
by the Ottawa Capitalized Lease) that is secured by a Lien on any asset of the
Borrower or any of its Subsidiaries as would be required to be reflected as debt
or Capitalized Leases at such time on the liability side of a consolidated
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP, (ii)
all Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien
on any asset of the Borrower or any of its Subsidiaries at such time of the type
described in clauses (ii) and (viii) of the definition of Indebtedness and (iii)
all Contingent Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clauses
(i) and (ii) minus (B) the aggregate amount of Unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries not to exceed
$50,000,000100,000,000 in the aggregate; provided that the aggregate amount
available to be drawn (i.e., unfunded amounts) under all letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations
issued for the account of the Borrower or any of its Subsidiaries (but
excluding, for avoidance of doubt, all unpaid drawings or other matured monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar obligations) shall not be included in
any determination of “Consolidated Net Senior Secured Indebtedness; provided
further that the Cyan Convertible Notes shall not be included in any
determination of “Consolidated Net Senior Secured Indebtedness” so long as the
only collateral that secures the obligations in respect of the Cyan Convertible
Notes is the Pledged Collateral (as defined in the Cyan Pledge and Escrow
Agreement (as in effect on the Second Amendment Effective Date and thereafter as
amended, restated, supplemented or otherwise modified from time to time so long
as such amendment, restatement, supplement or modification is not adverse to the
interests of the Lenders in any material respect)) that has been deposited into
the Escrow Account (as defined in the Cyan Pledge and Escrow Agreement) by Cyan
prior to the consummation of the Cyan Acquisition (and any investment earnings
thereon)..
“Consolidated Net Total Indebtedness” shall mean, at any time, (A) the sum of
(without duplication) (i) all Indebtedness of the Borrower and its Subsidiaries
(on a consolidated basis) (other than of the type described in clause (vii) of
the definition of Indebtedness and other Indebtedness evidenced by the Ottawa
Capitalized Lease) as would be required to be reflected as debt or Capitalized
Leases at such time on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Borrower and its


8

--------------------------------------------------------------------------------







Subsidiaries at such time of the type described in clauses (ii) and (viii) of
the definition of Indebtedness and (iii) all Contingent Obligations of the
Borrower and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii) minus (B) the
aggre-gateaggregate amount of Unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries not to exceed $50,000,000100,000,000 in the
aggregate; provided that the aggregate amount available to be drawn (i.e.,
unfunded amounts) under all letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations issued for the account of the
Borrower or any of its Subsidiaries (but excluding, for avoidance of doubt, all
unpaid drawings or other matured monetary obligations owing in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations) shall not be included in any determination of “Consolidated
Net Total Indebtedness”.
“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Borrower and its Subsidiaries as set
forth in the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (solely for
the purpose of this definition, “primary obligations”) of any other Person
(solely for the purpose of this definition, the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the maximum
amount for which the guaranteeing person may be liable pursuant to the terms of
the instrument embodying such primary obligation.
“Contractual Obligation” means, as to any Person, any provision, of any security
issued by such Person pursuant to any agreement, instrument or other written
undertaking, or of any agreement, instrument or other written undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) subject to the provisions of Section
2.12, term loans under this Agreement; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or in part, existing Term Loans,
or any Term Loans under any then-existing incremental facility or refinancing
facility, or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided, further, that (i) except with respect to the
Credit Agreement Refinancing Indebtedness under Section 2.12, which is subject
to clause (iii) of the proviso in Section 2.12, the covenants, events of default
and guarantees of such Indebtedness (excluding, for the avoidance of doubt,
pricing, rate floors, discounts, fees and optional prepayment or redemption
terms, in each case, which will be on such terms as agreed to among the Borrower
and the lenders providing such Indebtedness) (when taken as a whole) are not
more favorable to the lenders providing


9

--------------------------------------------------------------------------------







such Indebtedness (as reasonably determined by the Borrower) than, or are
otherwise substantially identical to, those applicable to the Refinanced Debt
(other than covenants or other provisions applicable only to periods after the
latest maturity date of the then-existing Term Loans) or shall be current market
terms for such type of Indebtedness (as reasonably determined by the Borrower),
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued and/or capitalized
interest, fees, premiums and penalties (if any) thereon and fees and expenses
associated with the refinancing, (iii) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees, premiums and penalties (if any) in connection therewith
shall be paid, substantially concurrently with the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) except with
respect to the Credit Agreement Refinancing Indebtedness under Section 2.12,
which is subject to clause (ii) of the proviso in Section 2.12, such
Indebtedness will have a scheduled maturity date that is not prior to the 91st
day after the scheduled maturity date of the class of Term Loans being
refinanced at the time of issuance or incurrence of such Credit Agreement
Refinancing Indebtedness and weighted average life to maturity that is not
shorter than that applicable to the class of Term Loans being refinanced; and
(v) shall not require any mandatory repayment or redemption (other than (A)
customary change of control or asset sale or event of loss offers (or, in the
case of Credit Agreement Refinancing Indebtedness in the form of term loans, (x)
which are Loans under this agreement, mandatory prepayments which may be shared
on a no greater than pro rata basis with the then-existing Term Loans or (y)
which are Permitted Junior Priority Refinancing Debt, mandatory prepayment
events subject to the prior payment in full of the Term Loans and Permitted
First Priority Refinancing Debt), (B) early maturities customary for “bridge”
loans so long as such maturities are automatically extendible or convertible
absent a bankruptcy or payment event of default thereunder, (C) upon any event
of default thereunder, (D) as a result of a scheduled maturity date, which is
addressed in clause (iv) above or (E) amortization that is not in contravention
of clause (iv) above) prior to the 91st day after the scheduled maturity date of
the Refinanced Debt.
“Credit Extension” means a Borrowing.
“Cyan” shall mean Cyan, Inc., a Delaware corporation.
“Cyan Acquisition” shall mean the (i) acquisition by the Borrower of all the
outstanding Equity Interests of Cyan pursuant to, and in accordance with, the
terms of the Cyan Merger Agreement, pursuant to which Merger Sub shall merge
with and into Cyan, with Cyan being the surviving entity, and (ii) substantially
simultaneous merger of Cyan with and into the Borrower, with the Borrower being
the surviving entity.
“Cyan Convertible Notes” shall mean the 8.00% senior secured convertible notes
due December 15, 2019, issued by Cyan pursuant to the Cyan Indenture and assumed
by the Borrower upon the consummation of the Cyan Acquisition.
“Cyan Convertible Notes Documents” shall mean the Cyan Convertible Notes, the
Cyan Pledge and Escrow Agreement and the Cyan Indenture, as supplemented by one
or more supplemental indentures thereto, which after giving effect to any such
supplemental indentures, the terms of the Cyan Indenture shall (i) not be
materially more restrictive than the terms of the Cyan Indenture as in effect on
the Second Amendment Effective Date assuming for purposes of this clause (i) the
application of Section 4.14 of the Cyan Indenture has occurred as a result of a
Fundamental Change (as such term is defined in the Cyan Indenture) described in
clause (a) or (b) of the definition thereof (it being agreed that the Borrower’s
guaranty of, or assumption of the obligations under, the Cyan Convertible Notes
and the substitution of reference property for determination of any conversion
amount are deemed not to be materially more restrictive) or (ii) otherwise be
acceptable to the Administrative Agent in its reasonable discretion, pursuant to
which, among other things, upon the consummation of Cyan Acquisition, the
Borrower may guaranty the Cyan Convertible Notes (prior to the assumption of the
obligations thereof by the Borrower promptly after the consummation of the Cyan
Acquisition) and the Borrower will assume the obligations of Cyan as issuer
thereunder as successor by merger (which shall occur promptly after the
consummation of the Cyan Acquisition).
“Cyan Indenture” shall mean the Indenture, dated as of December 12, 2014,
between Cyan, as issuer, and U.S. Bank, National Association, as trustee, as
supplemented by that certain First Supplemental Indenture, dated as of April 27,


10

--------------------------------------------------------------------------------







2015, and as may be further amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.
“Cyan Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
May 3, 2015, among the Borrower, Merger Sub and Cyan, as amended, supplemented
and otherwise modified from time to time.
“Cyan Pledge and Escrow Agreement” shall mean the Pledge and Escrow Agreement,
dated as of December 12, 2014, between Cyan and U.S. Bank, National Association,
as collateral agent, as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans under the Term Facility plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section ‎2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause ‎(c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses ‎(a) through ‎(d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section ‎2.15(b)) as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.


11

--------------------------------------------------------------------------------







“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanction.
“Discharge of ABL Obligations” has the meaning specified in the Intercreditor
Agreement.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the purposes of clarity, an issuance of Equity
Interests shall not be a Disposition by the issuer of such Equity Interests.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
"Dividends" with respect to any Person shall also include all payments made or
required to be made by such Person to any other Person (solely in such other
Person's capacity as an equity holder of such Person) with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes. For the
avoidance of doubt, no conversion of Permitted Convertible Notes or the Cyan
Convertible Notes into Company Common Stock and no redemption, purchase,
repayment or other acquisition or retirement of Permitted Convertible Notes or
the Cyan Convertible Notes prior to the conversion thereof into Company Common
Stock, and no election to settle any Permitted Convertible Notes in cash upon
conversion thereof and the payment of such cash to effect settlement, shall
constitute a Dividend.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia (other than any such Subsidiary where all or substantially
all of its assets consist of Equity Interests of one or more Foreign
Subsidiaries (for this purpose, determined without giving effect to this
parenthetical) that are controlled foreign corporations as defined in Section
957 of the Code).
“ECF Percentage” has the meaning specified in Section ‎2.03(b) herein.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(i), (iii) and (v) (subject to such consents, if
any, as may be required under Section ‎10.06(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to hazardous materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment or Release or threat of
Release of hazardous materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Loan Party
or any of their respective Subsidiaries resulting from or based upon (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any


12

--------------------------------------------------------------------------------







Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest, but excluding, for the avoidance
of doubt, any Permitted Convertible Notes and any Cyan Convertible Notes to the
extent that the same have not yet been converted into shares of Company Common
Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA,; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that such rate shall not be
less than 0.75%; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


13

--------------------------------------------------------------------------------







“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause ‎(a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section ‎8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower commencing with
the fiscal year ending October 31, 2015, an amount equal to (which for the
purposes of determination of Excess Cash Flow in any such period shall not be
less than $0) the excess (if any) of (a) the sum of (i) Consolidated EBITDA for
such fiscal year plus (ii) any decrease in the Net Working Capital during such
period (measured as the excess of the Net Working Capital at the beginning of
such period over the Net Working Capital at the end thereof) over (b) the sum
(for such fiscal year) of (i) Consolidated Interest Expenses actually paid in
cash by the Borrower and its Subsidiaries, (ii) regularly-scheduled principal
repayments, to the extent actually made, of Indebtedness (excluding payment of
principal at maturity made in connection with a refinancing of all or any
portion of such Indebtedness but including any election to settle any Permitted
Convertible Notes in cash upon conversion of such Permitted Convertible Notes at
maturity and the payment of such cash to effect settlement), (iii) all income
and franchise taxes actually paid in cash by the Borrower and its Subsidiaries,
(iv) Capitalized Expenditures actually made by the Borrower and its Subsidiaries
in such fiscal year (other than Capitalized Expenditures to the extent financed
with the proceeds of any sale or issuance of Equity Interests, the proceeds of
any Asset Sale, the proceeds of any Recovery Event or the proceeds of any
incurrence of Indebtedness (other than the incurrence of any Loans and any
revolving loans under the ABL Credit Agreement), (v) any increase in the Net
Working Capital during such period (measured as the excess of Net Working
Capital at the end of such period over the Net Working Capital at the beginning
of such period); and (vi) all other items added back to Consolidated EBITDA
pursuant to (and subject to the limitations in) the definition of “Consolidated
EBITDA” to the extent paid in cash during such fiscal period.
“Excluded Assets” has the meaning specified in the Security Agreement.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section ‎10.13) or (ii) such Lender changes its lending office, except in each
case to the extent that pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section ‎3.01(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Existing Convertible Notes” shall mean, collectively, the 2015 Convertible
Notes, the 2017 Convertible Notes, the 2018 Convertible Notes and the 2020
Convertible Notes.
“Existing Term Loan Tranche” has the meaning specified in Section ‎2.14(a)
herein.
“Extended Term Loans” has the meaning specified in Section ‎2.14(a) herein.
“Extending Term Lender” has the meaning specified in Section ‎2.14(b) herein.
“Extension Amendment” has the meaning specified in Section ‎2.14(c) herein.
“Extension Election” has the meaning specified in Section ‎2.14(b) herein.
“Facility” means the Term Facility.


14

--------------------------------------------------------------------------------







“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), (i) the price thereof to the extent that the same is
readily available on an active trading market or (ii) if such price is not so
readily available, the price at which a willing buyer, not an Affiliate of the
seller, and a willing seller who does not have to sell, would agree to purchase
and sell such asset, as determined in good faith by the board of directors or
other governing body or, pursuant to a specific delegation of authority by such
board of directors or governing body, a designated senior executive officer, of
the Borrower or the Subsidiary of the Borrower selling such asset.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“FCPA” has the meaning specified in Section ‎5.20.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the FRB arranged by Federal funds brokers on such day, as published
by the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
“Fee Letter” shall mean, collectively, (a) the Arranger Fee Letter, dated as of
June 26, 2014, among the Borrower and the Arrangers and (b) the Administrative
Agency Fee Letter, dated as of June 26, 2014, between the Borrower and the
Administrative Agent.
“Foreign Pledge Agreement” means a local law pledge or charge agreement granting
to the Administrative Agent (or a sub-agent thereof), for the benefit of the
Secured Parties, a Lien on Equity Interests in a Foreign Subsidiary of the
Borrower incorporated under the laws of Canada (or any province or territory
thereof), Luxembourg or the United Kingdom, which agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


15

--------------------------------------------------------------------------------







“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to Section
‎6.12; provided that no Immaterial Subsidiary shall be a Guarantor.
“Guaranty” means, collectively, the Guaranty Agreement made by the Guarantors in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F, together with each other guaranty and
guaranty supplement delivered pursuant to Section ‎6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to, or which can form the basis for liability under, any Environmental
Law.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Wholly-Owned Domestic Subsidiary of the Borrower (x) that has not guaranteed any
other Indebtedness of the Borrower or is not a borrower under the ABL Credit
Agreement and (y) whose consolidated total assets (as set forth in the most
recent consolidated balance sheet of the Borrower and its Subsidiaries delivered
to the Lenders pursuant to this Agreement and computed in accordance with GAAP),
when added to the consolidated total assets of all other Immaterial Subsidiaries
(as set forth in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with GAAP), do not constitute more than 5.0% of the
Consolidated Total Assets; provided, however, notwithstanding the foregoing or
anything to the contrary contained in Section ‎6.12, the Borrower, at its
option, may elect to cause an Immaterial Subsidiary to become a Guarantor
pursuant to (and in accordance with the terms and conditions of) Section ‎6.12,
in which case such Immaterial Subsidiary shall, upon satisfaction of the
provisions of either such Section, no longer constitute an Immaterial Subsidiary
for any purpose hereunder or under any other Loan Document.
“Impacted Loans” has the meaning assigned to such term in Section ‎3.03.
“Increase Effective Date” has the meaning assigned to such term in Section
‎2.13(b).


16

--------------------------------------------------------------------------------







“Increase Joinder” has the meaning assigned to such term in Section ‎2.13(c).
“Incremental Term Commitments” has the meaning assigned to such term in Section
2.13(a).
“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section ‎2.13(c).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (x) the Fair Market Value of
the property to which such Lien relates and (y) the amount of the indebtedness
secured), (iv) all Capitalized Leases of such Person, (v) all non-ordinary
course obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations incurred outside the ordinary course of business, (vi) all
Contingent Obligations of such Person in respect of Indebtedness set forth in
another clause of this definition, (vii) all obligations under any Swap Contract
or under any similar type of agreement (and with the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such obligations that would be payable by such
Person at such time) and (viii) all Off-Balance Sheet Liabilities of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor pursuant to
applicable law, contract or organizational documents as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include (i)
trade payables, accrued expenses and deferred tax and other credits (including,
for the avoidance of doubt, in respect of travel card, purchasing card or other
corporate card purchasing programs) incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person, (ii)
any earn-out obligations until such obligation becomes a non-contingent
liability on the balance sheet of such Person in accordance with GAAP or (iii)
obligations incurred among the Loan Parties and their respective Subsidiaries in
the ordinary course of business and consistent with past practice for the
purchase of goods and services.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
‎(a), Other Taxes.
“Indemnitee” has the meaning specified in Section ‎10.04(b).
“Information” has the meaning specified in Section ‎10.07.
“Information Memorandum” means the information memorandum dated June 24, 2014
used by the Arrangers in connection with the syndication of the Commitments.
“Intellectual Property Security Agreement” has the meaning specified in Section
‎4.01(a)(v).
“Intercompany Loans” has the meaning specified in Section ‎7.03(d) herein.
“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement, substantially in the form of Exhibit P, pursuant to which
intercompany obligations and advances owed by any Loan Party are subordinated to
the Obligations.


17

--------------------------------------------------------------------------------







“Intercreditor Agreement” means the Intercreditor Agreement between the
Administrative Agent and Deutsche Bank AG New York Branch, in its capacity as
administrative agent under the ABL Credit Agreement, substantially in the form
of Exhibit O, as amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms thereof.
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.
“Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (a) as to any Base Rate Loan the last
Business Day of each January, April, July and October and the Maturity Date of
the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less (subject to availability) requested
by the Borrower and consented to by the Appropriate Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investments” means directly or indirectly, lending money or credit or making
advances to any Person, or purchasing or acquiring any stock, obligations or
securities of, or any other Equity Interest in, or making any capital
contribution to, any other Person, or purchasing or owning a futures contract or
otherwise becoming liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or holding any
cash or Cash Equivalents.
“IP Rights” has the meaning specified in Section ‎5.17.
“IRS” means the United States Internal Revenue Service.
“Junior Refinancing Debt” means Permitted Junior Priority Refinancing Debt and
Permitted Unsecured Refinancing Debt.
“Latest Maturity Date” means the latest of the Maturity Date for the Term
Facility and any Incremental Term Loan Maturity Date applicable to existing
Incremental Term Loans, as of any date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


18

--------------------------------------------------------------------------------







“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent , which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any Capitalized Lease having substantially
the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing.
“Loan” means an extension of credit by a Lender to the Borrower under ‎Article
II.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (e) the Collateral Documents, (f) the Fee Letter and (g) the
Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole; (ii) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or (iii) a material impairment of the ability of the Borrower and the
Guarantors, taken as a whole, to perform their obligations under any of the Loan
Documents.
“Material Real Property” has the meaning specified in Section 6.12(a)(ii).
“Material Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation S-X is in effect on the
Closing Date; provided that each of the conditions of such Rule 1-02 shall be
measured with a standard of 5% rather than 10%.
“Maturity Date” means (x) with respect to the 2014 Term Loans, July 15, 2019 and
(y) with respect to the 2016 Term Loans, April 25, 2021January 30, 2022;
provided, however, that, if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.
“Merger Sub” shall mean Neptune Acquisition Subsidiary, Inc., a Delaware
corporation and Wholly-Owned Domestic Subsidiary of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning specified in Section 6.12(a)(ii)(B).
“Mortgaged Property” shall mean any Material Real Property owned by any Loan
Party which is encumbered (or required to be encumbered) by a Mortgage pursuant
to the terms of this Agreement or any Collateral Document.
“Mortgages” has the meaning specified in Section 6.12(a)(ii).


19

--------------------------------------------------------------------------------







“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” shall mean, with respect to the incurrence or issuance of
any Indebtedness, the excess of (a) the sum of cash and Cash Equivalents
received in connection with such transaction over (b) the underwriting discounts
and commissions, and other reasonable and customary out-of-pocket expenses,
incurred by the issuer in connection therewith.
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Collateral Documents and the Permitted
Additional Secured Indebtedness Documents) which is secured by the respective
assets the subject of such Recovery Event).
“Net Sale Proceeds” shall mean, for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness secured pursuant to
the Collateral Documents and the Permitted Additional Secured Indebtedness
Documents) which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Borrower’s consolidated group or any
Subsidiary of the Borrower with respect to the fiscal year of the Borrower in
which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which the Borrower determines in good faith
should be reserved for post-closing adjustments (to the extent the Borrower
delivers to the Administrative Agent a certificate signed by a Responsible
Officer of the Borrower as to such determination), it being understood and
agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than six months following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
payable by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such sale or other disposition.
“Net Working Capital” means the consolidated current assets (excluding cash and
Cash Equivalents) of the Borrower and its Subsidiaries, minus the consolidated
current liabilities (excluding current liabilities in respect of Indebtedness)
of the Borrower and its Subsidiaries.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.


20

--------------------------------------------------------------------------------







“Note” means a promissory note made by the Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit C.
“NPL” means the National Priorities List under CERCLA.
“Original Closing Date” means July 15, 2014.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan Document, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person or (iii) any obligation under a Synthetic Lease.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Financial Investments” shall mean (x) securities and other investments
that, but for the maturity restrictions described in the definition of “Cash
Equivalents”, would otherwise constitute Cash Equivalents and (y) corporate
obligations issued by any Person (other than the Borrower or any Affiliate
thereof) incorporated in the United States rated at least BBB- or the equivalent
thereof by S&P or at least Baa3 or the equivalent thereof by Moody’s.
“Other Intercreditor Agreement” means an agreement reasonably satisfactory to
the Administrative Agent providing for Liens on the Collateral that are pari
passu or junior to the Liens of the Administrative Agent.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section ‎3.06).
“Ottawa Capitalized Lease” shall mean collectively, (i) that certain lease
agreement, dated as of April 15, 2015, and (ii) that certain lease agreement,
dated as of October 23, 2014, as amended on April 15, 2015, each between
Innovation Blvd II Limited (and its permitted successors and assigns) and Ciena
Canada, Inc. (and its permitted successors and


21

--------------------------------------------------------------------------------







assigns), as amended, supplemented or otherwise modified from time to time, in
connection with the multi-building complex located at Innovation Drive, Ottawa,
Ontario (as more fully described therein).
“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of such, occurring on such date.
“Participant” has the meaning specified in Section ‎10.06(d).
“Participant Register” has the meaning specified in Section ‎10.06(d).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment in Full” means all Commitments have terminated and all Obligations have
been paid in full (other than contingent indemnification obligations as to which
no claim has been made or notice has been given).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean the acquisition by a Loan Party of an
Acquired Entity or Business, including indirectly (x) by way of merger or
amalgamation through a direct, Wholly-Owned Subsidiary of such Loan Party that
merges or amalgamates with andor into such Acquired Entity or Business and the
surviving Person of such merger or amalgamation is a direct, Wholly-Owned
Subsidiary of such Loan Party or (y) by way of a direct, Wholly-Owned Subsidiary
of such Loan Party purchasing all or substantially all of the assets of, or the
assets constituting a business, division or product line of, any Person not
already a Subsidiary of the Borrower; provided that (in each case):
(a) the consideration paid or to be paid by the Loan Party consists solely of
cash (including proceeds of Loans), Company Common Stock, Qualified Preferred
Stock, the issuance or incurrence of Indebtedness otherwise permitted by Section
‎7.02 and the assumption/acquisition of any Indebtedness (calculated at face
value) which is permitted to remain outstanding in accordance with the
requirements of Section ‎7.02;
(b) in the case of the acquisition of the Equity Interests of any Acquired
Entity or Business (including by way of merger), such Acquired Entity or
Business shall own no Equity Interests of any other Person (other than
immaterial amounts) unless either (i) such Acquired Entity or Business owns 100%
of the Equity Interests of such other Person or (ii) if such Acquired Entity or
Business owns Equity Interests in any other Person which is not a
Non-Wholly-OwnedWholly-Owned Subsidiary of such Acquired Entity or Business, (A)
such Acquired Entity or BusinessPerson shall not have been created or
established in contemplation of, or for purposes of, the respective Permitted
Acquisition, and (B) any such Non-Wholly-Owned Subsidiary of the Acquired Entity
or Business shall have been a Non-Wholly-Owned Subsidiary of such Acquired
Entity or Business prior to the date of the respective Permitted Acquisition and
shall not have been created or established in contemplation thereof and (C) such
Acquired Entity or Business and/


22

--------------------------------------------------------------------------------







or its Wholly-Owned Subsidiaries own at least 80% of the total value of all the
assets owned by such Acquired Entity or Business and its Subsidiaries (for
purposes of such determination, excluding the value of the Equity Interests of
Non-Wholly-Owned Subsidiaries held by such Acquired Entity or Business and its
Wholly-Owned Subsidiaries);
(c) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section ‎7.07;
(d) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is acquired in a “non-hostile” transaction approved by the
board of directors (or similar body) of such Acquired Entity or Business;
(e) all requirements of Sections ‎7.03 and ‎7.04 applicable to Permitted
Acquisitions are satisfied;
(f) the Borrower shall have given to the Administrative Agent at least 105
Business Days' prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition;
(g) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (it being understood that any representation or
warranty that is qualified as to "materiality", "Material Adverse Effect" or any
similar language shall be true and correct in all respects as of any such date);
provided that, in connection with any Limited Condition Acquisition (x) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
the definitive agreements for such Limited Condition Acquisition are entered
into and (y) the Specified Representations shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Limited Condition
Acquisition, both before and after giving effect thereto, in each case of
clauses (x) and (y), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date;
(h) no Default or Event of Default then exists or would result therefrom;
provided that, in the case of a Limited Condition Acquisition, (x) no Default or
Event of Default shall exist or would result therefrom at the time the
definitive agreements for such Limited Condition Acquisition are entered into
and (y) at the time of closing of such Limited Condition Acquisition, no
Specified Event of Default shall exist or would result therefrom;
(i) the Borrower shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower, certifying to such officer's
knowledge, compliance with the requirements of preceding clauses (f) through
(h), inclusive;
(j) at the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Parties pursuant to (and to the extent
required by) the Security Agreement;
(k) the Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Section
‎6.12, to the reasonable satisfaction of the Administrative Agent; and
(l) the consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this definition are true and correct and that all conditions thereto (to the
extent not subject to the determination of the Administrative Agent or the
Required Lenders) have been satisfied and


23

--------------------------------------------------------------------------------







that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder;
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Borrower and the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.
“Permitted Additional Indebtedness” shall mean Permitted Additional Unsecured
Indebtedness and Permitted Additional Secured Indebtedness.
“Permitted Additional Indebtedness Documents” shall mean Permitted Additional
Unsecured Indebtedness Documents and Permitted Additional Secured Indebtedness
Documents.
“Permitted Additional Secured Indebtedness” shall have the meaning provided in
Section ‎7.02(n).
“Permitted Additional Secured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty, security agreement, pledge
agreement, mortgage, other security document and other document relating to the
incurrence or issuance of any Permitted Additional Secured Indebtedness, as the
same may be amended, modified, restated, renewed, extended and/or supplemented
from time to time in accordance with the terms hereof and thereof.
“Permitted Additional Unsecured Indebtedness” have the meaning provided in
Section ‎7.02(n).
“Permitted Additional Unsecured Indebtedness Documents” shall mean, on and after
the execution and delivery thereof, each note, indenture, purchase agreement,
loan agreement, credit agreement, guaranty and other document relating to the
incurrence or issuance of any Permitted Additional Unsecured Indebtedness, as
the same may be amended, modified, restated, renewed, extended and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Convertible Notes” shall mean, collectively, the 2015 Convertible
Notes, the 2017 Convertible Notes, the 2018 Convertible Notes, the 2020
Convertible Notes and any Additional Convertible Notes.
“Permitted Convertible Notes Documents” shall mean, collectively, the 2015
Convertible Notes Documents, the 2017 Convertible Notes Documents, the 2018
Convertible Notes Documents, the 2020 Convertible Notes Documents and any
Additional Convertible Notes Documents.
“Permitted Convertible Notes Indentures” shall mean, collectively, the 2015
Convertible Notes Indenture, the 2017 Convertible Notes Indenture, the 2018
Convertible Notes Indenture, the 2020 Convertible Notes Indenture and any
Additional Convertible Notes Indenture.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of additional Loans
pursuant to Section 2.12 or one or more series of senior secured notes; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and is not
secured by any property or assets of the Borrower or any Subsidiary other than
the Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) such Indebtedness is not at any time guaranteed by any
Subsidiaries of the Borrower other than Subsidiaries that are Guarantors and
(iv) to the extent not addressed in the Intercreditor Agreement, the Borrower,
the holders of such Indebtedness (or their representative)


24

--------------------------------------------------------------------------------







and the Administrative Agent shall be party to an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of second lien (or
other junior lien) secured notes or debentures or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”),
(iii) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and (iv) such Indebtedness is not at any time guaranteed by any Subsidiaries of
the Borrower other than Subsidiaries that are Guarantors.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by any Loan Party in the form of one or more series of senior unsecured
loans or notes or Subordinated Indebtedness; provided that (i) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries of the Borrower
other than Subsidiaries that are Guarantors.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section ‎6.02.
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.
“Pricing Grid” means, with respect to the 2016 Term Loans, the table set forth
below:
Level
Total Net Leverage Ratio
Applicable Rate for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
I
> 3.00:1.00
3.50%
2.50%
II
≤ 3.00: 1.00
3.25%
2.25%



For purposes of the Pricing Grid, changes in the Applicable Rate resulting from
changes in the Total Net Leverage Ratio pursuant to the applicable Pricing
Certificate will become effective on the applicable Adjustment Date and shall
remain in effect until the next change to be effected pursuant to this
paragraph.


25

--------------------------------------------------------------------------------







If any financial statements are not delivered within the time periods specified
in Section 6.01 together with a Pricing Certificate (which delivery of such
Pricing Certificate shall be at the sole discretion of the Borrower), then at
the option of the Administrative Agent or the Required 2016 Term Lenders, Level
I pricing shall apply as of the third Business Day after the date on which such
financial statements and Pricing Certificate were to have been delivered and
shall apply until the date that is three Business Days after the date on which
such financial statements and/or Pricing Certificate, as applicable, are
thereafter delivered. Notwithstanding the foregoing, the election of the
Borrower not to deliver a Pricing Certificate with any such financial statements
shall not result in a Default or Event of Default, and the sole effect of such
non-delivery of such Pricing Certificate shall be the application of Level I
pricing in accordance with the immediately preceding sentence.
“Pricing Certificate” means a certification by the Borrower together with
back-up calculations demonstrating the Total Net Leverage Ratio for the most
recently ended Test Period.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial ratio or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness after the
first day of the relevant Calculation Period or Test Period, as the case may be,
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of such Test Period or Calculation Period, as the case may be, (y)
the permanent repayment of any Indebtedness after the first day of the relevant
Test Period or Calculation Period, as the case may be, as if such Indebtedness
had been retired or repaid on the first day of such Test Period or Calculation
Period, as the case may be, and (z) any Permitted Acquisition then being
consummated as well as any other Permitted Acquisition if consummated after the
first day of the relevant Test Period or Calculation Period, as the case may be,
and on or prior to the date of the respective Permitted Acquisition, as the case
may be, then being effected, with the following rules to apply in connection
therewith:
(i) all Indebtedness (x) incurred or issued after the first day of the relevant
Test Period or Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance or repay Indebtedness or otherwise) shall be deemed to
have been incurred or issued (and the proceeds thereof applied) on the first day
of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination and (y) permanently retired or
redeemed after the first day of the relevant Test Period or Calculation Period,
as the case may be, shall be deemed to have been retired or redeemed on the
first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination;
(ii)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)    in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition if effected
during the respective Calculation Period or Test Period as if same had occurred
on the first day of the respective Calculation Period or Test Period, as the
case may be, and taking into account, in the case of any Permitted Acquisition,
factually supportable and identifiable cost savings and expenses which would
otherwise be accounted for as an adjustment pursuant to Article 11 of Regulation
S-X under the Securities Act, as if such cost savings or expenses were realized
on the first day of the respective period.
“Public Lender” has the meaning specified in Section ‎6.02.


26

--------------------------------------------------------------------------------







“PWC” shall mean Pricewaterhouse Coopers LLP, a Delaware limited liability
partnership.
“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (v) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision, (w) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement,
(x) do not contain any covenants (other than periodic reporting requirements),
(y) do not grant the holders thereof any voting rights except for (I) voting
rights required to be granted to such holders under applicable law and (II)
customary voting rights on fundamental matters such as authorizing or issuing
shares that rank prior to or in parity with such Preferred Equity, amending the
certificate of incorporation or certificate of designation for such Preferred
Equity, the payment of dividends or distributions on junior shares, the
purchase, redemption or retirement of junior shares, mergers, consolidations,
sales of all or substantially all of the assets of the Borrower, or liquidations
involving the Borrower, and (z) are otherwise reasonably satisfactory to the
Administrative Agent.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land (including any improvements and fixtures thereon).
“Register” has the meaning specified in Section ‎10.06(c).
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Subsidiaries or (ii) under any policy of insurance
maintained by any of them.
“Refinancing Amendment” means any other amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) each Loan Party, (b) the Administrative Agent and (c) each
Lender or Eligible Assignee that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto in accordance
with Section ‎2.12.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into, from or through any building, structure or
facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by the
Borrower or any Guarantor of any debt financing having an All-in Yield that is
less than the All-in Yield of such Term Loans so repaid, refinanced, substituted
or replaced, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, such Term Loans or the incurrence of any replacement Term
Loans.
“Request for Credit Extension” means a Committed Loan Notice.
“Required 2014 Term Lenders” means Lenders holding more than 50% of the sum of
the 2014 Outstandings.
“Required 2016 Term Lenders” means Lenders holding more than 50% of the sum of
the 2016 Outstandings.


27

--------------------------------------------------------------------------------







“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the Total Outstandings.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, or any other senior or
executive officer of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section ‎4.01, the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given to
‎Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the ABL Credit Documents, the Loan Documents or Liens created
thereunder or Permitted Liens under Section 7.01(t)), (ii) are subject to any
Lien in favor of any Person other than (x) the Administrative Agent for the
benefit of the Secured Parties and (y) Liens permitted under Sections 7.01(a),
(c), (q) and (t) or (iii) are not otherwise generally available for use by the
Borrower or such Subsidiary.
“Retained Excess Cash Flow” means, on any date of determination, the aggregate
amount of Excess Cash Flow, during the period from the Closing Date through and
including such date, that is not required to be applied to repay Loans pursuant
to Section ‎2.03(b).
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC and the U.S. State Department),
the European Union, Her Majesty's Treasury or other relevant sanctions
authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment Effective Date” shall mean July 2, 2015.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section ‎9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Security Agreement” has the meaning specified in Section ‎4.01(a)(iii).
“Security Agreement Supplement” has the meaning specified in Article VII of the
Security Agreement.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the assets, at a fair valuation,
of such Person will exceed its debts, (ii) such Person has not incurred and does
not intend to incur, and does not believe that it will incur, debts beyond its
ability to pay such debts as such debts mature in the ordinary course of
business, and (iii) such Person will have sufficient capital with which to
conduct its business. For purposes of this definition, "debt" means any
liability on a claim, and "claim" means right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances available at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Specified Event of Default” shall mean an Event of Default under clause (a),
(f) or (g) of Section 8.01.


28

--------------------------------------------------------------------------------







“Specified Representations” shall mean the representations of the Borrower set
forth in Sections 5.01(a) (solely with respect to the Loan Parties), Section
5.02 (other than clauses (b) and (c) thereof), Section 5.04, Section 5.14,
Section 5.18, Section 5.19, Section 5.20 and Section 5.21 (solely, in the case
of Sections 5.19, 5.20 and 5.21, with respect to the use of proceeds).


“Subordinated Indebtedness” means any Indebtedness that by its terms is
subordinated to the Obligations hereunder in right of payment.


“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause ‎(a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


29

--------------------------------------------------------------------------------







“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Loan Extension Request” has the meaning specified in Section ‎2.14(a)
herein.
“Term Loan Extension Series” has the meaning specified in Section ‎2.14(a)
herein.
“Term Loan Portion” means, with respect to the Net Sale Proceeds of any Asset
Sale or the Net Insurance Proceeds of any Recovery Event, (a) if such Asset Sale
or Recovery Event involved only Term Priority Collateral, 100%, (b) if such
Asset Sale or Recovery Event involved only ABL Priority Collateral, (x) prior to
the Discharge of ABL Obligations, the amount of such Net Sale Proceeds or Net
Insurance Proceeds available to the Borrower and its Subsidiaries after payment
in full of all principal and interest, and if required cash collateralization of
letters of credit, in each case, outstanding at such time under the ABL Credit
Agreement and (y) after the Discharge of ABL Obligations, 100% and (c) if such
Asset Sale or Recovery Event involved both Term Priority Collateral and ABL
Priority Collateral, a portion calculated in accordance with Section 4.01(c) of
the Intercreditor Agreement.
“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.
“Threshold Amount” means $20,000,00030,000,000.
“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (x) Consolidated Net Total Indebtedness on such date to (y) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that for purposes of any calculation of the Total Net Leverage Ratio
pursuant to this Agreement, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Total Secured Net Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) Consolidated Net Senior Secured Indebtedness on such date to (y)
Consolidated EBITDA for the Test Period most recently ended on or prior to such
date; provided that (i) for purposes of calculating the Total Secured Net
Leverage Ratio, when any commitment for Additional ABL Capacity under the ABL
Credit Agreement is in effect, the total principal amount of such commitments
for Additional ABL Capacity will be deemed to be fully-drawn at all times and
(ii) for purposes of any calculation of the Total Secured Net Leverage Ratio
pursuant to this Agreement, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.
“Transaction” shall mean, collectively, the execution and delivery by each Loan
Party of the Loan Documents to which it is a party on the Closing Date, the
incurrence of Loans on the Closing Date and the use of proceeds thereof.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform


30

--------------------------------------------------------------------------------







Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
‎3.01(e)(ii)(B)(3).
“Voting Stock” shall mean, as to any entity, all classes of Equity Interests of
such entity then outstanding and normally entitled to vote in the election of
directors of such entity or, in the case of any Foreign Subsidiaries of the
Borrower, all interests in such entity with the ability to control the
management or actions of such entity.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


31

--------------------------------------------------------------------------------







1.03.    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the 2016
Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the 2016 Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05.    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable)
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06.    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles ‎II and ‎IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section ‎1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency. For purposes
of determining compliance with Article VII with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of currency exchange occurring after the time such Indebtedness or
Investment is incurred (so long


32

--------------------------------------------------------------------------------







as such Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder). For purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other reasonable costs and
expenses (including original issue discount) incurred in connection with such
refinancing.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.    The Loans.
(a)    Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrower on the Closing2017
Refinancing Amendment Effective Date in an amount not to exceed such Term
Lender’s Applicable Percentage of the Term Facility. The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Percentage of the Term Facility.
(b)    Each Lender party to the 2016 Incremental Joinder severally agrees,
subject to the terms and conditions set forth in the 2016 Incremental Joinder,
to make a single loan to the Borrower on the 2016 Incremental Effective Date in
an amount not to exceed such Lender’s commitment set forth in the 2016
Incremental Joinder.
(cb)    Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02.    Borrowings, Conversions and Continuations of Loans. (a)Each Term
Borrowing, each conversion of Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Committed Loan Notice; provided that any telephone notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans or (x) in the case of a Committed Loan Notice delivered in connection with
the initial Credit Extension on the Closing Date or (y) in the case of a
Committed Loan Notice delivered in connection with the making of the 2017 Term
Loans on the 2017 Refinancing Amendment Effective Date, one Business Day prior,
and (ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal


33

--------------------------------------------------------------------------------







amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing, a conversion of Term Loans or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section ‎2.02(a). In the case of a
Term Borrowing each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section ‎4.02 (and, if such Borrowing is the
initial Credit Extension, Section ‎4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, unless the Borrower provides one
Business Day’s prior notice and pays the amount due, if any, under Section 3.05
in connection therewith, a Eurodollar Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurodollar Rate Loan. During
the existence of an Event of Default, no Loans may be requested as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five Interest Periods in effect in respect of
the Term Facility.
(f)    For the avoidance of doubt, the 2017 Term Loans made on the 2017
Refinancing Amendment Effective Date (x) shall constitute Term Loans for all
purposes of this Agreement, (y) shall mature and shall become due and payable on
the Maturity Date and (z) shall be repaid in quarterly installments in
accordance with Section 2.05.
2.03.    Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or penalty (subject to Section
‎2.03(a)(i)); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000


34

--------------------------------------------------------------------------------







in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, unless rescinded pursuant to clause (iii)
below, the Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section ‎3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section ‎2.03(a) shall be applied to the principal repayment
installments thereof as directed by the Borrower, and subject to Section ‎2.15,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Term Facility, provided that
the 2016 Term Loans may be prepaid on a less than pro-rata basis with the 2014
Term Loans as directed by the Borrower (including directing the application of
such prepayments entirely to the 2014 Term Loans).
(i)    In the event that:
(A)    on or prior to the date that is six months after the Closing Date, other
than in connection with a Change of Control, the Borrower (x) prepays,
refinances, substitutes or replaces any 2014 Term Loans pursuant to a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section ‎2.03(b)(ii) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable 2014
Term Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the 2014 Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable 2014 Term Loans outstanding
immediately prior to such amendment. If, on or prior to the date that is six
months after the Closing Date, any 2014 Term Lender that is a Non-Consenting
Lender and is replaced pursuant to Section ‎10.13 in connection with any
amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, such 2014 Term Lender (and not any Person
who replaces such 2014 Term Lender pursuant to Section 3.07(a)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.
(Bi)    In the event that on or prior to the date that is six months after the
2016 Incremental2017 Refinancing Amendment Effective Date, other than in
connection with a Change of Control, the Borrower (x) prepays, refinances,
substitutes or replaces any 2016 Term Loans pursuant to a Repricing Transaction
(including, for avoidance of doubt, any prepayment made pursuant to Section
‎2.03(b)(ii) that constitutes a Repricing Transaction), or (y) effects any
amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable 2016
Term Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the 2016 Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable 2016 Term Loans outstanding
immediately prior to such amendment. If, on or prior to the date that is six
months after the 2016 Incremental2017 Refinancing Amendment Effective Date, any
Term Lender that is a Non-Consenting Lender and is replaced pursuant to Section
‎10.13 in connection with any amendment, amendment and restatement or other
modification of this Agreement resulting in a Repricing Transaction, such 2016
Term Lender (and not any Person who replaces such 2016 Term Loan Lender pursuant
to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.


35

--------------------------------------------------------------------------------







(ii)    Notwithstanding anything in any Loan Document to the contrary, so long
as no Default or Event of Default has occurred and is continuing, any Loan Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
any of its Subsidiaries may purchase such outstanding Loans and immediately
cancel them) on the basis set forth in Annex I hereto.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.03(a) if such
prepayment would have resulted from a refinancing of all or any portion of the
Term Loans or occurrence of any other event which would have provided the cash
proceeds for such prepayment, which refinancing or other such event shall not be
consummated or shall otherwise be delayed, subject to payment of amounts under
Section 3.05.
(b)    Mandatory. Within five Business Days after financial statements have been
delivered pursuant to Section ‎6.01(a), commencing with the delivery of
financial statements for the fiscal year ending October 31, 2015, the Borrower
shall prepay an aggregate principal amount of Loans equal to the excess (if any)
of (A) 50% of Excess Cash Flow (such percentage, the “ECF Percentage”) for the
fiscal year covered by such financial statements over (B) the amount of any
voluntary prepayments made on the Loans during such period or fiscal year or
after such period or fiscal year (in the case of payments pursuant to Section
2.03(a)(ii), calculated as the amount of cash actually expended to make such
payment) and prior to when such Excess Cash Flow prepayment is due; and
provided, further, that, to the extent any voluntary prepayments of Loans made
during the current period or fiscal year are applied to reduce the Excess Cash
Flow payment for the prior period or fiscal year pursuant to the foregoing
sentence, then such prepayments shall not be deducted with respect to the Excess
Cash Flow prepayment for the current period or fiscal year; provided that if the
Total Secured Net Leverage Ratio for the fiscal year ended prior to such
prepayment date is less than 2.50 to 1.00, the ECF Percentage shall be reduced
to 0%.
(i)    In addition to any other mandatory prepayments pursuant to this Section
‎2.03(b), on each date on or after the Closing Date upon which the Borrower or
any other Loan Party receives any cash proceeds from any Asset Sale, to the
extent the aggregate Net Sale Proceeds from all prior Asset Sales in the same
fiscal year exceed $5,000,00015,000,000, an amount equal to 100% of the Term
Loan Portion of Net Sale Proceeds from such Asset Sale shall be applied within
three Business Days thereafter as a mandatory prepayment; provided, however,
that such Net Sale Proceeds shall not be required to be so applied on such date
so long as no Default then exists and such Net Sale Proceeds shall be used to
purchase (or commit to purchase) assets used or to be used in the businesses
permitted pursuant to Section 7.07 within 365 days following the date of such
Asset Sale, and provided, further, that if all or any portion of such Net Sale
Proceeds are not so reinvested within such 365-day period (or committed to be
reinvested pursuant to a legally binding commitment within such 365-day period
and not so reinvested within 180 days thereafter) (or such earlier date, if any,
as the Borrower or the relevant Loan Party determines not to reinvest the Net
Sale Proceeds from such Asset Sale as set forth above), such remaining portion
shall be applied on the last day of such period (or such earlier date, as the
case may be) as provided above in this Section 2.03(b)(i) without regard to the
preceding proviso.
(ii)    Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness permitted to be
incurred or issued pursuant to Section ‎7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly upon receipt thereof by the Borrower or such
Subsidiary.
(iii)    In addition to any other mandatory prepayments pursuant to this Section
‎2.03(b), on each date on or after the Closing Date upon which the Borrower or
any other Loan Party receives any cash proceeds from any Recovery Event to the
extent the aggregate Net Insurance Proceeds from all prior Recovery Events in
the same fiscal year exceed $5,000,00015,000,000, an amount equal to 100% of the
Term Loan Portion of such Net Insurance Proceeds from such Recovery Event shall
be applied within three Business Days thereafter as a mandatory repayment;
provided, however, that such Net Insurance Proceeds shall not be required to be
so applied on such date so long as no Default shall have occurred and be
continuing and such Net Insurance Proceeds shall be used to replace or restore
any properties or assets in respect of which such Net Insurance Proceeds were
paid (or committed to be paid) or


36

--------------------------------------------------------------------------------







purchase (or commit to purchase) assets used or to be used in the businesses
permitted pursuant to Section 7.07, in each case, within 365 days following the
date of the receipt of such Net Insurance Proceeds, and provided, further that
if all or any portion of such Net Insurance Proceeds are not so used within 365
days after the date of the receipt of such Net Insurance Proceeds (or if
committed to be so applied pursuant to a legally binding commitment within such
365-day period and not so used within 180 days thereafter) (or such earlier
date, if any, as the Borrower or the relevant Loan Party determines not to
reinvest the Net Insurance Proceeds relating to such Recovery Event as set forth
above), such remaining portion shall be applied on the last day of such period
(or such earlier date, as the case may be) as provided above in this Section
2.03(v)(iii) without regard to the immediately preceding proviso.
(iv)    Each prepayment of the outstanding Term Loans pursuant to the foregoing
provisions of this Section 2.03(b) shall be applied to the principal repayment
installments thereof in direct order of maturity, and subject to Section ‎2.15,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Term Facility.
2.04.    Termination of Commitments.  The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the Term Borrowing.
2.05.    Repayment of Loans.
(a)    Commencing on October 31April 30, 20142017, the Borrower shall repay to
the 20142017 Term Loan Lenders on the last day of each July, October, January
and April an amount equal to (a) the aggregate principal amount of 20142017 Term
Loans borrowed on the Closing2017 Refinancing Amendment Effective Date
multiplied by (b) 0.25%; provided, however, that the final principal repayment
installment of the 20142017 Term Loans shall be repaid on the Maturity Date for
the 2014 Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all 20142017 Term Loans outstanding on such date.
(b)    Commencing on July 31, 2016, the Borrower shall repay to the 2016 Term
Lenders on the last day of each April, July, October and January an amount equal
to (a) the aggregate principal amount of 2016 Term Loans borrowed on the 2016
Incremental Effectiveness Date multiplied by (b) 0.25%; provided, however, that
the final principal repayment installment of the 2016 Term Loans shall be repaid
on the Maturity Date for the 2016 Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of all 2016 Term Loans
outstanding on such date.
2.06.    Interest. (a) Subject to the provisions of Section ‎2.06(b), (i) each
Eurodollar Rate Loan under the Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility and (ii) each Base Rate Loan under the Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.
(b)    Following the occurrence and during the continuance of any Default or
Event of Default under Sections 8.01(a), (f) or (g), each Loan shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07.    Fees. (a) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


37

--------------------------------------------------------------------------------







(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.08.    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section ‎2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.09.    Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon request of the Borrower, promptly following Payment in
Full, each Lender shall return to the Borrower any Note issued to it, or in the
case of any loss, theft or destruction of any such Note, a lost note affidavit
in customary form.
2.10.    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
‎2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
‎2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding


38

--------------------------------------------------------------------------------







the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate
Lenders, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection ‎(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ‎Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ‎Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section ‎10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section ‎10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section ‎10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
2.11.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of


39

--------------------------------------------------------------------------------







such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.12.    Refinancing Amendment. Without limiting the provisions of Section
7.02(o) and the other terms of this Agreement permitting Credit Agreement
Refinancing Indebtedness to be incurred outside of this Agreement, the Borrower
may, with the consent of the Administrative Agent (not to be unreasonably
withheld), obtain, from any Lender or any other bank, financial institution or
other institutional lender or investor that would be an Eligible Assignee,
Credit Agreement Refinancing Indebtedness in the form of term loans, to
refinance all or any portion of the Loans hereunder, pursuant to a Refinancing
Amendment; provided (i) such Credit Agreement Refinancing Indebtedness will have
such pricing, fees (including upfront fees and OID), optional prepayment terms,
redemption premiums and subordination terms as may be agreed by the Borrower and
the lenders thereof, (ii) such Credit Agreement Refinancing Indebtedness, will
have a maturity date that is not prior to the maturity date of the class of Term
Loans being refinanced, and will have a weighted average life to maturity that
is not shorter than the remaining weighted average life to maturity of the class
of Term Loans being refinanced, (iii) such Credit Agreement Refinancing
Indebtedness (unless it consists of amortizing term loans of the type commonly
referred to as “term loan A,” which may be subject to more restrictive terms and
conditions) will have terms and conditions (excluding, for the avoidance of
doubt, pricing, rate floors, discounts, fees and optional prepayment or
redemption terms), taken as a whole, not more restrictive than the terms of this
Agreement (as reasonably determined by the Borrower) unless the Administrative
Agent and the Borrower shall amend the provisions of this Agreement to provide
for such more restrictive term to apply to the Loans hereunder (which amendment
may be effected by the Administrative Agent and the Borrower without the consent
of any other Lender), (iv) the interest rate margins applicable to such Credit
Refinancing Indebtedness shall be agreed between the Borrower and the investors
thereunder, (v) without limiting the provisions of Section 7.02(o) and the other
terms of this agreement permitting Credit Agreement Refinancing Indebtedness to
be incurred outside of this Agreement, such Credit Agreement Refinancing
Indebtedness incurred pursuant to a Refinancing Amendment shall (A) rank pari
passu in right of payment to the other Loans outstanding; (B) shall be
Guaranteed by the Loan Parties; and (C) shall be secured by the Collateral on an
equal and ratable basis


40

--------------------------------------------------------------------------------







with the Obligations pursuant to the Collateral Documents and (vi) such Credit
Agreement Refinancing Indebtedness shall share ratably in any prepayments
pursuant to Section 2.03 (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Facility). The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section ‎4.02, and to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation of agreements delivered on the Closing Date (it being understood
that all references to “the date of such Credit Event” or similar language in
such Sections shall be deemed to refer to the effective date of such Refinancing
Amendment). Each class of Credit Agreement Refinancing Indebtedness incurred
under this Section ‎2.13 shall be in an aggregate principal amount that is not
less than $25,000,000 and an integral multiple of $5,000,000 in excess thereof
(or such lesser amounts as the Administrative Agent may agree). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat any Credit
Agreement Refinancing Indebtedness in the form of loans as Loans hereunder). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12. This Section shall
supersede any provisions in Section 2.11 or 10.01 to the contrary.
2.13.    Incremental Facilities.
(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (each, an “Incremental Term Commitment”), by an aggregate
amount not in excess of the greater of (x) $100,000,000 and (y) an amount such
that after giving pro forma effect thereto, the Total Secured Net Leverage Ratio
is no greater than 2.50 to 1.00. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Term Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent (or such other date as agreed to by the Administrative
Agent) and (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Term Commitments be allocated and the
amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the Incremental Term Commitments may elect or
decline, in its sole discretion, to provide such Incremental Term Commitment.
Each Incremental Term Commitment shall be in an aggregate amount of $10,000,000
or any whole multiple of $500,000 in excess thereof (provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Incremental Term
Commitments set forth in above).
(b)    Conditions. The Incremental Term Commitments shall become effective as of
the Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section ‎4.02 shall be satisfied;
provided that that if the proceeds of the Incremental Term Loans are being used
to finance a Limited Condition Acquisition, (x) the conditions set forth in
Section 4.02 shall be satisfied as of the date the Incremental Term Commitments
in respect of such Limited Condition Acquisition are established and the
definitive agreements for such Limited Condition Acquisition are entered into,
(y) at the time of funding of such Incremental Term Loans, no Specified Event of
Default shall exist or would result therefrom and (z) the lenders providing the
Incremental Term Loans in connection with such Limited Condition Acquisition may
waive the satisfaction of the condition set forth in clause (a) of Section 4.02
at the time of the funding of such Incremental Term Loans, other than with
respect to the accuracy of the Specified Representations;
(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date; provided that if the
proceeds of the Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (x) no Default or Event of Default shall exist or would
result therefrom


41

--------------------------------------------------------------------------------







at the time the Incremental Commitments in respect of such Limited Condition
Acquisition are established and the definitive agreements for such Limited
Condition Acquisition are entered into and (y) at the time of funding of such
Incremental Term Loans, no Specified Event of Default shall exist or would
result therefrom;
(iii)    the representations and warranties contained in ‎Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section ‎2.13(c), the representations and
warranties contained in Section ‎5.05(a) and Section ‎5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
‎(a) and ‎(b), respectively, of Section ‎6.01; andprovided that to the extent
the proceeds of the Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (x) the representations and warranties contained in
Article V and the other Loan Documents shall be true and correct in all material
respects on and as of the date the Incremental Term Commitments in respect of
such Limited Condition Acquisition are established and the definitive agreements
for such Limited Condition Acquisition are entered into, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date, and except that for purposes of this Section ‎2.13(c), the
representations and warranties contained in Section 5.05(a) and Section 5.05(b)
shall be deemed to refer to the most recent financial statements furnished
pursuant to subsections ‎(a) and ‎(b), respectively, of Section ‎6.01 and (y)
the lenders providing the Incremental Term Loans in connection with such Limited
Condition Acquisition may waive the satisfaction of the condition set forth in
this clause (iii) at the time of the funding of such Incremental Term Loans,
other than with respect to the accuracy of the Specified Representations; and
(iv)    the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Term Commitments shall be as follows:
(i)    terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clauses
(ii), (iii), ‎(iv), ‎(v) or ‎(vi) below) (unless such Incremental Term Loans are
amortizing term loans of the type commonly referred to as “term loan A,” which
may be subject to more restrictive terms and conditions) they shall be (in the
reasonable judgment of the Borrower), taken as a whole, not more restrictive
than the terms of this Agreement (as reasonably determined by the Borrower)
unless the Administrative Agent and the Borrower shall amend the provisions of
this Agreement to provide for such more restrictive term to apply to the
then-existing Term Loans hereunder (which amendment may be effected by the
Administrative Agent and the Borrower without the consent of any other Lender);
provided that in any event the Incremental Term Loans must comply with clauses
(ii), (iii), ‎(iv), ‎(v) and ‎(vi) below;
(ii)    shall (x) rank pari passu in right of payment and of security with the
Term Loans and (y) have no obligors other than the Loan Parties,
(iii)    unless otherwise agreed by the Lenders making such Loans (to accept a
less than ratable share), shall participate on a pro rata basis in any
prepayments of Term Loans hereunder;
(iv)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans;
(v)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date; and


42

--------------------------------------------------------------------------------







(vi)    the All-in Yield for Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the All-in Yield for any Incremental Term Loan incurred within
eighteen (18) months after the Closing Date is greater than the All-in Yield for
the Term Loans by more than 50 basis points, then the Applicable Rate for the
Term Loans shall be increased to the extent necessary so that the All-in Yield
for the Incremental Term Loans is 50 basis points higher than the All-in Yield
for the Term Loans; provided, further, that in the case of the 20162017 Term
Loans, in the event that the All-in Yield for any Incremental Term Loan incurred
at any time after the 2016 Incremental2017 Refinancing Amendment Effective Date
is greater than the All-in Yield for the 20162017 Term Loans by more than 50
basis points, then the Applicable Rate for the 20162017 Term Loans shall be
increased to the extent necessary so that the All-in Yield for the Incremental
Term Loans is 50 basis points higher than the All-in Yield for the 20162017 Term
Loans;
The Incremental Term Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Term Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section ‎10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section ‎2.13. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans that are Term Loans, made pursuant to this Agreement. This Section ‎2.13
shall supersede any provisions in Section 2.11 or ‎10.01 to the contrary.
(d)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise, in each case, as
required by the Collateral Documents, after giving effect to the establishment
of any such class of Term Loans or any such new Commitments.
2.14.    Extension of Term Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section ‎2.14. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; (ii) the effective
yield with respect to the Extended Term Loans (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the effective yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension


43

--------------------------------------------------------------------------------







Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided, that (A) no Default shall have occurred and be continuing at the time
a Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the Maturity Date of
the Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, (C) the weighted average life to maturity of any Extended Term Loans of
a given Term Loan Extension Series at the time of establishment thereof shall be
no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining weighted average life to maturity of the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, (D) any such
Extended Term Loans (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreement (to the extent any Intercreditor Agreement
is then in effect), (E) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (F) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Amendment. Any Extended Term
Loans amended pursuant to any Term Loan Extension Request shall be designated a
series (each, a “Term Loan Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche. Each
Term Loan Extension Series of Extended Term Loans incurred under this Section
‎2.14 shall be in an aggregate principal amount that is not less than
$25,000,000.
(b)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period of time as the
Administrative Agent shall agree) prior to the date on which Lenders under the
Existing Term Loan Tranche, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section ‎2.14. No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Term Loan Tranche amended into Extended Term
Loans, pursuant to any Extension Request. Any Lender holding a Loan under an
Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be amended into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). In the event that the aggregate principal amount of
Term Loans under the Existing Term Loan Tranche in respect of which applicable
Term Lenders shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans requested to be extended pursuant to the Extension
Request, Term Loans subject to Extension Elections shall be amended to Extended
Term Loans, on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans, included in each such Extension Election.
(c)    Extension Amendment. Extended Term Loans shall be established pursuant to
an amendment (each, a “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender, providing an
Extended Term Loan thereunder, which shall be consistent with the provisions set
forth in Sections ‎2.14(a) above, (but which shall not require the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section ‎4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel's form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans, are provided with the benefit of the applicable Loan Documents (provided
any such reaffirmations and/or amendments may be provided within a time period
after such effectiveness if agreed


44

--------------------------------------------------------------------------------







by the Administrative Agent in its reasonable discretion). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section ‎2.03(b) or ‎2.05 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section ‎2.03(b) and ‎2.05), (iii)
modify the prepayments set forth in Section ‎2.03 to reflect the existence of
the Extended Term Loans and the application of prepayments (including
prepayments occurring prior to the effective date of any Extension Amendment)
with respect thereto, (iv) make such other changes to this Agreement and the
other Loan Documents consistent with the provisions and intent of the second
paragraph of Section ‎10.01 (without the consent of the Required Lenders called
for therein) and (v) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section ‎2.14, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.
(d)    No conversion of Loans pursuant to any Extension in accordance with this
Section ‎2.14 shall constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement.
2.15.    Defaulting Lenders. (a)Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section ‎10.01 and in the definition of “Required
Lender”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
‎Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
deter-mined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section ‎4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section ‎2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


45

--------------------------------------------------------------------------------







(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If the Code or
any other applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, including both United
States Federal backup withholding and withholding taxes, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or withholding
upon the basis of the information and documentation it has received pursuant to
subsection ‎(e) below.
(ii)    The applicable Loan Party or the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section ‎3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection ‎(a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section ‎3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.)
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section ‎10.06(d) relating to the maintenance
of a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable


46

--------------------------------------------------------------------------------







expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause ‎(ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
‎3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section ‎3.01(e)(ii)(A), ‎(ii)‎(B) and ‎(ii)‎(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable (in each case, or an applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or
W-8BEN-E, as applicable (in each case, or an applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


47

--------------------------------------------------------------------------------







(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or W-8BEN-E, as applicable (in each case, or an
applicable successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-SECTW-8ECI, IRS Form
W-8BEN (or W-8BEN-E, as applicable (in each case, or an applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause ‎(D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. For the avoidance of doubt, this Credit Agreement is not a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section ‎3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section ‎3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
‎3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower


48

--------------------------------------------------------------------------------







(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section ‎3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03.    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
‎(a)‎(i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such


49

--------------------------------------------------------------------------------







notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause ‎(a)‎(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause ‎(a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04.    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section ‎3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses ‎(b) through ‎(d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause ‎(ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.; provided that, notwithstanding anything to the contrary
in this Section 3.04, it shall be a condition to an Lender’s of its rights, if
any, under this Section 3.04 that such Lender shall generally be exercising its
rights with respect to similarly situated borrowers under similar provisions in
comparable syndicated credit facilities to which it is a party to the extent
contractually permitted to do so and allowed to do so under applicable law.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay


50

--------------------------------------------------------------------------------







to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection ‎(a) or ‎(b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section ‎3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(excluding loss of anticipated profits) incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section ‎10.13;
including any loss or expense (excluding anticipated profits) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any reasonable and customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section ‎3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


51

--------------------------------------------------------------------------------







3.06.    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section ‎3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section ‎3.01, or if any Lender gives a notice
pursuant to Section ‎3.02, then at the request of the Borrower such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section ‎3.01 or ‎3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section
‎3.02, as applicable, and (ii) in each case, would not subject such Lender, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
‎3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section ‎3.01, or if any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02, and in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section ‎3.06(a), the Borrower may replace such Lender
in accordance with Section ‎10.13.
3.07.    Survival. All of the Borrower’s obligations under this ‎Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.    Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):
(i)    executed counterparts of this Agreement, the Intercreditor Agreement and
the Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    a security agreement, in substantially the form of Exhibit G-1 and a
pledge agreement, in substantially the form of Exhibit G-2 (together with each
other security agreement and security agreement supplement delivered pursuant to
Section ‎6.12, in each case as amended, collectively, the “Security Agreement”),
duly executed by each Loan Party, together with:
(A)    certificates and instruments representing the Securities Collateral
referred to therein that are certificated accompanied by undated stock powers or
instruments of transfer executed in blank,
(B)    proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,


52

--------------------------------------------------------------------------------







(C)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
the Administrative Agent deems reasonably necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Liens permitted under Section ‎7.01),
(D)    A Perfection Certificate, in substantially the form of Exhibit I-1, duly
executed by each of the Loan Parties, and
(E)    evidence that all other actions, recordings and filings that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Security Agreement has been taken;
(iv)    [Reserved];
(v)    a Patent Security Agreement and a Trademark Security Agreement (as each
such term is defined in Security Agreement and to the extent applicable)
(together with each other intellectual property security agreement delivered
pursuant to Section ‎6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(vii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in such Loan Party’s jurisdiction of organization;
(viii)    a favorable opinion of Hogan Lovells US LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(ix)    the historical financial statements referred to in Sections ‎5.05(a) and
‎(b);
(x)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of the Transaction and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(xi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections ‎4.02(a) and ‎(b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and (C)
as of the Closing Date, there are no actions, suits, claims, demands,
investigations, inspections, audits, charges or proceedings pending or to the
knowledge of any Responsible Officer of a Loan Party, threatened in writing (i)
with respect to this Agreement or any other Loan Document, or (ii) which has
had, or could reasonably be expected to have, a Material Adverse Effect;


53

--------------------------------------------------------------------------------







(xii)    certificates attesting to the Solvency of the Borrower and its
Subsidiaries, on a consolidated basis, before and after giving effect to the
Transaction, from its chief financial officer, substantially in the form of
Exhibit N;
(xiii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral;
(xiv)    evidence that the ABL Credit Agreement has been amended to permit the
Borrower and each other Loan Party’s entry into the Loan Documents; and
(xv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
(d)    Not later than the fifth Business Day prior to the Closing Date, the
Administrative Agent and the Lenders shall have received from the Loan Parties
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.
Without limiting the generality of the provisions of the last paragraph of
Section ‎9.03, for purposes of determining compliance with the conditions
specified in this Section ‎4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in ‎Article
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (or, with respect to any such representation or
warranty that is qualified by materiality or Material Adverse Effect, in all
respects as drafted) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects as drafted)
as of such earlier date, and except that for purposes of this Section ‎4.02, the
representations and warranties contained in Sections ‎5.05(a) and ‎(b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
‎6.01(a) and ‎(b), respectively.


54

--------------------------------------------------------------------------------







(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections ‎4.02(a) and ‎(b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01.    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept is applicable in the
relevant jurisdiction), (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a)(solely
in the case of any Subsidiary that is not a Loan Party), ‎(b)‎(i) or ‎(c), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including, subject to the Intercreditor
Agreement, the first priority nature thereof) other than (i) those that have
already been obtained and are now in full force and effect, (ii) filings to
perfect the Liens created by the Collateral Documents, (iii) those actions as
contemplated by Section 2.1 of Security Agreement, and (iv) filings of the Loan
Documents with the SEC after the Closing Date in accordance with the
requirements thereof.
5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


55

--------------------------------------------------------------------------------







5.05.    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof in
accordance with GAAP, including liabilities for Taxes, material commitments and
Indebtedness.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated April 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses ‎(i) and ‎(ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other material liabilities, direct or contingent,
of the Borrower and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for Taxes, material commitments and
Indebtedness.
(c)    Since the date of the balance sheet included in the 2016 Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    Except as disclosed in the Audited Financial Statements, and except for
the Indebtedness incurred under the Loan Documents and existing Indebtedness
permitted pursuant to Section ‎7.02(d), there were as of the Closing Date no
liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Borrower and its
Subsidiaries (taken as a whole).
(e)    The projections delivered to the Administrative Agent and the Lenders
prior to the Closing Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time made and at the time such
projections were made available to Administrative Agent and the Lenders. It
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts or guaranties of future performance, that the
actual results during the period or periods covered by the projections may
differ from the projected results included in such projections and such
differences may be material and that no assurances are being given that such
projections will be in fact realized.
5.06.    Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of any Responsible Officer of
the Borrower, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Transaction, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.07.    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08.    Ownership of Property; Liens; Investments. (a) As of the Closing Date,
neither the Loan Parties nor any of their Subsidiaries owns any Real Property.
Each Loan Party and each of its Subsidiaries has a valid leasehold interest


56

--------------------------------------------------------------------------------







in, all real property necessary or used in the ordinary conduct of its business,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth as of the date hereof a complete and accurate
list of all Liens on the property or assets of each Loan Party and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b), and as otherwise permitted by Section ‎7.01.
(c)    [Reserved].
(d)    (i) Schedule 5.08(d)(i) sets forth as of the date hereof a complete and
accurate list of all leases of real property in the United States with annual
rental payments of more than $500,000 under which any Loan Party is the lessee,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Except as could not reasonably be expected to have a Material Adverse
Effect, each such lease is the legal, valid and binding obligation of such Loan
Party thereof, enforceable in accordance with its terms.
(ii)    Schedule 5.08(d)(ii) sets forth as of the date hereof a complete and
accurate list of all leases of real property in the United States with annual
rental payments of more than $500,000 under which any Loan Party is the lessor,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Except as could not reasonably be expected to have a Material Adverse
Effect, each such lease is the legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms.
(e)    Mortgages executed and delivered after the Closing Date will be,
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on all of the applicable
Loan Parties’ right, title and interest in and to the Mortgaged Property (as
such term is defined in the applicable Mortgage) thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, and all relevant mortgage taxes and recording
charges are duly paid, the Administrative Agent (for the benefit of the Secured
Parties) shall have a perfected first priority Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted
Encumbrances and other Liens permitted under Section 7.01 of this Agreement.
5.09.    Environmental Compliance. (a)  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability under or
relating to violations of any Environmental Law on their respective businesses,
operations and properties, and as a result thereof the Borrower has reasonably
concluded that, except as specifically disclosed in Schedule 5.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09, (1) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of any Responsible Officer of
any Loan Party or its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; (2) there are no and to
the knowledge of any Responsible Officer of any Loan Party or its Subsidiaries
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries;
(3) there is no asbestos or asbestos-containing material on, at or in any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries; and (4) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries, in the case of each of


57

--------------------------------------------------------------------------------







clauses (1) – (4) in a manner, condition, form or amount which could reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect.
(c)    Except as otherwise set forth on Schedule 5.09, or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (1) neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (2) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner which could not
reasonably expected to result in liability to any Loan Party or any of its
Subsidiaries.
(d)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries: (i) are, and have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and have been, in compliance with all of their Environmental
Permits; and (iv) to the extent within the control of the Loan Parties and their
respective Subsidiaries, each of their Environmental Permits will be timely
renewed and complied with, any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained.
5.10.    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11.    Taxes. The Borrower and each of its Subsidiaries have timely filed all
federal, state and other material tax returns and reports required to be filed
(including extensions as applicable), and have timely paid all federal, state
and other material Taxes (whether or not shown on a tax return), including in
its capacity as a withholding agent, levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There are no proposed tax assessments or other claims against, and no tax audits
with respect to, the Borrower or any Subsidiary thereof that could, if made,
reasonably be expected to have a Material Adverse Effect, either individually or
in the aggregate. As of the Closing Date, neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.
5.12.    ERISA Compliance. (a) Each Plan is in compliance in form and operation
with its terms and with ERISA and the Code (including without limitation the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect. Each Plan which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS or has applied to the IRS for such a
determination letter to the effect that it meets the requirements of Sections
401(a) and 501(a) of the Code covering all applicable tax law changes or is
comprised of a master or prototype plan that has received a favorable opinion
letter from the IRS, and to the knowledge of any Responsible Officer of the
Borrower and each of its Subsidiaries, nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of any Responsible Officer of the Borrower or any of its Subsidiaries, nothing
has occurred that would reasonably be expected to materially adversely affect
the issuance of a favorable determination letter or otherwise materially
adversely affect such qualification).


58

--------------------------------------------------------------------------------







(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan, in any event, that could reasonably be expected to
have a Material Adverse Effect; (ii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    Neither the Borrower ornor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
5.13.    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
the Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, to the extent applicable, are fully paid
and non-assessable and are owned by a Loan Party or Subsidiary of a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those permitted by Section 7.01. As of the Closing Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. Set forth on Part (c)
of Schedule 5.13 is a complete and accurate list of all Loan Parties as of the
Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number. As of the Closing Date,
the copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section ‎4.01(a)(vii) is a true and correct copy of each such
document, each of which is valid and in full force and effect.
5.14.    Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the any
Borrowing will be used to purchase or carry margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the FRB). If requested by Administrative Agent,
Borrower will furnish to Administrative Agent a statement to the foregoing
effect in conformity with the requirements of Form FR U-1 referred to in
Regulation U.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15.    Disclosure. No written report, financial statement, certificate or
other information furnished (other than projections, budgets, forecasts, forward
looking estimates and other forward looking information or information of a
general economic or industry specific nature) by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the Closing Date (in the case of the
Information Memorandum) or at the time furnished (in the case of all other
reports, financial statements, certificates or other information), when taken as
a whole with all other information furnished, contains any material misstatement
of fact or omitted to state


59

--------------------------------------------------------------------------------







any material fact necessary to make the statements therein (taken as a whole),
in the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time prepared and at the time
such information was made available to the Administrative Agent and the Lenders
(it being understood and agreed that projections as to future events are not to
be viewed as facts or guaranties of future performance, that actual results
during the period or periods covered by such projections may differ from the
projected results and that such differences may be material and that the Loan
Parties make no representation that such projections will in fact be realized).
5.16.    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17.    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, domain names, copyrights, patents, patent rights, know-how,
trade secrets, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for or used or held
for use in the operation of their respective businesses, except where the
failure to own or possess any such IP Rights could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect. To
the knowledge of any Responsible Officer of the Borrower, none of the Borrower
nor any of its Subsidiaries has infringed upon, misappropriated or otherwise
violated any IP Rights held by any other Person and no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes, misappropriates or otherwise violates any IP Rights held
by any other Person, except for such infringements, misappropriations or
violations which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Except as specifically disclosed
in Schedule 5.17, no claim or litigation regarding any IP Rights is pending or,
to the knowledge of any Responsible Officer of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18.    Solvency. As of the Closing Date, the Borrower and its Subsidiaries, on
a consolidated basis, are Solvent.
5.19.    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of any Responsible Officer of
the Borrower, any employee or affiliate of the Borrower or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction. The Borrower
and its Subsidiaries are in compliance with all applicable Sanctions in all
material respects.
5.20.    Anti-Corruption Laws. Neither the Borrower, nor any of its Subsidiaries
nor, to the knowledge of any Responsible Officer of the Borrower, any director,
officer, agent, employee or other person acting on behalf of the Borrower or any
of its Subsidiaries, or has taken any action, directly or indirectly, that would
result in a material violation by such persons of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”)
or any other applicable anti-corruption law; and the Borrower and its
Subsidiaries have instituted and maintained policies and procedures designed to
promote and achieve compliance with all applicable anti-corruption laws.
5.21.    Money Laundering and Counter-Terrorist Financing Laws. The Borrower and
its Subsidiaries are in compliance in all material respects with the Bank
Secrecy Act, as amended by Title III of the Patriot Act, and all other
applicable anti-money laundering and counter-terrorist financing laws and
regulations.


60

--------------------------------------------------------------------------------







ARTICLE VI
AFFIRMATIVE COVENANTS
Until the Payment in Full of the Obligations, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections ‎6.01, ‎6.02, ‎6.03
and ‎6.11) cause each Subsidiary to:
6.01.    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended October
31, 2014), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PWC or any other
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit except for (i)
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants or (ii) any going concern qualification or
exception that is solely with respect to, or resulting solely from, an upcoming
maturity date under the Facility occurring within one year from the time such
report is delivered (the Lenders agree that the Borrower’s obligations under
this paragraph (a) will be satisfied in respect of any such fiscal year by
delivery to the Administrative Agent within 90 days after the end of such fiscal
year of its annual report for such fiscal year on Form 10-K as filed with the
SEC);
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended July 31, 2014), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes (the Lenders agree that the Borrower’s obligations under
this paragraph (b) will be satisfied in respect of any such fiscal quarter by
delivery to the Administrative Agent within 45 days after the end of such fiscal
quarter of its quarterly report for such fiscal quarter on Form 10-Q as filed
with the SEC);
6.02.    Certificates; Other Information. Deliver to the Administrative Agent:
(a)    [reserved;];
(b)    Promptly after the filing or delivery thereof, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which the Borrower or any of its Subsidiaries shall (i) publicly file
with the SEC or any successor thereto or with any equivalent national securities
exchange or similar governing body or (ii) deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Preferred Stock,
following the consummation of the Cyan Acquisition, any Cyan Convertible Notes,
any Permitted Convertible Notes or any Permitted Additional Indebtedness
pursuant to the terms of the documentation governing the same (other than
notices, reports or information of an administrative or ministerial nature);
(c)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement in
respect of Indebtedness


61

--------------------------------------------------------------------------------







regarding or related to any breach or default by any party thereto or any other
event relating to such Indebtedness, in each case, that could reasonably be
expected to have a Material Adverse Effect and, from time to time upon
reasonable request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(d)    [reserved.];
(e)    as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower, (i) a report supplementing
Schedules 5.08(d)(i) and (d)(ii), including an identification of all leased real
property with annual rental payments of more than $500,0002,500,000 disposed of
by any Loan Party thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value (in the case of all owned real property) thereof and
lessor, lessee, expiration date and annual rental cost thereof) of all real
property leased during such fiscal year and a description of such other changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete in all material respects; (ii) a report
supplementing Schedule II.B(1), (2) and (3) of the Perfection Certificate,
setting forth (A) a list of registration numbers for all patents, trademarks,
service marks, trade names and copyrights awarded to any Loan Party during such
fiscal year by the United States Patent and Trademark Office or United States
Copyright Office, as applicable, and (B) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Loan Party thereof during such fiscal
year to the United States Patent and Trademark Office or United States Copyright
Office, as applicable, and the status of each such application; and (iii) a
report supplementing Schedule 5.13 containing a description of all changes in
the information included in such Schedules as may be necessary for such Schedule
to be accurate and complete in all material respects, each such report to be
signed by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent; and
(f)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section ‎6.01(a) or ‎(b) or
Section ‎6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documentsdocument. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar,
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that, if requested by the Administrative
Agent, it will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC”


62

--------------------------------------------------------------------------------







which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section ‎10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”
6.03.    Notices. Promptly upon a Responsible Officer of the Borrower becoming
aware thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of any litigation or governmental investigation or proceeding pending
against the Borrower or any of its Subsidiaries (x) which, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect or (y) that purports to affect the legality, validity or
enforceability of any Loan Document; and
(d)    of any action, claim, investigation or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit or of any Environmental Liability that
could (i) reasonably be expected to have a Material Adverse Effect or (ii) cause
any property described in the Mortgages to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
Each notice pursuant to Section ‎6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto; provided that, without limiting the other
provisions of this Agreement, the Borrower shall not be required to describe its
litigation strategy in connection with any of the foregoing. Each notice
pursuant to Section ‎6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04.    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable, (i) all material Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and adequate reserves in accordance with
GAAP are being maintained by the Borrower or such Subsidiary; (ii) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (iii)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in the case of clauses ‎(ii) and ‎(iii), where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) timely file all material tax
returns required to be filed.


63

--------------------------------------------------------------------------------







6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section ‎7.04 or ‎7.05; provided, however, that the Borrower and its
Subsidiaries may consummate any other merger or consolidation permitted under
Section ‎7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) maintain,
preserve, renew and protect all of its IP Rights, except to the extent that
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and casualty and
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof necessary for the operation of its business
except, in any case, where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
6.07.    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and all such insurance shall name the
Administrative Agent as mortgagee (in the case of real property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09.    Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
6.10.    Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours


64

--------------------------------------------------------------------------------







and upon reasonable advance notice. The Administrative Agent and the Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower nor any of its Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (c) is subject to attorney-client or
similar privilege or constitutes attorney work product.
6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Loan Document.
6.12.    Covenant to Guarantee Obligations and Give Security.
(a)    The Borrower shall, at the Borrower’s expense, (x) upon the formation or
acquisition of any new direct or indirect Domestic, Wholly-Owned Subsidiary
(other thanthat would not on a Pro Forma Basis after giving effect to such
formation or acquisition on the date of such formation or acquisition constitute
an Immaterial Subsidiary) by any Loan Party or (y) at the request of the
Administrative Agent (other than in the case of clause (ii) below), following
the acquisition by any Loan Party of any property of a type required to be
subject to a security interest pursuant to any Collateral Document, that in the
reasonable judgment of the Administrative Agent, shall not already be subject to
a perfected security interest (with the priority provided for in the
Intercreditor Agreement) in favor of the Administrative Agent for the benefit of
the Secured Parties, to the extent required by the Collateral Documents and not
otherwise constituting Excluded Assets:
(i)    in the case of clause (x) above, within 30 days after such formation or
acquisition (or such later date as may be agreed by the Administrative Agent),
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
(ii)    in the case of each of clauses (x) and (y) above, within 60 days after
such formation or acquisition (or such later date as may be agreed by the
Administrative Agent), cause (1) such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) or (2) such Loan
Party, as applicable, to duly execute and deliver to the Administrative Agent
deeds of trust, trust deeds, deeds to secure debt and mortgages in respect of
any Real Property owned in fee simple with a value in excess of $5,000,000
(“Material Real Property”), in form and substance reasonably satisfactory to the
Administrative Agent (together with the fixture filings and assignments of
leases and rents referred to therein, as the same may be amended, the
“Mortgages”), securing payment of all the Obligations of such Subsidiary, such
parent or such Loan Party, as the case may be, under the Loan Documents and
constituting Liens on all such Real Property, together with:
(A)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or reasonably desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and other fees in connection therewith have been
paid,
(B)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects, Liens (including, but not
limited to, mechanics’ and materialmen’s Liens), and encumbrances, excepting
only Permitted Encumbrances, and providing for such other affirmative insurance
and such coinsurance and direct access reinsurance as the Administrative Agent
may deem necessary or reasonably desirable,


65

--------------------------------------------------------------------------------







(C)    (i) American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days (or such other date as may be agreed by the
Administrative Agent) before the acquisition of such Subsidiary or the Material
Real Property, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent,
(D)    evidence of the insurance required by the terms of the Mortgages as the
Administrative Agent may reasonably request,
(E)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto);
(F)    such customary opinions of local counsel for the Loan Parties in the
State in which the Mortgaged Property is located as the Administrative Agent may
reasonably request;
(G)    evidence that all other action that the Administrative Agent may deem
necessary or reasonably desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken; and
(H)    if available, environmental assessments.
(iii)    in the case of each of clauses (x) and (y) above, within 30 days after
such formation or acquisition (or such later date as may be agreed by the
Administrative Agent), cause (1) such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) or (2) such Loan
Party, as applicable, to duly execute and deliver to the Administrative Agent
Security Agreement Supplements, security agreements covering any IP Rights held
by such Subsidiary and other security and pledge agreements, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all certificates, if any, representing the Equity
Interests in and of such Subsidiary described in clause (x) above, and other
instruments of the type specified in Section ‎4.01(a)(iii)), securing payment of
all the Obligations of such Subsidiary, such parent or such Loan Party, as the
case may be, under the Loan Documents and constituting Liens on all such
personal properties that do otherwise constitute Excluded Assets, in each case,
to the extent required by the applicable Collateral Documents,
(iv)    in the case of each of clauses (x) and (y) above, within 30 days (or
with respect to any of the following actions in respect of any Real Property, 60
days) after such formation or acquisition (or such later date as may be agreed
by the Administrative Agent), cause (1) such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) or (2) such
Loan Party, as applicable, to take whatever action (including, but not limited
to, the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, Security Agreement
Supplements, security agreements covering any IP Rights held by such Subsidiary
and security and pledge agreements delivered pursuant to this Section ‎6.12,
enforceable against all third parties in accordance with their terms, in each
case, to the extent required by the applicable Collateral Documents, and


66

--------------------------------------------------------------------------------







(v)    in the case of each of clauses (x) and (y) above, within 60 days after
such formation or acquisition (or such later date as may be agreed by the
Administrative Agent), deliver to the Administrative Agent, upon the request of
the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses ‎(i), (ii), ‎(iii) and ‎(iv) above, and as to such
other matters as the Administrative Agent may reasonably request.
(b)    Within 60 days following the Original Closing Date (as such date may be
extended from time to time by the Administrative Agent in its sole discretion),
the Borrower shallwas required to (and did) enter into and deliver to the
Administrative Agent all Foreign Pledge Agreements in existence on the Closing
Date and other customary related security documents evidencing the pledge of 66%
of the total voting power of all outstanding Voting Stock and 100% of the Equity
Interests not constituting Voting Stock of the Subsidiaries referenced in the
definition of Foreign Pledge Agreement, together with opinions of counsel
(including local counsel) to the Borrower in each applicable jurisdiction with
respect to such Foreign Pledge Agreements and such other security documents in
form and substance reasonably satisfactory to the Administrative Agent.
(c)    (i) Notwithstanding anything to the contrary set forth in this Agreement,
within 30 days following the Closing Date (as such date may be extended from
time to time by the Administrative Agent in its sole discretion), the Borrower
shall provide endorsements to each policy of insurance as required under Section
‎6.07 of this Agreement which name the Collateral Agent, on behalf of the
Secured Parties, as (A) an additional insured (in the case of liability
insurance) and/or (B) loss payee (in the case of property insurance) and (ii)
notwithstanding anything to the contrary set forth in this Agreement, the Pledge
Agreement or any of the other Loan Documents, within 15 days following the
Closing Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion) deliver the share certificate(s)
no. C-3 representing 199 Shares of ATI International Investments, Inc., a
private company providing telecommunications services as “the ALTA group,”
endorsed in blank by an endorsement in the name of the Borrower.
(d)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, the Borrower shall, at the
Borrower’s expense:
(i)    within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,
(ii)    within 15 days after such request, duly execute and deliver, and cause
each Loan Party (if it has not already done so) to duly execute and deliver, to
the Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, security agreements covering any IP Rights held by such Subsidiary
and other security and pledge agreements, as specified by and in form and
substance satisfactory to the Administrative Agent (including delivery of all
certificates, if any, representing the Equity Interests in and of such
Subsidiary, and other instruments of the type specified in Section 6.12(a)(ii)),
securing payment of all the Obligations of the applicable Loan Party under the
Loan Documents and constituting Liens on all such properties, in each case, to
the extent required pursuant to the applicable Collateral Documents,
(iii)    within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, security agreements
covering any IP Rights held by such Subsidiary and security and pledge
agreements delivered pursuant to this Section ‎6.12, enforceable against all
third parties in accordance with their terms, in each case, to the extent
required pursuant to the applicable Collateral Documents,


67

--------------------------------------------------------------------------------







(iv)    within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses ‎(ii) and ‎(iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
(v)    as promptly as practicable after such request, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of Material Real Property owned or held by the
Borrower and its Subsidiaries, Mortgage Policies, surveys and engineering, soils
and other reports, and environmental assessment reports, each in scope, form and
substance satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.
(e)    [Reserved]
(f)    If, as of the last day of any fiscal quarter of the Borrower, the
aggregate consolidated assets of all Immaterial Subsidiaries exceeds 5.0% of
Consolidated Total Assets (as set forth in the most recent consolidated balance
sheet of the Borrower and its Subsidiaries delivered to the Lenders pursuant to
this Agreement and computed in accordance with GAAP) then, within 45 days after
the end of any such fiscal quarter (or, if such fiscal quarter is the fourth
fiscal quarter of the Borrower, within 90 days thereafter) (as either such date
may be extended by the Administrative Agent in its sole discretion)), the
Borrower shall cause one or more Immaterial Subsidiaries to take the actions
specified in Section 6.12(a) on the same basis that any newly formed or acquired
Domestic, Wholly-Owned Subsidiary of the Borrower would have to take; provided,
however, such actions shall only be required to the extent that, after giving
effect to such actions, the aggregate consolidated assets of all Immaterial
Subsidiaries do not exceed 5.0% of Consolidated Total Assets.
(g)    If, at the time of the delivery of the financial statements pursuant to
Section 6.01(a) or (b), any Guarantor is an Immaterial Subsidiary, then (i) upon
the written request by the Borrower to the Administrative Agent (which written
request shall be delivered to the Administrative Agent within 15 days after the
delivery of such financial statements and shall demonstrate, in reasonable
detail, that any such Guarantor is an Immaterial Subsidiary), (ii) so long as
the Borrower is not required to add any Immaterial Subsidiaries as Guarantors
pursuant to Section 6.12(f), (iii) such Guarantor is not an obligor or guarantor
of (or is concurrently released as an obligor or guarantor of) any Permitted
Additional Indebtedness and ABL Obligations and (iv) so long as no Default or
Event of Default then exists or would result therefrom, such Guarantor may be
released from its obligations under the Guaranty and applicable Collateral
Documents to which it is a party in accordance with the terms thereof.
6.13.    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
response or other corrective action necessary to address all Hazardous Materials
at, on, under or emanating from any of properties owned, leased or operated by
it in accordance with the requirements of all Environmental Laws, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14.    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any mutually
identified material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to


68

--------------------------------------------------------------------------------







(i) the fullest extent permitted by applicable law, subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so. Notwithstanding anything to the contrary set forth in
the Loan Documents, (x) no action shall be required to be taken by any of the
Loan Parties after the Closing Date to create, perfect or maintain any Lien on
the Collateral under the laws of any jurisdiction other than the United States
(other than as required by any Foreign Pledge Agreement) and (y) the Loan
Parties shall not be obligated to otherwise undertake collateral perfection
and/or protection actions not otherwise required under the other sections of
this Agreement or any of the other Loan Documents except if resulting from a
change in law to maintain the Secured Parties’ Liens required under the
Collateral Documents.
6.15.    Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational form, (iv) in any
Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 5 Business Days’ prior written notice (in the form of certificate signed by
a Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.
6.16.    Anti-Corruption Laws and Sanctions. Conduct its businesses in
compliance in all material respects with applicable anti-corruption laws and
Sanctions and maintain policies and procedures designed to promote and achieve
compliance with all applicable anti-corruption laws and Sanctions.
6.17.    Maintenance of Ratings. In the case of the Borrower, use commercially
reasonable efforts to (i) cause the Term Facility to be continuously rated by
S&P and Moody’s and (ii) maintain a corporate rating from S&P and a corporate
family rating from Moody’s (but, in each case, not to maintain a specific
rating).
ARTICLE VII
NEGATIVE COVENANTS
Until the Payment in Full of the Obligations, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly:
7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
(a)    Liens pursuant to any Loan Document and Liens pursuant to any ABL Credit
Document;
(b)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals, replacements, refinancings or extensions thereof, provided that (i)
the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section ‎7.02(d),
and (iii) any renewal, replacement, refinancing or extension of the obligations
secured or benefited thereby is permitted by Section ‎7.02(d);


69

--------------------------------------------------------------------------------







(c)    Inchoate Liens for taxes, assessments or governmental charges or levies
not yet delinquent or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien), if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    Forewarders’, bailee’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and (i) which do not in the aggregate materially detract from the value
of the Borrower’s or such Subsidiary’s property or assets or materially impair
the use thereof in the operation of the business of the Borrower or such
Subsidiary or (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien), if adequate reserves with respect thereto are maintained on the books of
the applicable Person in accordance with GAAP;
(e)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    Liens incurred on deposits to secure the performance of bids, tenders,
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(g)    (x) easements, rights-of-way, restrictions, encroachments and other
similar encumbrances affecting real property which do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person and
(y) if applicable, any Permitted Encumbrances;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section ‎8.01(h);
(i)    
(i)    Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Leases (including the financing of such related installation,
maintenance or software licensing charges) and any renewals, replacements,
refinancings or extensions thereof for the same or a lesser amount (plus the sum
of (1) accrued and unpaid interest and fees thereon and (2) customary fees and
expenses relating to such renewal, replacement, refinancing or extension), to
the extent such Capitalized Leases or renewals, replacements, refinancings or
extensions thereof are permitted by Section ‎7.02(i); provided that (i) such
Liens only serve to secure the payment of Indebtedness arising under such
Capitalized Leases or renewal, replacement, refinancing or extension thereof and
(ii) the Lien encumbering the asset giving rise to the Capitalized Leases or
renewal, replacement, refinancing or extension thereof does not encumber any
other asset of the Borrower or any of its Subsidiaries;
(ii)    purchase money Liens placed upon assets of the Borrower or any of its
Subsidiaries and placed at the time of the acquisition thereof by the Borrower
or such Subsidiary or within 180 days thereafter to secure Indebtedness incurred
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such asset
or extensions, renewals, refinancings or replacements of any of the foregoing
for the same or a lesser amount (plus the sum of (1) accrued and unpaid interest
and fees thereon and (2) customary fees and expenses relating to such renewal,
replacement, refinancing or extension); provided that (i) the Indebtedness
secured by such Liens is permitted by Section ‎7.02(i) and (ii) in all events,
the Lien encumbering such assets so acquired does not encumber any other asset
of the Borrower or any of its Subsidiaries; and
(iii)    Liens upon assets of the Borrower or any of its Subsidiaries subject to
the Ottawa Capitalized Lease, and any renewals, replacements, refinancings or
extensions thereof for the same or a lesser amount (plus the sum of (1) accrued
and unpaid interest and fees thereon and (2) customary fees and expenses
relating to such renewal,


70

--------------------------------------------------------------------------------







replacement, refinancing or extension), to the extent such Ottawa Capitalized
Lease or renewals, replacements, refinancings or extensions thereof are
permitted by Section 7.02(q); provided that (i) such Liens only serve to secure
the payment of Indebtedness arising under such Ottawa Capitalized Lease or
renewal, replacement, refinancing or extension thereof and (ii) the Liens
encumbering the assets giving rise to the Ottawa Capitalized Lease or renewal,
replacement, refinancing or extension thereof do not encumber any other asset of
the Borrower or any of its Subsidiaries.
(j)    Liens arising from precautionary UCC financing statement filings (or
other foreign equivalent filings) regarding operating leases entered into in the
ordinary course of business;
(k)    statutory and common law landlords' liens under leases to which the
Borrower or any of its Subsidiaries is a party;
(l)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition and any
renewals, replacements, refinancings or extensions thereof for the same or a
lesser amount (plus the sum of (1) accrued and unpaid interest and fees thereon
and (2) customary fees and expenses relating to such renewal, replacement,
refinancing or extension); provided that (i) any Indebtedness and any renewals,
replacements, refinancings or extensions thereof that is secured by such Liens
is permitted to exist under Section ‎7.02(j), and (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition (other any renewals, replacements, refinancings or
extensions of Indebtedness permitted by Section ‎7.02(j)) and do not attach to
any other asset of the Borrower or any of its Subsidiaries;
(m)    Liens on accounts receivable or lease receivables sold in the ordinary
course of business in accordance with Section ‎7.05(h)(ii) arising in connection
with such sale; provided that any such Liens extend solely to the accounts
receivable or lease receivables so sold and do not encumber any additional
assets or properties of the Borrower or any of its Subsidiaries;
(n)    (i) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons in the ordinary course of business and
not materially interfering with the conduct of the business of the Borrower or
any of its Subsidiaries and (ii) any interest or title of a lessor, sublessor or
licensor under any lease or license agreement not prohibited by this Agreement
to which the Borrower or any of its Subsidiaries is a party;
(o)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(p)    Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller, broker or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;
(q)    bankers' Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents and Other Financial Investments on
deposit in one or more accounts maintained by the Borrower or any of its
Subsidiaries, in each case granted in the ordinary course of business in favor
of the bank or banks with which such accounts are maintained, securing amounts
owing to such bank or banks with respect to cash management and operating
account arrangements;
(r)    Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section ‎7.02;


71

--------------------------------------------------------------------------------







(s)    Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition or other Investment permitted by
Sections ‎7.03(u) and (w);
(t)    Liens on Collateral securing Permitted First Priority Refinancing Debt,
Permitted Junior Priority Refinancing Debt, or Permitted Additional Secured
Indebtedness so long as the Intercreditor Agreement or an Other Intercreditor
Agreement is in full force with respect thereto and such Liens are pari passu
with or junior to the Liens of the Administrative Agent on the Collateral;
(u)    Liens on cash and Cash Equivalents to secure (x) the Borrower’s or its
respective Subsidiary’s reimbursement obligations under letters of credit,
performance bonds, surety bonds and bid bonds permitted under Section ‎7.02(m)
so long as the aggregate amount of such cash and Cash Equivalents pledged to
secure such Indebtedness does not exceed at any time 105110% of the aggregate
outstanding amount of such Indebtedness (or, in the case of undrawn letters of
credit, the aggregate undrawn face amount thereof) or (y) indemnification
obligations relating to dispositions permitted by Section 7.05;
(v)    licensing and cross-licensing arrangements entered into by the Borrower
and its Subsidiaries for purposes of enforcing, defending or settling claims
with respect to the IP Rights of the Borrower and its Subsidiaries which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
(w)    additional Liens of the Borrower or any of its Subsidiaries not otherwise
permitted by this Section ‎7.01 that (i) do not materially impair the use of
such assets in the operation of the business of the Borrower or such Subsidiary
and (ii) do not secure outstanding obligations in excess of $10,000,000 in the
aggregate for all such Liens at any time; and
(x)    from and after the consummation of the Cyan Acquisition, (i) Liens on the
Pledged Collateral (as defined in the Cyan Pledge and Escrow Agreement as in
effect on the Second Amendment Effective Date and thereafter as amended,
restated, supplemented or otherwise modified from time to time so long as such
amendment, restatement, supplement or modification is not adverse to the
interests of the Lenders in any material respect) to secure the obligations of
Cyan and the Borrower under the Cyan Convertible Notes Documents, the amount of
which shall not exceed $12,033,333.33 plus any investment earnings and accrued
interest on such Pledged Collateral; and (ii) to the extent constituting a Lien,
(A) to the extent that the repurchase or redemption thereof is permitted by this
Agreement, cash deposited with the trustee or any paying agent under the Cyan
Convertible Notes Documents, or held in trust by the Borrower, to satisfy the
obligation of the Borrower to repurchase or redeem all or a portion of the Cyan
Convertible Notes in accordance with the terms of the Cyan Convertible Notes
Documents following the consummation of the Cyan Acquisition, and (B) to the
extent that the prepayment, repurchase or redemption thereof is permitted by
this Agreement, cash deposited with the trustee or any paying agent under the
applicable Indebtedness, or held in trust by the Borrower, in connection with
the prepayment, repurchase or redemption of such Indebtedness.
In connection with the granting of Liens of the type described in clauses ‎(b),
‎(i), ‎(j), ‎(l), (m), ‎(u) and (x) of this Section ‎7.01 by the Borrower or any
of its Subsidiaries, the Administrative Agent shall be authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices;
(b)    Indebtedness constituting Intercompany Loans to the extent permitted by
Sections ‎7.03(d), ‎7.03(u) or 7.03(w);


72

--------------------------------------------------------------------------------







(c)    (i) Indebtedness under the Loan Documents and (ii) ABL Obligations
subject to the Intercreditor Agreement; provided, that the ABL Obligations
consisting of principal of loans or the undrawn or unreimbursed amount of any
letters of credit shall not exceed an aggregate amount equal to the sum of (x)
$250,000,000 plus (y) an amount (the “Additional ABL Capacity”) equal, at the
time the commitments for such Additional ABL Capacity under the ABL Credit
Agreement become effective, to the excess of the ABL Formula over $250,000,000,
provided further that on the date that such commitments for such Additional ABL
Capacity become effective, the Borrower shall be in compliance, on a Pro Forma
Basis, with a Total Secured Net Leverage Ratio of 2.50:1.00, calculated assuming
that all commitments for Additional ABL Capacity under the ABL Credit Agreement
were fully drawn at such time;
(d)    Indebtedness outstanding on the date hereof and, except for Intercompany
Indebtedness among the Borrower and its Subsidiaries, listed on Schedule 7.02
and any refinancings, refundings, renewals, replacements or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal, replacement or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
accrued and unpaid interest and fees thereon and existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;
(e)    Indebtedness consisting of unsecured guaranties by (i) a Loan Party of
the Indebtedness and lease and other contractual obligations of its Wholly-Owned
Subsidiaries in the ordinary course of business and on a basis consistent with
past practice, (ii) the Loan Parties of each other's Indebtedness and lease and
other contractual obligations (other than obligations in respect of Permitted
Convertible Notes or the Cyan Convertible Notes) and (iii) Subsidiaries of the
Borrower that are not Loan Parties of each other's Indebtedness and lease and
other contractual obligations, in each case to the extent that the guaranteed
Indebtedness or lease or other contractual arrangement is otherwise permitted
under this Agreement;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within ten Business Days of the incurrence thereof;
(g)    Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, guarantees or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any of its Subsidiaries or in
connection with judgments that do not result in a Default or an Event of
Default;
(h)    Indebtedness owed to any Person providing property, casualty, liability
or other insurance to the Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;
(i)    Indebtedness in respect of Capitalized Leases (including the financing of
such related installation, maintenance or software licensing charges),
obligations in respect of any Synthetic Lease and purchase money obligations for
fixed or capital assets within the limitations set forth in Section ‎7.01(i) and
any extension, renewal, replacement or refinancing thereof as permitted by
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $50,000,000;
(j)    Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Leases, purchase money Indebtedness and mortgage financing in
respect of any Real Property shall not


73

--------------------------------------------------------------------------------







constitute debt for borrowed money for purposes of this subclause (ii) and (iii)
the aggregate principal amount of all Indebtedness permitted by this clause (j)
shall not exceed $10,000,000 at any one time outstanding;
(k)    Indebtedness of the Borrower or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
severance arrangements, purchase price adjustments, earnouts, stay bonuses and
similar obligations in connection with the acquisition or disposition of assets
in accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by Section
‎7.02(e);
(l)    Indebtedness of the Borrower under (x) the Existing Convertible Notes (as
reduced by any repayments or prepayments of principal thereof after the Closing
Date, including as a result of any conversion of such Existing Convertible Notes
into Company Common Stock in accordance with the terms thereof) and (y) any
renewal or extension of any Existing Convertible Notes or any new issuance of
unsecured senior convertible notes so long as (i) the aggregate Net Cash
Proceeds (if any) from all such issuances in excess of $300,000,000 are applied
within sixeighteen months thereafter to repay in full any then outstanding
Existing Convertible Notes, (ii) no such Indebtedness shall have any maturity or
mandatory redemption, prepayment, amortization, sinking fund or similar
obligation (other than pursuant to a customary change of control offer and
acceleration provisions following the occurrence of an event of default
thereunder) prior to the date which is six months91 days after the Latest
Maturity Date in effect at the time of the incurrence or issuance of such
Indebtedness, (iii) except with respect to no more than $300,000,000 in
aggregate principal amount of such Indebtedness, the aggregate principal amount
of such Indebtedness does not exceed the aggregate principal amount of the
Existing Convertible Notes to be renewed, extended or repaid (plus the sum of
(A) accrued and unpaid interest thereon and (B) customary fees and expenses
relating to such renewal, extension or issuance), (iv) the terms of such
Indebtedness (other than pricing, other economic terms and maturity) are either
(x) substantially similar to the Existing Convertible Notes (as reasonably
determined by the Borrower in good faith) or (y) otherwise reflect market terms
at the time of incurrence of such Indebtedness (as reasonably determined by the
Borrower in good faith), and (v) prior to any such renewal, extension or
issuance, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying as to compliance
with the requirements of the preceding clauses (iv);
(m)    Indebtedness of the Borrower or any of its Subsidiaries for reimbursement
obligations relating to letters of credit, performance bonds, surety bonds and
bid bonds so long as the sum of the aggregate available amount of all such
letters of credit (and any unreimbursed drawings in respect thereof) and the
then outstanding amount of performance bonds, surety bonds and bid bonds does
not at any time exceed $100,000,000;
(n)    Indebtedness of the Borrower (which Indebtedness may be (A) (a) unsecured
or (b) to the extent permitted below in this clause (n), (1) in the case of
senior secured notes, secured by a Lien on the Collateral that is pari passu
with or junior to the Lien that secures the Obligations or (2) in the case of
term loans, secured by a Lien on the Collateral that is junior to the Lien that
secures the Obligations and (B) guaranteed (other than in respect of Additional
Convertible Notes) on a like basis by any or all of the other Loan Parties), so
long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) such Indebtedness does not mature earlier than six months91 days
after the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness (other than an earlier maturity date for customary bridge
financings which, subject to customary conditions, would either be automatically
converted into or required to be exchanged for permanent financing which does
not provide for a maturity date earlier than six months91 days after such Latest
Maturity Date), (iii) the weighted average life to maturity of any such
Indebtedness shall be no shorter than the weighted average life to maturity of
the Term Loans then outstanding, (iv)(x) if such Indebtedness is secured by a
Lien on the Collateral that is pari passu with the Lien securing the Term Loans,
it may share ratably or less than ratably in any mandatory prepayments of the
type required under Section 2.03(b)(i) or (b)(iii), as provided in the
Intercreditor Agreement or the Other Intercreditor Agreement, as applicable, (y)
if such Indebtedness consists of term loans that are secured by a Lien on the
Collateral that is junior to the Lien securing the Term Loans, it may provide
for mandatory prepayments events subject to the prior payment in full of the
Term Loans and Permitted First Lien Refinancing Debt as provided in the
Intercreditor Agreement or the Other Intercreditor Agreement, as applicable, and
(z) such Indebtedness shall otherwise have no mandatory redemption, prepayment,
amortization, sinking fund or similar obligations prior to the Latest Maturity
Date (other


74

--------------------------------------------------------------------------------







than (A) pursuant to customary asset sale (or casualty or condemnation event)
and change of control offers and, in the case of any customary bridge financing,
prepayments of such bridge financing from the issuance of equity or other
Indebtedness permitted hereunder and (B) amortization that is not in
contravention of clause (iii) above), (v) the terms and conditions of such
Indebtedness (excluding maturity and economic terms such as interest rate and
redemption premiums, but without limiting the applicability of the requirements
in clauses (ii) and (iii) above) are customary for financings of such type and
are, taken as a whole, not more restrictive than the terms of this Agreement (as
reasonably determined by the Borrower) unless the Administrative Agent and the
Borrower shall amend the provisions of this Agreement to provide for such more
restrictive term to apply to the Loans hereunder (which amendment may be
effected by the Administrative Agent and the Borrower without the consent of any
other Lender), (vi) to the extent such Indebtedness is Subordinated
Indebtedness, the terms of such Indebtedness provide for customary payment
subordination to the Obligations as reasonably determined by the Administrative
Agent in good faith, (vii) if such Indebtedness is secured (it being understood
that, in no event, shall any Additional Convertible Notes be permitted to be
secured), (x) it shall not be secured by any assets or property other than
Collateral securing the Obligations (including any assets or property of the
Loan Parties that are not covered by the Security Documents on the Closing Date
but which will secure the Obligations from and after the issuance of such
Indebtedness as contemplated by Section ‎6.12), (y) at the time of the entering
into of any such Indebtedness, it shall either be governed by the Intercreditor
Agreement pursuant to a joinder to the Intercreditor Agreement in accordance
with the terms thereof or an Other Intercreditor Agreement shall have been
entered into and shall be in full force and effect, and the Loan Parties shall
have complied with their obligations under Section ‎6.12, and (z) the
Intercreditor Agreement or the Other Intercreditor Agreement, as applicable,
shall provide, inter alia, that the Administrative Agent, for the benefit of the
Secured Parties, shall retain a Lien on the Collateral that is pari passu with
or senior to the Lien securing such Indebtedness, (viii) the Borrower shall be
in compliance, on a Pro Forma Basis, with (x) if such Indebtedness is unsecured,
an Interest Coverage Ratio of at least 2.00:1.00, and (y) if such Indebtedness
is secured, a Total Secured Net Leverage Ratio of less than 2.50:1.00, in each
case for the respective Calculation Period and (ix) prior to the incurrence or
issuance of such Indebtedness, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying as to compliance with the requirements of preceding clauses (i)
through (viii) and containing the calculations (in reasonable detail) required
by preceding clause (viii) (all unsecured Indebtedness incurred or issued under
this clause ‎(n) is referred to as “Permitted Additional Unsecured Indebtedness”
and all secured Indebtedness incurred or issued under this clause (n) is
referred to as “Permitted Additional Secured Indebtedness”);
(o)    (i) Permitted First-Priority Refinancing Debt, (ii) Permitted Junior
Priority Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt;
(p)    so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed
$15,000,00025,000,000 at any time outstanding; and
(q)    Indebtedness of the CompanyBorrower and its Subsidiaries evidenced by the
Ottawa Capitalized Lease, and any extension, renewal, replacement or refinancing
thereof as permitted by Section 7.01(i)(iii); provided, however, that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this clause (p) exceed Cdn.$100,000,000 at any time outstanding;
and.
(r)    upon the consummation of the Cyan Acquisition, Indebtedness of Cyan and
the Borrower under the Cyan Convertible Notes Documents (including any Guarantee
by the Borrower thereunder).
7.03.    Investments. Make or hold any Investments, except:
(a)    the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(b)    the Borrower and its Subsidiaries may acquire and hold obligations of
their officers, directors and employees in connection with such officers’,
directors’ and employees’ acquisition of shares of the Common Stock


75

--------------------------------------------------------------------------------







of the Borrower (so long as no cash is actually advanced by the Borrower or any
of its Subsidiaries in connection with the acquisition of such obligations);
(c)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,0003,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    (i) any Loan Party may make intercompany loans and advances to any other
Loan Party, (ii) any Subsidiary of the Borrower which is not a Loan Party may
make intercompany loans and advances (x) to any Loan Party or (y) to any other
Subsidiary of the Borrower which is not a Loan Party and (iii) any Loan Party
may make intercompany loans and advances to any Subsidiary of the Borrower in
the ordinary course of business (such intercompany loans and advances referred
to in preceding clauses (i), (ii) and (iii), together with any intercompany
loans and advances made between or among the Borrower and its Subsidiaries in
reliance on clause ‎(g), ‎(u) or (w) of this Section ‎7.03, collectively, the
“Intercompany Loans”); provided that (A) to the extent evidenced by a promissory
note in an amount greater than or equal to $3,000,0005,000,000, each such
promissory note owned or held by a Loan Party shall be delivered to the
Administrative Agent pursuant to the applicable Security Document, (B) any
Intercompany Loans made to any Loan Party or other Subsidiary of the Borrower
pursuant to this clause ‎(d) shall cease to be permitted by this clause ‎(d) if
such Loan Party or other Subsidiary of the Borrower ceases to constitute a Loan
Party or a Subsidiary of the Borrower, as the case may be, unless such
Intercompany Loan is otherwise permitted by this clause ‎(d) or another clause
of this Section ‎7.03 and (C) any Intercompany Loans made to any Loan Party by
any Subsidiary of the Borrower that is not a Loan Party shall be subordinated
pursuant to the Intercompany Subordination Agreement;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable, lease receivables or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received (i) in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(ii) in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;
(f)    Guarantees permitted by Section ‎7.02;
(g)    Investments existing on the date hereof2017 Refinancing Amendment
Effective Date1 and set forth on Schedule 7.03 and any extension or renewal
thereof; provided that the amount of any such Investment is not increased at the
time of such extension or renewal except in case of Investments in the form of
Indebtedness, by an amount equal to accrued interests, fees and premiums;
(h)    the Borrower and its Subsidiaries may enter Swap Contracts to the extent
permitted by Section ‎7.02(a);
(i)    the Loan Parties may make cash equity investments in their respective
Subsidiaries that are also Loan Parties, (ii) any Subsidiary of the Borrower
that is not a Loan Party may make cash equity investments in other Subsidiaries
of the Borrower that are not Loan Parties and (iv) any Loan Party may make cash
equity investments in any Subsidiary of the Borrower in the ordinary course of
business;
(j)    the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section ‎7.03);
(k)    Contingent Obligations permitted by Section ‎7.02, to the extent
constituting Investments;
(l)    Permitted Acquisitions shall be permitted in accordance with the
requirements of the definition thereof and any customary cash earnest money
deposits made in connection therewith;


76

--------------------------------------------------------------------------------







(m)    the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Sections ‎7.05(f) and ‎7.05, (j), (o), (q) or (r);
(n)    to the extent constituting Investments, transactions permitted by Section
‎7.04 and Section ‎7.06;
(o)    the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to tax or customs authorities, vendors, suppliers and
trade creditors, so long as such expenses were incurred in the ordinary course
of business of the Borrower or such Subsidiary;
(p)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(q)    deposits of cash made in the ordinary course of business to secure the
performance of operating leases or the Ottawa Capitalized Lease and any
renewals, replacements, refinancings or extensions thereof;


(r)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(s)    to extent constituting an Investment, (w) cash deposits to secure
obligations described in Section 7.01(x), (x) escrow deposits to secure
indemnification obligations in connection with a transaction permitted by
Section 7.05, (y) cash collateral to secure letters of credit and other
obligations described in (and to the extent permitted by) Sections ‎7.01(e),
‎(f), (p) and ‎(u), and (z) any joint and several liability between the Borrower
or a Subsidiary thereof and another seller pursuant to co-contracting
arrangements with customers in the ordinary course of business;
(t)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make additional Investments in the form of Call
Spread Options at the time of the issuance of any Additional Convertible Notes
so long as the purchase price for such Call Spread Option is netted out of the
cash proceeds of the issuance of such Additional Convertible Notes;
(u)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may make additional Investments not
otherwise permitted by this Section ‎7.03 in an aggregate amount not to exceed
$50,000,000 (determined without regard to any write-downs or write-offs
thereof), net of cash payments of principal in the case of loans and cash equity
returns (whether as a dividend or redemption) in the case of equity investments;
(v)    Capitalized Expenditures by the Borrower and its Subsidiaries shall be
permitted (other than Capitalized Expenditures constituting a Permitted
Acquisition unless permitted under Section 7.03(l)); and
(w)    so long as no Event of Default then exists or would result therefrom,
Investments in an aggregate amount, not to exceed Available Retained Excess Cash
Flow.;
(x)    the Borrower and its Subsidiaries shall be permitted to make earnest
money deposits permitted by Section 7.01(s); and
(y)    Investments in trust or similar arrangements in connection with deferred
compensation plans.
7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person except:
(a)    (x) any Domestic Subsidiary of the Borrower may be merged, consolidated
or liquidated with or into a Loan Party (so long as (i) in the case of any such
merger, consolidation or liquidation involving the Borrower, the


77

--------------------------------------------------------------------------------







Borrower is the surviving Person and (ii) in the case of any such other merger,
consolidation or liquidation, a Loan Party is the surviving Person), (y) any
Domestic Subsidiary of the Borrower that is not a Loan Party may be merged,
consolidated or liquidated with or into any other Domestic Subsidiary of the
Borrower that is not a Loan Party, and (z) any Foreign Subsidiary of the
Borrower may be merged, amalgamated, consolidated or liquidated with or into (i)
any other Foreign Subsidiary of the Borrower (in each case so long as any
security interests granted to the Administrative Agent for the benefit of the
Secured Parties in the assets (and Equity Interests) of any such Person subject
to any such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, amalgamation, consolidation or liquidation) and all actions required to
maintain said perfected status have been taken or (ii) any Loan Party (so long
as such Loan Party is the surviving Person);
(b)    Any non-operating Subsidiary of the Borrower with no material assets and
no material liabilities may wind up, liquidate or dissolve;
(c)    Dispositions may be made to the extent permitted by Section 7.05; and
(d)    (i) Any merger or consolidation of an Acquired Entity or Business in
accordance with the terms of the definition thereof pursuant to a Permitted
Acquisition, and (ii) Investments may be made to the extent permitted by Section
7.03.
7.05.    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, expired or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(e)    Dispositions permitted by Section ‎7.03;
(f)    the Borrower and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary, unless all of
the capital stock or other Equity Interests of such Wholly-Owned Subsidiary are
sold in accordance with this clause ‎(f)), so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) each such sale is in an
arm's-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value, (iii) the consideration received by the Borrower or
such Subsidiary consists of at least 75% cash or Cash Equivalents and is paid at
the time of the closing of such sale, (iv) the Net Sale Proceeds therefrom are
applied as (and to the extent) required by Section ‎2.03(b) and (v) the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause ‎(f) shall not exceed $15,000,00025,000,000 in any
fiscal year of the Borrower (for this purpose, in each case, using the Fair
Market Value of property other than cash);
(g)    the Borrower and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease except to the extent permitted by Section 7.02(i)
or (q));
(h)    the Borrower and its Subsidiaries may sell or discount, in each case
without recourse (other than customary indemnities in respect of third party
liens and claims and customary reductions in purchase price for


78

--------------------------------------------------------------------------------







claims against the Borrower or a Subsidiary for failure to comply with the terms
of the contract under which the accounts receivable or lease receivables arose)
and in the ordinary course of business, (i) accounts receivable or lease
receivables arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction, (ii) accounts receivable or lease receivables arising in the
ordinary course of business so long as such sale or discount is not part of any
financing transaction (it being understood, for the avoidance of doubt, that any
sale or discount of such accountaccounts receivable or lease receivables without
any repurchase obligation shall not constitute a financing transaction) and
(iii) letters of credit from customers in order to collect payments in respect
of an account receivable or lease receivable earlier than otherwise due in the
ordinary course of business and not as part of any financing transaction;
(i)    the Borrower and its Subsidiaries may grant licenses, sublicenses, leases
or subleases to other Persons in the ordinary course of business and which do
not materially interfere with the conduct of the business of the Borrower or any
of its Subsidiaries, in each case so long as no such grant otherwise affects in
any material respect the Administrative Agent’s security interest in the asset
or property subject thereto (other than in respect of any Liens permitted
hereunder and related thereto);
(j)    (w) the Borrower may transfer assets to a Guarantor, (x) the Guarantors
may transfer assets between or among one another or to the Borrower, (y) any
Subsidiary of the Borrower that is not a Loan Party may transfer assets between
or among one another or to a Loan Party and (z) the Loan Parties may (I)
transfer spares, equipment and inventory to be used for internal research and
development, customer demonstrations, homologation and other general business
purposes to any Subsidiary of the Borrower in the ordinary course of business
and on a basis consistent with past practice and (II) assign purchase orders and
customer contracts in the ordinary course of business to comply with applicable
law or otherwise in such Loan Party’s reasonable business judgment to address
legal, trade, regulatory or tax considerations in the ordinary course of
business, in each clause (other than with respect to preceding clause (z) unless
such assets are transferred to another Loan Party) so long as any security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Security Documents in the assets so transferred shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer) and all actions required to maintain
said perfected status have been taken;
(k)    the Borrower and its Subsidiaries may (i) use or transfer cash or in a
manner not prohibited by the terms of the Credit Documents, and (ii)(a)
liquidate or otherwise dispose of Cash Equivalents, (b) liquidate, unwind or
otherwise dispose of Call Spread Options in respect of the 2017 Convertible
Notes, and (c) liquidate or otherwise dispose of Other Financial Investments, in
each case in this sub-clause (ii), for cash at Fair Market Value in a manner not
prohibited by the terms of the Loan Documents;
(l)    Dividends may be paid to the extent permitted by Section ‎7.06;
(m)    the Borrower and its Subsidiaries may cancel or, abandon or otherwise
dispose of IP Rights which are, in the reasonable business judgment of the
Borrower or such Subsidiary, no longer used or useful in, the business of the
Borrower or such Subsidiary;
(n)    the Borrower and its Subsidiaries may dispose of property and assets to
the extent such property and assets were the subject of a casualty or
condemnation proceedings upon the occurrence of the related Recovery Event;
(o)    the Borrower and its Subsidiaries may sell property or assets in
transactions not otherwise permitted by this Section ‎7.05; provided that (x)
the Net Sale Proceeds received from all assets or property sold pursuant to this
clause (po) shall not exceed $5,000,00025,000,000 in any fiscal year of the
Borrower and (y) the Net Sale Proceeds therefrom are applied as (and to the
extent) required by Section ‎2.03(b);
(p)    the Borrower and its Subsidiaries may grant Liens permitted hereunder;
and


79

--------------------------------------------------------------------------------







(q)    Dispositions of property by Cyan (or the Borrower as successor by merger
to Cyan) or any Subsidiary of Cyan to the Borrower or any Subsidiary of the
Borrower; provided that the property which is the subject of any such
Disposition is limited to property of Cyan and its Subsidiaries held immediately
prior to the Cyan Acquisition.;
(r)    the Borrower and its Subsidiaries may convey, sell, lease or otherwise
dispose of property or assets between or among themselves having a value not in
excess of $25,000,000 in the aggregate; and
(s)    the Borrower and its Subsidiaries shall be permitted to make earnest
money deposits permitted by Section 7.01(s).
To the extent the Required Lenders waive the provisions of this Section ‎7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section ‎7.05 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect and/or evidence the foregoing.
7.06.    Dividends. Declare or make, directly or indirectly, any Dividend, or
incur any obligation (contingent or otherwise) to do so, except that:
(a)    each Subsidiary may pay Dividends to the Borrower, any Subsidiaries of
the Borrower that are Guarantors and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Dividend is being made, or,
in the case of the Borrower or any of its Subsidiaries which owns the Equity
Interest in the Subsidiary paying such Dividends, at least its proportionate
share thereof;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
(d)    the Borrower may redeem, repurchase or otherwise acquire for value
outstanding shares of Company Common Stock (or options, warrants or other rights
to acquire such Company Common Stock) following the death, disability,
retirement or termination of employment of officers, directors or employees of
the Borrower or any of its Subsidiaries, provided that (x) the aggregate amount
of all such redemptions and repurchases pursuant to this Section ‎7.06(d) shall
not exceed $2,500,0005,000,000 in any fiscal year of the Borrower (less the
amount of any such redemption or repurchase effected by the forgiveness of
Indebtedness owed to the Borrower by such officer, director or employee) and (y)
at the time of any such redemption or repurchase permitted to be made pursuant
to this Section ‎7.06(d), no Default or Event of Default shall then exist or
result therefrom;
(e)    the Borrower may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (but not in cash), provided
that in lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Borrower may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;
(f)    the Borrower may acquire shares of its Equity Interests in connection
with the exercise of stock options or warrants to the extent such Equity
Interests represent a portion of the exercise price of those stock options or
warrants by way of cashless exercise;
(g)    the Borrower may make Dividends consisting of the issuance of equity
rights convertible into Qualified Preferred Stock in connection with certain
“anti-takeover” and “poison pill” arrangements approved by the Board of
Directors of the Borrower;


80

--------------------------------------------------------------------------------







(h)    the Borrower may make Dividends to directors, officers and employees of
the Borrower and its Subsidiaries in connection with any incentive plans
approved by the Board of Directors of the Borrower consisting of (i) shares of
Company Common Stock (or options, warrants and other equity instruments in
respect thereof), (ii) cash incentive bonuses, and (iii) stock appreciation
rights or performance units, including any cash payments in connection
therewith;
(i)    upon any conversion of any Permitted Convertible Notes at maturity into
shares of Company Common Stock, the Borrower may make Dividends consisting of
the exercise of the applicable Call Spread Option relating to such Permitted
Convertible Notes;
(j)    so long as no Default or Event of Default then exists or would result
therefrom, Dividends in an amount measured at the time of any such Dividend not
to exceed Available Retained Excess Cash Flow at such time; and
(k)    so long as no Default or Event of Default then exists or would result
therefrom, Dividends in an aggregate amount during the term of this Agreement
not to exceed, when taken together with the aggregate amount of prepayments,
repayments, redemptions, repurchases or acquisitions of Indebtedness pursuant to
Section 7.14(b), $50,000,000.
7.07.    Change in Nature of Business. Engage directly or indirectly in any
business other than the businesses engaged in by the Borrower and its
Subsidiaries as of the Closing Date and reasonable extensions thereof and
businesses ancillary or complimentary thereto.
7.08.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would reasonably be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to transactions between or among the Loan Parties and the
following:
(a)    Dividends may be paid to the extent provided in Section 7.06;
(b)    loans may be made and other transactions may be entered into among the
Borrower and its Subsidiaries to the extent permitted by Sections 7.02, 7.03,
7.04, 7.05 and 7.16;
(c)    customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries;
(d)    the Borrower may issue Company Common Stock and Qualified Preferred
Stock;
(e)    the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, change of control severance agreements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements (including for the reimbursement of expenses) with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business; and
(f)    the Borrower and its Subsidiaries may pay and/or charge management fees,
service fees, licensing fees and similar fees to one another in the ordinary
course of business on a basis substantially consistent with past practice (or,
in the case of pricing, as otherwise determined by the Borrower and its
Subsidiaries in their respective reasonable business judgment).
7.09.    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that causes or
suffers to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (a) pay dividends or make any other distributions
on its capital stock or any other Equity Interest or participation in its
profits owned by the Borrower or any of its Subsidiaries, or pay any
Indebtedness


81

--------------------------------------------------------------------------------







owed to the Borrower or any of its Subsidiaries, (b) make loans or advances to
the Borrower or any of its Subsidiaries or (c) transfer any of its properties or
assets to the Borrower or any of its Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) applicable law, (ii) the ABL
Credit Agreement and the other ABL Credit Documents, (iii) the Permitted
Convertible Notes Indenture and the other Permitted Convertible Notes Documents,
and the Cyan Indenture (as in effect on the Second Amendment Effective Date
assuming for purposes of this clause (iii) the application of Section 4.14 of
the Cyan Indenture has occurred as a result of a Fundamental Change (as such
term is defined in the Cyan Indenture) described in clause (a) or (b) of the
definition thereof and thereafter as amended, restated, supplemented or
otherwise modified from time to time so long as such amendment, restatement,
supplement or modification is not adverse to the interests of the Lenders in any
material respect) and the other Cyan Convertible Notes Documents (as in effect
on the Second Amendment Effective Date assuming for purposes of this clause
(iii) the application of Section 4.14 of the Cyan Indenture has occurred as a
result of a Fundamental Change (as such term is defined in the Cyan Indenture)
described in clause (a) or (b) of the definition thereof and thereafter as
amended, restated, supplemented or otherwise modified from time to time so long
as such amendment, restatement, supplement or modification is not adverse to the
interests of the Lenders in any material respect)any agreement governing a
Permitted Convertible Notes Restructuring, (iv) the Permitted Additional
Indebtedness Documents and any agreements evidencing Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt or Permitted
Unsecured Refinancing Debt, (v) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (vi) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or any other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (vii) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(viii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 7.01(b), (i), (j), (l), (n), (o), (u), (v) or (w) or (x), (ix) any
agreement or instrument governing Indebtedness (A) permitted pursuant to Section
7.02(d) (other than Intercompany Debt), provided that, any restrictions
contained in any agreement governing any renewal, extension, replacement or
refinancing of such Indebtedness are not more restrictive in any material
respect than the restrictions contained in such Indebtedness to be renewed,
extended, replaced or refinanced, (B) incurred pursuant to Section 7.02(i) or
7.02(q), provided that any such restriction contained therein relates only to
the assets financed thereby, (C) incurred pursuant to Section 7.02(p), which
restriction is only applicable to the transfers of assets (other than cash) of
the Person that has incurred the subject Indebtedness or (D) incurred pursuant
to Section 7.02(j), which encumbrance or restriction, in the case of this clause
(D), is not applicable to any Person or the properties or assets of any Person,
other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective Permitted Acquisition, (x)
restrictions applicable to any joint venture that is a Non-Wholly-Owned
Subsidiary of the Borrower as a result of an Investment pursuant to Section
7.03; provided that the restrictions applicable to such joint venture are not
made more burdensome, from the perspective of the Borrower and its Subsidiaries,
than those as in effect immediately before giving effect to the consummation of
the respective Investment (but solely to the extent any are in effect at such
time), (xi) any agreement with Export Development Canada entered into by the
Borrower or any of its Subsidiaries in connection with Export Development
Canada’s provision of credit support for letters of credit issued for the
account of the Borrower or any of its Subsidiaries; provided, that the terms of
such agreements shall be on terms consistent with, and, in any event, shall be
no more restrictive than, those in existence on the Closing Date, (xii)
encumbrances or restrictions on cash or other deposits or net worth imposed by
customers under agreements entered into in the ordinary course of business and
(xiii) in the case of clause (c) above, the restrictions contained in the Ottawa
Capitalized Lease as in effect on the original date thereof and any renewals,
replacements, refinancings or extensions thereof, so long as such restrictions
are not broader than those contained in the Ottawa Capitalized Lease as in
effect on the original date thereof.
7.10.    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


82

--------------------------------------------------------------------------------







7.11.    Sanctions. Use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions except to the extent
licensed or otherwise authorized under the laws of the United States, or in any
other manner that will result in a violation of Sanctions by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arrangers, Administrative Agent or otherwise).
7.12.    [Reserved.]
7.13.    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP or with the consent of the
Administrative Agent (which consent will not be unreasonably withheld,
conditioned or delayed), or (b) fiscal year; provided that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.
7.14.    Prepayments, Etc. of Indebtedness. Make (or give any notice in respect
of) any voluntary or optional payment or prepayment on or voluntary redemption,
repurchase or acquisition for value of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Permitted Convertible Note, any Cyan Convertible Notes (including, without
limitation, any election to settle any such Permitted Convertible Note in cash
upon conversion of such Permitted Convertible Note prior to maturity thereof and
the payment of such cash to effect settlement), Permitted Additional
Indebtedness or Junior Refinancing Debt; provided, however:
(a)    the Borrower may make any payment or prepayment on, or redemption or
acquisition for value of, any Permitted Convertible Notes or any Cyan
Convertible Notes through the exercise of any call option in respect thereof
that is settled in Company Common Stock or, in respect of any fractional shares
to be issued, in cash,
(b)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make any payment or prepayment on, or redemption or
acquisition for value of, any Permitted Convertible Notes, other Permitted
Additional Indebtedness or Junior Refinancing Debt in an aggregate amount during
the term of this Agreement not to exceed, when taken together with all Dividends
paid pursuant to Section 7.06(k), $50,000,000;
(c)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make any payment or prepayment on, or redemption or
acquisition for value of, (x) any 2015 Convertible Notes or 2017 Convertible
Notes in an aggregate amount since the Original Closing Date not to exceed the
Net Cash Proceeds of the 2014 Term Loans and 2016 Term Loans and (y) any 2018
Convertible Notes;
(d)    the Borrower may make additional payments or prepayments on, or
redemptions or acquisitions for value of, any Cyan Convertible Notes (only with
respect to subclause (x) below), any Permitted Convertible Notes, Permitted
Additional Indebtedness or Junior Refinancing Debt (x) to the extent made with
Company Common Stock or Qualified Preferred Stock (whether pursuant to any
conversion thereof or otherwise) or (y) so long as no Default or Event of
Default then exists or would result therefrom, to the extent made with the
proceeds from (1) the substantially concurrent incurrence or issuance of any
Additional Convertible Notes, Permitted Additional Indebtedness or Junior
Refinancing Debt or (2) an incurrence or issuance of Indebtedness pursuant to
Section 7.02(l);
(e)    so long as no Default or Event of Default shall then exist or result
therefrom, repayments, redemptions, repurchases and acquisitions for value in an
amount measured at the time of any such repayment, redemption, repurchase or
acquisition not to exceed Available Retained Excess Cash Flow at such time; and
(f)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may use the proceeds of any borrowing under the ABL
Credit Agreement to make any payment or prepayment on, or


83

--------------------------------------------------------------------------------







redemption or acquisition for value of, any Permitted Convertible Notes or any
Cyan Convertible Notes in an amount not to exceed $50,000,000; and.
(g)    from and after the consummation of the Cyan Acquisition and so long as no
Default or Event of Default then exists or would result therefrom, Cyan or the
Borrower may make any payment or prepayment on, or redemption, repurchase or
acquisition for value of, any Cyan Convertible Notes in accordance with the
terms of the Cyan Convertible Notes Documents.


•
In addition to the foregoing, the Borrower will not, and will not permit any of
the other Loan Parties to, repay or prepay any Intercompany Loan owed by any
such Loan Party to a Subsidiary of the Borrower that is not a Loan Party at any
time that an Event of Default exists and is continuing.



7.15.    Amendment, Etc. of Indebtedness and Organizational Documents.
(a)    (i) Amend, modify, change or waive any term or provision of any Permitted
Convertible Notes Document in a manner which is either adverse to the interests
of the Lenders in any material respect or would be in a form that would not
otherwise be permitted to be entered into or incurred at such time in accordance
with Section ‎7.02(l)(y) or Section ‎7.02(n) or (ii) amend, modify, change or
waive any term or provision of any Cyan; provided that the Borrower may amend
the provisions of any Permitted Convertible Notes Document in a manner which is
adverse to the interests of the Lenders in any material respect (it being
understood that any supplemental indenture described in the definition of
Cyangoverning the method of settlement of any Permitted Convertible Note to
permit under such Permitted Convertible Notes Documents shall be deemed to not
be adverse to the interests of the Lenders in any material respect)Document
settlement of such Permitted Convertible Note in cash, stock, or a combination
thereof at the Borrower’s election;
(b)    Amend, modify, change or waive any term or provision of any Permitted
Additional Indebtedness Document to the extent that the Permitted Additional
Indebtedness Document in the amended, modified or changed form would not be able
to be entered into or incurred at such time in accordance with Sections ‎7.01(t)
and ‎7.02(n) (provided that any such amendment, modification, change or waiver
with respect to any such Indebtedness permitted pursuant to Section 7.02(n) that
does not increase the aggregate principal amount of such Indebtedness and does
not modify the scheduled maturity or weighted average life to maturity  of such
Indebtedness shall not be subject to compliance with the provisions of either
Section 7.02(n)(ii), (iii) or (viii) at the time of such amendment,
modification, change or waiver) or, in the case of any Permitted Additional
Secured Indebtedness Document, also to the extent not permitted at such time in
accordance with the terms of the Intercreditor Agreement;
(c)    Other than any Permitted Convertible Notes Document and other than any
Cyan Convertible Notes Document (the amendment, modification or waiver of which
shall be governed by clause ‎(a) of this Section ‎7.15), amend, modify or change
its certificate or articles of incorporation (including, without limitation, by
the filing or modification of any certificate or articles of designation),
certificate of formation, limited liability company agreement or by-laws (or the
equivalent) or any other Organizational Documents, as applicable, or any
agreement entered into by it with respect to its capital stock or other Equity
Interests, or enter into any new agreement with respect to its capital stock or
other Equity Interests, unless such amendment, modification, change or other
action contemplated by this clause (c) could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect (it being
understood that any of the foregoing that provides for reasonable and customary
“anti-takeover” and “poison pill” arrangements approved by the Board of
Directors of the Borrower shall in no event be considered adverse to the
interests of the Lenders in any respect so long as such arrangements do not
require the Borrower or any of its Subsidiaries to take any action that would
otherwise be in violation of this Agreement or any other Loan Document); and
(d)    Amend, modify or change in any manner any term or condition of the ABL
Credit Documents except to the extent permitted by the Intercreditor Agreement.


84

--------------------------------------------------------------------------------







7.16.    Anti-Corruption Laws. Use the proceeds of any Credit Extension for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity in violation of the FCPA, the UK Bribery Act 2010, or any
other applicable anti-corruption laws in other jurisdictions.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01.    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or (ii)
pay within five days after the same becomes due, any interest on any Loan or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), ‎6.05(a) (solely in
the case of the Borrower), ‎6.10, 6.12 or ‎Article VII (other than with respect
to tax Liens in the ordinary course of business not meeting the requirements of
Section 7.01(c)); or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section ‎8.01(a) or ‎(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for (i) five days, in the case of Section 6.01 or (ii) 30 days
after the earlier of receipt of notice to such Loan Party or the knowledge of
such Loan Party, in the case of any other covenant or agreement not specified in
Section 8.01(a) or (b) above; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment beyond the applicable grace period, if any, (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (it being understood and agreed that such event does not include
the occurrence of any customary mandatory prepayment event for asset sales or
asset recovery events but only if such Indebtedness is secured by such assets),
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided, however, that the Borrower’s
failure to perform or observe any financial maintenance covenant in the ABL
Credit Agreement shall not constitute an Event of Default unless and until the
lenders under the ABL Credit Agreement have actually declared the ABL
Obligations to be immediately due and payable in accordance with the terms
thereof ; or


85

--------------------------------------------------------------------------------







(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, and such judgment or order shall
for a period of 60 consecutive days not be satisfied, vacated, discharged or
stayed or bonded pending an appeal; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder ceases to be in full force
and effect against any Loan Party party to such Loan Document (or, in the case
of the Intercreditor Agreement, against any party thereto); or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document (other
than as a result of Payment in Full), or purports to unilaterally revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section ‎4.01 or ‎6.12 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents and provided in the Intercreditor Agreement
(subject to Liens permitted by Section 7.01), on any material portion of the
Collateral purported to be covered thereby, except to the extent that any such
perfection or priority is not required pursuant to the requirements of the
applicable Collateral Document; provided that, notwithstanding the foregoing,
any failure to maintain such perfection that results directly from the failure
of the Administrative Agent to (i) maintain possession of certificates actually
delivered to it representing securities or negotiable instruments pledged under
the Collateral Documents or (ii) file UCC continuation statements (which, in
either case, does not arise from a breach by a Loan Party of its obligations
under the Loan Documents) shall not constitute a Default under this clause (l);
or


86

--------------------------------------------------------------------------------







(m)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Lenders or (C) that all payments of principal of or
premium and interest on the applicable subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.
8.02.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    [reserved]; and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03.    Application of Funds. After the exercise of remedies provided for in
Section ‎8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section ‎2.15, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
‎Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under ‎Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


87

--------------------------------------------------------------------------------









ARTICLE IX
ADMINISTRATIVE AGENT
9.01.    Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except as
provided in Sections 9.06 and 9.10, the provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section ‎9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this ‎Article IX and ‎Article X (including Section ‎10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


88

--------------------------------------------------------------------------------







(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎10.01 and ‎8.02) or (ii) in the absence
of its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi)the
satisfaction of any condition set forth in ‎Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06.    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower unless an Event of Default has occurred
and is continuing under Section 8.01(a), (f) or (g) (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
and shall have accepted such appointment within 30 days


89

--------------------------------------------------------------------------------







after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower unless an Event of Default has occurred and is continuing under
Section 8.01(a), (f) or (g) (such consent not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section ‎3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, syndication agents or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent


90

--------------------------------------------------------------------------------







(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections ‎2.07 and ‎10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections ‎2.07 and ‎10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses ‎(a) through ‎(j) of Section ‎10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action and
(iv) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt


91

--------------------------------------------------------------------------------







instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10.    Collateral and Guaranty Matters. Without limiting the provision of
Section ‎9.09, the of the Lenders irrevocably authorize the Administrative
Agent, and the Administrative Agent hereby agrees,
(a)    that any Lien on any property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (i) upon Payment
in Full, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, (iii) that constitutes Excluded Assets, or (iv) as otherwise may be
expressly provided in the relevant Collateral Documents, the last sentence of
each of Sections 7.01 and 7.05 or in the Intercreditor Agreement or Other
Intercreditor Agreement or (v) if approved, authorized or ratified in writing in
accordance with Section ‎10.01;
(b)    to automatically release any Guarantor (and the pledge of any equity
interests in such Guarantor) from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section ‎7.01(i) and Section 7.01(x).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
‎9.10. In each case as specified in this Section ‎9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, to return any Collateral, which is the
subject of such release and in the possession of the Administrative Agent or its
agent, to the Borrower, or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section ‎9.10.
In the case of any such Disposition of any property constituting Collateral in a
transaction permitted pursuant to Section 7.05, the Liens created by any of the
Collateral Documents on such property shall be automatically released without
need for further action by any Person.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE X
MISCELLANEOUS
10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


92

--------------------------------------------------------------------------------







(a)    waive any condition set forth in Section ‎4.01 (other than Section
‎4.01(b)(i) or ‎(c)), or, in the case of the initial Credit Extension, Section
‎4.02, without the written consent of each Lender;
(b)    without limiting the generality of clause ‎(a) above, waive any condition
set forth in Section ‎4.02 as to any Credit Extension under the Term Facility
without the written consent of the Required Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section ‎8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or Event of Default, or the waiver (or
amendment to the terms) of any mandatory prepayment shall, in any case, not
constitute such an extension or increase);
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment (it being understood that the waiver (or amendment to the terms) of any
mandatory prepayment of the Loans or any obligation of a Borrower to pay
interest at the Default Rate shall not constitute such a postponement of any
date scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Total Secured Net Leverage
Ratio” or the component definitions thereof shall not constitute a postponement
of such scheduled payment);
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section ‎10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate (it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute such a reduction);
(f)    change (i) Section ‎8.03 or (ii) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of Section
‎2.03(b) or ‎2.04, respectively, in any manner that materially and adversely
affects the (x) Lenders under the 2014 Term Facility without the written consent
of the Required 2014 Term Lenders; or (y) the Lenders under the 2016 Term
Facility without the written consent of the Required 2016 Term Lenders.
(g)    (x) change any provision of this Section ‎10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; (y) change the definition of “Required 2014 Term
Lenders” without the written consent of each 2014 Term Lender or (z) change the
definition of “Required 2016 Term Lenders” without the written consent of each
2016 Term Loan Lender;
(h)    other than in connection with a transaction permitted under Section 7.04
or 7.05 or otherwise as provided in Section 9.10, release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender;
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 6.12(f) or ‎9.10
(in which case such release may be made by the Administrative Agent acting
alone); or
(j)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative


93

--------------------------------------------------------------------------------







Agent under this Agreement or any other Loan Document; and (ii) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
(x) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any such provision and (y) in connection with the incurrence of any Incremental
Term Loans, Credit Agreement Refinancing Indebtedness or Permitted Additional
Indebtedness, to provide for the Loans hereunder to have the benefit of any more
restrictive terms of such additional Indebtedness, to the extent contemplated
hereby.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional term loan facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section ‎10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
10.02.    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection ‎(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices


94

--------------------------------------------------------------------------------







and other communications delivered through electronic communications to the
extent provided in subsection ‎(b) below shall be effective as provided in such
subsection ‎(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to ‎Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause ‎(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses ‎(i)
and ‎(ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party (or its representatives) or
breach in bad faith of such Agent Party’s obligations under this Agreement or
any other Loan Document.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


95

--------------------------------------------------------------------------------







(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section ‎8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [Reserved], (c) any Lender
from exercising setoff rights in accordance with Section ‎10.08 (subject to the
terms of Section ‎2.11), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section ‎8.02 and (ii) in addition to the matters set forth in clauses ‎(b),
‎(c) and ‎(d) of the preceding proviso and subject to Section ‎2.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of (x) one counsel to the
Administrative Agent (plus one local counsel in each applicable jurisdiction and
one specialty counsel in each applicable specialty), (y) one counsel to the
Lenders (plus one local counsel in each applicable jurisdiction and one
specialty counsel in each applicable specialty) and (z) in the case of an actual
conflict of interest, one additional counsel for each group of similarly
situated affected persons, taken as a whole), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, settlement costs and expenses (including,
without limitation, the reasonable and documented out-of-pocket


96

--------------------------------------------------------------------------------







fees, disbursements and other charges of counsel, limited to one counsel for the
Indemnitees taken as a whole, one local counsel in each applicable jurisdiction,
one specialty counsel in each applicable specialty and, solely in the case of an
actual conflict of interest, one additional counsel in each relevant
jurisdiction for each group of similarly situated affected Indemnitees, taken as
a whole), incurred by any Indemnitee or asserted or awarded against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
as a result of, or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section ‎3.01),
(ii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that the indemnification provided for in
this Section 10.04(b) shall not apply to the extent that such claim, damage,
loss, liability or expense (x) is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct, (y) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from a material breach in bad faith of such Indemnitee’s obligations under this
Agreement or (z) arises out of disputes solely between and among Indemnitees
(other than any dispute involving an Indemnitee acting in its capacity or
fulfilling its role as Administrative Agent, Arranger, agent or similar role)
that do not arise out of or in connection with any act or omission of a Loan
Party or any of their Affiliates. Without limiting the provisions of Section
‎3.01(c), this Section ‎10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection ‎(a) or ‎(b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Commitment at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or against any Related Party thereof acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection ‎(c) are subject to the provisions of
Section ‎2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of, this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof. No Indemnitee referred to
in subsection ‎(b) above shall be liable for any damages arising from the use by
others of any information or other materials distributed to such party by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than for
damages resulting from


97

--------------------------------------------------------------------------------







the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 30 days after receipt of a reasonably detailed invoice therefor.
(f)    Survival. The agreements in this Section and the indemnity provision of
Section ‎10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause ‎(b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06.    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section ‎10.06(b) or (ii) by way of participation in accordance
with the provisions of Section ‎10.06(d) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection ‎(d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph ‎(b)‎(i)‎(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection ‎(b)‎(i)‎(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event


98

--------------------------------------------------------------------------------







of Default under Sections 8.01(a), (f) or (g) has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause ‎(ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the term loan
facilities provided pursuant to the last paragraph of Section ‎10.01 on a
non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection ‎(b)‎(i)‎(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries except to the
Borrower in accordance with Annex I or Section 10.06(f), (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause ‎(B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the


99

--------------------------------------------------------------------------------







assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
‎3.01, ‎3.04, ‎3.05 and ‎10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection ‎(d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section ‎10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that, to the extent the consent of such Lender to such amendment, waiver
or other modification under this Agreement is required by the first proviso to
Section 10.01, such Lender will not, without the consent of the Participant,
agree to such amendment, waiver or other modification. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections ‎3.01, ‎3.04 and
‎3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection ‎(b) of this Section (it being understood that
the documentation required under Section ‎3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph ‎(b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and ‎10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections ‎3.01 or ‎3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section ‎3.06 and Section 10.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section ‎10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section ‎2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and .stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);


100

--------------------------------------------------------------------------------







provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or a portion of its Loans to the Borrower in accordance with this
Section ‎10.06(f); provided that:
(i)    such assignment is made (A) in accordance with the procedures described
in Annex I or (B) pursuant to an open market purchase on a non-pro rata basis;
(ii)    no Default or Event of Default has occurred or is continuing at the time
of such assignment or would result therefrom;
(iii)    any Loans assigned to the Borrower shall be automatically and
permanently cancelled immediately upon the effectiveness of such assignment and
will thereafter no longer be outstanding for any purpose hereunder; and
(iv)    each Lender participating in any prepayment described in this Section
10.06 (f)  acknowledges and agrees that in connection therewith, (A) the
Borrower then may have, and later may come into possession of, information
regarding the Borrower and its Affiliates not known to such Lender and that may
be material to a decision by such Lender to participate in such prepayment
(including material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws)
(“Excluded Information”), (B) such Lender has independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in such prepayment notwithstanding such Lender’s lack of
knowledge of the Excluded Information, (C) none of the Borrower or any of its
Affiliates shall be required to make any representation that it is not in
possession of Excluded Information and the assigning Lender shall deliver to the
Administrative Agent and the Borrower a customary “big boy” disclaimer letter,
and (D) none of the Borrower, its Subsidiaries, the Administrative Agent or any
of their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.
10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of,
and not disclose to any Person, the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
who need to know such Information in connection with the transactions
contemplated hereby (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and are subject to customary confidentiality obligations of
professional practice or agree to treat the Information as confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case such Person shall use commercially reasonable
efforts to, except with respect to any audit or examination conducted by


101

--------------------------------------------------------------------------------







bank accountants or any governmental regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, to the extent practicable
and lawfully permitted to do so, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, in which case such
Person shall use commercially reasonable efforts to, except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority, promptly
notify the Borrower, to the extent practicable and lawfully permitted to do so,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section ‎2.13 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower that is not, to such
Person’s knowledge, in breach of contractual or fiduciary confidentiality
obligations owing to the Borrower or any of its Subsidiaries.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section ‎2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive


102

--------------------------------------------------------------------------------







interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section ‎4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
‎10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.13.    Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section ‎3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section ‎10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections ‎3.01
and ‎3.04) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section ‎10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan


103

--------------------------------------------------------------------------------







Documents (including any amounts under Section ‎3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section ‎3.04 or payments required to be made pursuant to
Section ‎3.01, such assignment will result in a reduction in such compensation
or payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within five Business Days of the date on which the
assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Lender.
10.14.    Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY
THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(b)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY


104

--------------------------------------------------------------------------------







COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION ‎10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything


105

--------------------------------------------------------------------------------







contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.18.    USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.
10.19.    Intercreditor Agreement. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender (and each Person that becomes a Lender under this
Agreement after the date hereof) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement. In
addition, each Lender and the Administrative Agent acknowledge and agree that
(a) the rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are subject to the Intercreditor
Agreement and (b) in the event of any conflict, the provisions of the
Intercreditor Agreement shall control. The Administrative Agent is hereby
further authorized to enter into Other Intercreditor Agreements consistent with
the terms of this Agreement, and each Lender agrees to be bound by the terms
thereof.




106

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
CIENA CORPORATION
 
By: ____________________________________
        Name:
        Title:

 
BANK OF AMERICA, N.A., as
Administrative Agent
 
By: ____________________________________
        Name:
        Title:



 
BANK OF AMERICA, N.A., as a Lender
 
By: ____________________________________
        Name:
        Title:













--------------------------------------------------------------------------------






ANNEX III


AMENDMENTS TO SECURITY AGREEMENT


[Changed pages to Security Agreement follow]




--------------------------------------------------------------------------------

 




TERM LOAN SECURITY AGREEMENT
among
CIENA CORPORATION,
EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as COLLATERAL AGENT
________________________________
Dated as of July 15, 2014
________________________________






--------------------------------------------------------------------------------


 


TERM LOAN SECURITY AGREEMENT, dated as of July 15, 2014, made by each of the
undersigned grantors (each, a “Grantor” and, together with any other entity that
becomes a grantor hereunder pursuant to Section 8.12 hereof, the “Grantors”) in
favor of BANK OF AMERICA, N.A., as collateral agent (in such capacity, together
with any successor collateral agent, the “Collateral Agent”), for the benefit of
the Secured Parties (as defined below). Certain capitalized terms as used herein
are defined in Article VII hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), each lender
from time to time party thereto (collectively, the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) have entered into a
Credit Agreement, dated as of July 15, 2014 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed, on a several basis, to make Loans to the Company
upon the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to the Guaranty, each Grantor (other than the Company) has
jointly and severally guaranteed to the Secured Parties the payment when due of
all Guaranteed Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to the making of Loans to the Company that
each Grantor shall have executed and delivered to the Collateral Agent this
Agreement; and
WHEREAS, each Grantor will benefit from the incurrence of Loans by the Company;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Parties and hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:
ARTICLE I
SECURITY INTERESTS
1.1.     Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of the Obligations, each Grantor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and under all of the following personal property (and all rights
therein) of such Grantor, or in which or to which such Grantor has any rights,
in each case whether now existing or hereafter from time to time acquired or
arising and regardless of where located:
(i)    each and every Account (and all rights to receive payments, indebtedness
and other obligations (whether constituting an Account, Chattel Paper (including
Electronic Chattel Paper), Instrument, Document or General Intangible));
(ii)    all cash and Money;
(iii)    the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;




    
   
\\DC - 066299/000158000182 - 9848070 v13

--------------------------------------------------------------------------------

 


(iv)    all (x) Deposit Accounts, collection accounts, disbursement accounts and
lock boxes and all cash, Money, checks, other negotiable instruments, funds and
other evidences of payments held therein or credited thereto, (y) Securities
Accounts and Security Entitlements and Securities credited thereto, and all
cash, Money, checks, marketable securities, Financial Assets and other property
held therein or credited thereto, and (z) Commodity Accounts and all cash,
Money, marketable securities, Financial Assets and other property held therein
or credited thereto;
(v)    all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);
(vi)    all Commercial Tort Claims set forth on Annex E hereto or for which
notice is required to be provided pursuant to Section 3.1 below;
(vii)    All Contracts, together with all Contract Rights arising thereunder;
(viii)    all Documents;
(ix)    all Equipment;
(x)    all Fixtures;
(xi)    all Goods;
(xii)    all Instruments;
(xiii)    all Intellectual Property;
(xiv)    all Promissory Notes;
(xv)    all Inventory;
(xvi)    all Investment Property;
(xvii)    all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);
(xviii)    all General Intangibles;
(xix)    all Payment Intangibles (including corporate and other tax refunds);
(xx)    all Permits;
(xxi)    all books and records (including all books, databases, customer lists,
and records, whether tangible or electronic, which contain any information
relating to any of the foregoing);




--------------------------------------------------------------------------------

 


(xxii)    with respect to each right to payment or performance included in each
of the foregoing, any Supporting Obligation that supports such payment or
performance and any Lien that secures such right to payment or performance or
secures any such Supporting Obligation; and
(xxiii)    all substitutions, replacements accessions, Proceeds and products of
any and all of the foregoing, including collateral security and guarantees with
respect to any of the foregoing and all cash, Money, insurance proceeds,
Instruments, Securities, Financial Assets, income, royalties, payments,
licensing, damages and Deposit Accounts constituting Proceeds of the foregoing
(all of the above, the “Collateral”).
(b)    Notwithstanding anything herein to the contrary, in no event shall the
security interests and Liens granted under Section 1.1(a) hereof attach to, and
the term “Collateral” (and the component terms thereof) shall not include, (i)
any property, interest or other rights for so long as the grant of such security
interest shall constitute or result in (A) a breach or termination pursuant to
the terms of, or a default under, any General Intangible, lease, license,
contract, agreement or other document, (B) a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including any applicable bankruptcy laws) or principles of
equity) or (C) require the consent of a Governmental Authority to permit the
grant of a security interest therein (and such consent has not been obtained);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A), (B) or (C)
above; (ii) the Pledge Agreement Collateral, including any asset of a Grantor
excluded from the Pledge Agreement Collateral pursuant to the proviso to Section
3.1 of the Pledge Agreement or the corresponding provision of any other Pledge
Agreement, as applicable; (iii) any treasury stock of a Grantor or other Margin
Stock, in each case, unless the Secured Parties have made any necessary filings
with the FRB in connection therewith and the Grantors have provided the
Collateral Agent an executed Form FR U-1; provided however, that each applicable
Grantor shall provide to the Secured Parties notice of the existence any Margin
Stock (other than treasury stock) that would constitute Collateral absent this
proviso at the time of delivery of any financial statements required to be
delivered pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement and,
thereafter, such Margin Stock shall constitute Collateral to the extent the
Secured Parties have made such necessary filings with the FRB in connection
therewith and the Grantors have provided the Collateral Agent an executed Form
FR U-1; (iv) Deposit Accounts the balance of which consists (x) exclusively of
withheld income taxes, employment taxes, or amounts required to be paid over to
certain employee benefit plans and (y) segregated deposit accounts constituting
and the balance of which consists solely of funds set aside in connection with
tax, payroll and trust accounts, and in the event constituting “Excluded Assets”
(or such similar term) under the ABL Credit Documents, any other account of the
type described in clause (iv) not otherwise constituting a Deposit Account; (v)
any Vehicles and other assets subject to certificates of title (other than to
the extent such rights can be perfected by the filing of a financing statement
under the UCC); and (vi) any United States “intent-to-use” Trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of such application under applicable federal law (other than
to the extent such rights can be perfected by the filing of a financing
statement under the UCC) (the assets described in preceding clauses (i) through
(vi) hereof, collectively, the “Excluded Assets”);
(c)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Grantor may acquire, or with respect to
which any Grantor may obtain rights, at any time during the term of this
Agreement.




--------------------------------------------------------------------------------

 


(d)    The Liens hereunder are granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of any Grantor with respect to
any of the Collateral or any transaction in connection therewith.
(e)    Notwithstanding anything herein to the contrary, the Grantors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.
1.2.     For purposes of enabling the Collateral Agent to exercise rights and
remedies under this Agreement (but without limiting the other provisions of this
Agreement), each Grantor hereby grants to the Collateral Agent and its agents,
representatives and designees an irrevocable, nonexclusive, royalty free
license, rent-free license and rent-free lease (which will be binding on any
successor or assignee of such Grantor) to, after the occurrence and during the
continuance of an Event of Default, have access to and use all of such Grantor’s
(x) Real Property (including the buildings and other improvements thereon),
Equipment and fixtures (whether or not considered Real Property) and (y)
Intellectual Property (including, without limitation, all Domain Names, Patents,
Trademarks, Copyrights, Trade Secrets and object code and access to all media,
written or electronic, in which any licensed items may be recorded or stored and
to all computer software and programs used for the compilation or printout
thereof, as well as an irrevocable, nonexclusive license to grant to any third
party a sub-licensable sub-license to use the foregoing rights, but excluding
any source code) for which the Collateral Agent hereby agrees to take all
commercially reasonable actions in connection with its use of such intellectual
property to protect such Grantor’s rights and interest in such Intellectual
Property (provided that in any event, the Collateral Agent shall not have any
liability in connection therewith, other than liability which is the direct
result of the Collateral Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision), for the purpose of (i) arranging for and effecting the sale,
distribution or other disposition of Collateral located on any such Real
Property, including the manufacture, production, completion, packaging,
advertising, distribution and other preparation of such Collateral (including,
without limitation, work-in-process, raw materials and complete Inventory) for
sale, distribution or other disposition, (ii) selling (by public auction,
private sale, going out of business sale or similar sale, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise and which
sale may include augmented Inventory of the same type sold in any Grantor’s
business), (iii) storing or otherwise dealing with the Collateral, (iv)
collecting all Accounts and copying, using and preserving any and all
information relating to the Collateral, and (v) otherwise dealing with the
Collateral as part of the exercise of any rights or remedies provided to the
Collateral Agent hereunder or under the other Credit Documents, in each case
without the interference by any Grantor or any other Subsidiary of the Company
and without incurring any liability to any Grantor or any other Subsidiary of
the Company, except any liability which is the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Grantor
will, and will cause each of its Subsidiaries to, cooperate with the Collateral
Agent and its agents, representatives and designees in allowing the Collateral
Agent to exercise the foregoing rights. To the extent that any asset of any
Grantor in which the Collateral Agent has access or use rights as provided above
is to be sold or otherwise disposed of after the occurrence and during the
continuance of an Event of Default, such Grantor shall, if requested by the
Collateral Agent in writing, cause the buyer to agree in writing to be subject
to, and comply with the terms of, this Section 1.2. The Collateral Agent shall
have the right to bring an action to enforce its rights under this Section 1.2,
including, without limitation, an action seeking possession of the applicable
Collateral and/or specific performance of this Section 1.2.




--------------------------------------------------------------------------------

 


1.3.     Power of Attorney. Subject to the Intercreditor Agreement, until this
Agreement is terminated in accordance with its terms, each Grantor hereby
constitutes and appoints the Collateral Agent its true and lawful attorney,
irrevocably, with full power after the occurrence of and during the continuance
of an Event of Default (in the name of such Grantor or otherwise) to act,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due or to become due to such Grantor under or arising out
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem to be necessary or advisable to
protect the interests of the Secured Parties, which appointment as attorney is
coupled with an interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
2.1.     Necessary Perfection Action. The provisions of this Agreement (when
executed and delivered by all parties thereto) are effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in all right, title and interest of the
Grantors in all of the Collateral described herein, and when (i) proper UCC
financing statements have been filed in the appropriate filing offices against
each Grantor, (ii) the recordation of Intellectual Property Security Agreements
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable and (iii) the Collateral Agent has obtained
“control” (within the meaning of the UCC) of the Controlled Deposit Accounts,
the Collateral Agent, for the benefit of the Secured Parties, shall have a
perfected security interest in all right, title and interest in all of the
Collateral to the extent such security interest can be perfected by (i) filing a
UCC financing statement under the UCC, (ii) filing with the United States Patent
and Trademark Office and the United States Copyright Office, or, (iii) with
respect to the Controlled Deposit Accounts, by the Collateral Agent having
“control”, subject to no other Liens other than Permitted Liens.
2.2.     No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof such Grantor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Grantor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
(other than Permitted Liens).
2.3.     Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any relevant jurisdiction) covering or purporting to cover any
interest of any kind in the Collateral (other than financing statements, similar
statements or instruments of registration filed in respect of Permitted Liens),
and so long as the Termination Date has not occurred, such Grantor will not
execute or authorize to be filed in any public office any financing statement
(or similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.
2.4.     Location of Inventory and Equipment. All Inventory and Equipment having
a net book value in excess of $1,000,000 held on the date hereof by each
Grantor, other than any such Inventory and Equipment (i) in transit or out for
repair, (ii) at customer, resellers, supplier or contract




--------------------------------------------------------------------------------

 


manufacturer locations, (iii) located outside of the United States or (iv) at
locations used solely by such Grantor for purposes of warehousing spare parts,
is located at one of the locations shown on Annex F hereto for such Grantor.
2.5.     Chief Executive Office, Record Locations. The chief executive office of
such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.6.     Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. As of the date hereof, the exact legal name of
each Grantor, the type of organization of such Grantor, whether or not such
Grantor is a Registered Organization, the jurisdiction of organization of such
Grantor, such Grantor’s Location, the organizational identification number (if
any) of such Grantor, the Federal Employer Identification Number (if any) and
whether or not such Grantor is a Transmitting Utility, is listed on Annex B
hereto for such Grantor. Such Grantor shall not change its legal name, its type
of organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any) or
its Federal Employer Identification Number (if any) from that used on Annex B
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Loan Documents and so long as
same do not involve (x) a Registered Organization ceasing to constitute same or
(y) such Grantor changing its jurisdiction of organization or Location from the
United States or a State thereof to a jurisdiction of organization or Location,
as the case may be, outside the United States or a State thereof) if (i) it
shall have given to the Collateral Agent not less than 10 days’ prior written
notice of each change to the information listed on Annex B (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex B which shall correct all information
contained therein for such Grantor, and (ii) in connection with the respective
change or changes, it shall have taken all action reasonably necessary or
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
such Grantor does not have an organizational identification number on the date
hereof and later obtains one, such Grantor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably requested by the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
2.7.     Trade Names; etc. As of the date hereof, such Grantor does not have or
operate in any jurisdiction under, or in the five years preceding the date
hereof has not had or has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex B and such other trade or fictitious names as are listed on Annex C hereto
for such Grantor.
2.8.     Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Grantor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Grantor, in




--------------------------------------------------------------------------------

 


each case except as described in Annex D hereto. With respect to any
transactions so described in Annex D hereto, the respective Grantor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Grantor, or was liquidated into or transferred all or substantially all of
its assets to such Grantor, and shall have furnished, or caused to be furnished,
to the Collateral Agent such UCC lien searches as may have been requested by the
Collateral Agent with respect to such Person and its assets, to establish that
no security interest (excluding Permitted Liens) continues perfected on the date
hereof with respect to any Person described above (or the assets transferred to
the respective Grantor by such Person), including without limitation pursuant to
Section 9-316(a)(3) of the UCC.
2.9.     Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.


ARTICEL III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
3.1.     [Reserved.]
3.2.     [Reserved.]
3.3.     Direction to Account Debtors; Contracting Parties; etc. Subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default (but without limiting the provisions of the Credit Agreement),
if the Collateral Agent so directs any Grantor, such Grantor agrees (x) to cause
all payments on account of the Accounts and Contracts to be made directly to the
Cash Collateral Account, (y) that the Collateral Agent may, at its option,
directly notify the obligors with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor.
Subject to the Intercreditor Agreement, without notice to or assent by any
Grantor, the Collateral Agent may, upon the occurrence and during the
continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable out-of-pocket costs and expenses of collection (including reasonable
out-of-pocket attorneys’ fees), whether incurred by a Grantor or the Collateral
Agent, shall be borne by the relevant Grantor. The Collateral Agent shall
deliver a copy of each notice given to any such obligors referred to in the
preceding clause (y) to the relevant Grantor, provided that (x) the failure by
the Collateral Agent to so notify such Grantor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 8.01(f) of the Credit Agreement has
occurred and is continuing.
3.4.     Modification of Terms; etc. Except (w) in accordance with such
Grantor’s ordinary course of business, (x) as otherwise in such Grantor’s
reasonable business judgment, (y) as permitted by the Credit Agreement or (z) as
permitted by Section 3.5 hereof, no Grantor shall rescind or cancel any
indebtedness evidenced by any Account or under any related Contract, or modify
any




--------------------------------------------------------------------------------

 


term thereof or make any adjustment with respect thereto, or extend or renew the
same, or compromise or settle any dispute, claim, suit or legal proceeding
relating thereto, or sell any Account or any related Contract, or interest
therein, without the prior written consent of (x) prior to the Discharge of the
ABL Obligations, the ABL Collateral Agent and (y) thereafter, the Collateral
Agent. Except to the extent otherwise permitted by this Agreement or the Credit
Agreement, no Grantor will do anything to impair the rights of the Collateral
Agent in the Accounts or Contracts.
3.5.     Collection. Except as such Grantor otherwise determines in its
reasonable business judgment, each Grantor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any related Contract, as and when
due (including, without limitation, amounts which are delinquent, such amounts
to be collected in accordance with generally accepted lawful collection
procedures) any and all amounts owing under or on account of such Account or
related Contract, and apply promptly upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account or under such
related Contract. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Grantor may
allow in the ordinary course of business as adjustments to amounts owing under
its Accounts and related Contracts (i) an extension or renewal of the time or
times of payment, or settlement for less than the total unpaid balance, which
such Grantor finds appropriate in accordance with its reasonable business
judgment, (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services or for other reasons which such
Grantor finds appropriate in accordance with its reasonable business judgment
and (iii) such other adjustments which such Grantor finds appropriate in
accordance with its reasonable business judgment.
3.6.     Instruments. If any Grantor owns or acquires any Instrument of
$3,000,00010,000,000 or more constituting Collateral (other than (x) checks and
other payment instruments received and collected in the ordinary course of
business and (y) any Instrument subject to pledge pursuant to the Pledge
Agreement), such Grantor will within 30 days thereafter, at the time of delivery
of any financial statements required to be delivered pursuant to Section 6.01(a)
or 6.01(b) of the Credit Agreement, as such date may be extended from time to
time by the Collateral Agent in its sole discretion, notify the Collateral Agent
thereof, and upon request by the Collateral Agent will promptly deliver such
Instrument to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.
3.7.     Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.




--------------------------------------------------------------------------------

 


3.8.     Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
3.9.     Letter-of-Credit Rights. At any time any Grantor becomes a beneficiary
under a letter of credit with a stated amount of $3,000,00010,000,000 or more in
the aggregate, such Grantor shall (x) prior to the Discharge of the ABL
Obligations, upon the request of the Collateral Agent and (y) following the
Discharge of the ABL Obligations, at the time of delivery of any financial
statements required to be delivered pursuant to Section 6.01(a) or 6.01(b) of
the Credit Agreement, as such date may be extended from time to time by the
Collateral Agent in its sole discretion, notify the Collateral Agent thereof
and, upon the request of the Collateral Agent following the Discharge of the ABL
Obligations, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, use its commercially reasonable
efforts to (i) arrange for the issuer and any confirmer of such letter of credit
to consent to an assignment to the Collateral Agent of the proceeds of any
drawing under such letter of credit or (ii) arrange for the Collateral Agent to
become the transferee beneficiary of such letter of credit, with the Collateral
Agent agreeing, in each case, that the proceeds of any drawing under the letter
of credit are retained by the Collateral Agent and to be applied as provided in
this Agreement only after the occurrence and during the continuance of an Event
of Default.
3.10.     Commercial Tort Claims. Each Commercial Tort Claim in an amount of
$3,000,000 or more of each Grantor in existence on the date of this Agreement is
described in Annex E hereto. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $3,000,00010,000,000 or more, such Grantor shall no later than 30
days thereafter, at the time of delivery of the financial statements required to
be delivered pursuant to Sections 6.01(a) and (b) of the Credit Agreement, as
such date may be extended from time to time by the Collateral Agent in its sole
discretion, notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.
3.11.     Chattel Paper. Subject to the Intercreditor Agreement, upon the
request of the Collateral Agent made at any time or from time to time, each
Grantor shall promptly furnish to the Collateral Agent a list of all Electronic
Chattel Paper constituting Collateral held or owned by such Grantor.
Furthermore, if requested by the Collateral Agent following the Discharge of the
ABL Obligations, each Grantor shall promptly take all actions which are
commercially reasonably so that the Collateral Agent has “control” of all
Electronic Chattel Paper, to the extent that the aggregate value or face amount
of such Electronic Chattel Paper equals or exceeds $3,000,00010,000,000 in the
aggregate, in accordance with the requirements of Section 9-105 of the UCC. Each
Grantor will




--------------------------------------------------------------------------------

 


promptly (and in any event within 10 days) after any request by the Collateral
Agent following the Discharge of the ABL Obligations deliver all of its Tangible
Chattel Paper to the Collateral Agent, to the extent that the aggregate value or
face amount of such Tangible Chattel Paper equals or exceeds
$3,000,00010,000,000 in the aggregate.
3.12.     Controlled Deposit Accounts. (a) Within 60 days after the date hereof
(or such longer period as may be agreed by the Collateral Agent in its sole
discretion), each applicable Grantor agrees to use commercially reasonable
efforts to enter into control agreements with the relevant account bank with
respect to each Deposit Account that is subject to a control agreement on the
date hereof pursuant to the ABL Credit Agreement which control agreements shall
(i) name each of the Collateral Agent and Deutsche Bank AG New York Branch as
secured parties and (ii) replace the existing control agreement with respect to
such Deposit Account.
(b)    Following the Discharge of ABL Obligations, each Grantor agrees within 60
days (or such longer period as may be agreed by the Collateral Agent in its sole
discretion) to cause account control agreements to be entered into with the
relevant account banks so that the Collateral Agent has “control” of any Deposit
Account (other than any Excluded Account) with an average daily balance greater
than $1,000,000, to the extent any such Deposit Account is not then subject to a
control agreement entered into in accordance with clause (a) of this Section
3.12.
(c)    If, prior to the Discharge of the ABL Obligations, any Grantor shall
subsequently acquire any Deposit Account that is required to be subject to a
control agreement pursuant to the terms of the ABL Credit Agreement, such
Grantor shall use commercially reasonable efforts to ensure that such control
agreement names each of the Collateral Agent and Deutsche Bank AG New York
Branch as secured parties. If, following the Discharge of ABL Obligations, any
Grantor shall subsequently acquire any Deposit Account (other than any Excluded
Account), with an average daily balance greater than $1,000,000, such Grantor
shall comply with the provisions of clause (b) of this Section 3.12 within 60
days (or such longer period as may be agreed by the Collateral Agent in its sole
discretion) of acquiring such Deposit Account.
3.13.     Recordable Intellectual Property. (a) Annex G hereto sets forth as of
the date hereof a complete and accurate list of all Recordable Intellectual
Property that each Grantor owns. Each Grantor represents and warrants that as of
the date hereof it is the sole owner of all right, title and interest in all
Recordable Intellectual Property listed in Annex G hereto, except where the
failure to have such sole ownership could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. Each
Grantor represents and warrants that:
(i)        no Recordable Intellectual Property listed in Annex G hereto has been
canceled nor is any cancelation or opposition action pending, to the knowledge
of any Responsible Officer of such Grantor;
(ii)    all such Recordable Intellectual Property is valid and subsisting;
(iii)    such Grantor is not aware of any pending third-party claim that any of
said registrations of Recordable Intellectual Property are invalid or
unenforceable; and
(iv)     such Grantor has not been advised in writing by counsel or by the
relevant Intellectual Property Office, nor is such Grantor otherwise aware of
any




--------------------------------------------------------------------------------

 


reason, that any of said applications of Recordable Intellectual Property will
not mature into registrations,
other than, in the case of each of the foregoing clauses (i) – (iv), as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
Each Grantor hereby grants to the Collateral Agent an absolute power of attorney
to sign, solely upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the United States Patent and
Trademark Office, any domain name registrar, the United States Copyright Office
or any other governmental authority in order to effect an assignment of all
right, title and interest in any Intellectual Property constituting Collateral,
and record the same.
(b)    Each Grantor agrees, within 60 days of the end of each fiscal year, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available to such Grantor with
respect to: (i) any party who such Grantor reasonably believes is infringing,
misappropriating, diluting or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property in any manner that would reasonably be
expected to have a Material Adverse Effect, or (ii) any party, to the knowledge
of any Responsible Officer of such Grantor, claiming that any Grantor or the
conduct of any Grantor’s business infringes, misappropriates, dilutes or
otherwise violates any Intellectual Property right of any third party in any
manner that would reasonably be expected to have a Material Adverse Effect. Each
Grantor further agrees to take all necessary action, in accordance with its
reasonable business judgment, with respect to any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it if failure to do so would reasonably be expected to have a Material
Adverse Effect.
(c)    Each Grantor agrees to use its Trademarks that are material to the
business of the Company and its Subsidiaries, taken as a whole, in interstate
commerce during the time in which this Agreement is in effect to the extent
required by the laws of the United States or other jurisdictions, as applicable,
to maintain its rights in such Trademarks and to take all such other actions as
are reasonably necessary to preserve such Trademarks as trademarks or service
marks under the laws of the United States or other jurisdictions, as applicable
(other than any such Trademarks that are deemed by a Grantor in its reasonable
business judgment to no longer be material to the conduct of such Grantor’s
business).
(d)    Each Grantor shall, at its own expense, diligently maintain all
registrations and applications for registration included in the Recordable
Intellectual Property that are material to the business of the Company and its
Subsidiaries, taken as a whole, in accordance with its reasonable business
judgment, including but not limited to filing affidavits of use and applications
for renewals of registration for all such Recordable Intellectual Property
constituting registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each such Recordable Intellectual
Property constituting issued Patent or registered Copyright, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, not to be unreasonably withheld (other than
with respect to registrations and applications deemed by such Grantor in its
reasonable business judgment to be no longer prudent to pursue).
(e)    At its own expense, each Grantor, in accordance with its reasonable
business judgment, shall diligently prosecute all material applications for (i)
United States Patents listed in Annex G hereto and (ii) Copyrights listed in
Annex G hereto, in each case for such Grantor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are no longer material or are deemed by such
Grantor in its reasonable business judgment to no longer be




--------------------------------------------------------------------------------

 


necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.
(f)    In the event that any Grantor, either itself or through any agent,
employee, licensee or designee, files an application for or acquires any
Recordable Intellectual Property following the date hereof, then the provisions
of this Agreement shall automatically apply thereto and any such Intellectual
Property shall automatically constitute part of the Collateral and shall be
subject to the Collateral Agent's security interest, without further action by
any party, and such Grantor shall within 60 days of the end of each fiscal year
execute and deliver any and all agreements, instruments, documents and papers,
including any applicable Intellectual Property Security Agreement, as necessary
to evidence and perfect the Collateral Agent's security interest in such
Recordable Intellectual Property provided that such agreements, instruments,
documents and papers (the “Writings”) are consistent with the terms of and
conditions of this Agreement, and each Grantor hereby appoints the Collateral
Agent as its attorney-in-fact to execute and file such Writings, solely upon the
occurrence and during the continuance of an Event of Default and solely for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable until this
Agreement is terminated.
ARTICLE IV
PROVISIONS CONCERNING ALL COLLATERAL
4.1.     Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Loan Documents, no Grantor will do anything to impair the
rights of the Collateral Agent in the Collateral. Each Grantor will at all times
maintain insurance, at such Grantor’s own expense to the extent and in the
manner provided in the Credit Agreement. Except to the extent otherwise
permitted to be retained by such Grantor or applied by such Grantor pursuant to
the terms of the Credit Agreement and the Intercreditor Agreement, the
Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Parties, apply such proceeds in accordance with
Section 5.4 hereof. Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.
4.2.     Additional Information. Each Grantor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Grantor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.
4.3.     Financing Statements. Each Grantor agrees to execute and deliver (or
cause to be executed and delivered) to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request or as are reasonably
necessary or desirable in the opinion of, and at the request of, the Collateral
Agent to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other rights and security
contemplated hereby. Each Grantor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Grantor
hereby




--------------------------------------------------------------------------------

 


authorizes the Collateral Agent to file any such financing statements without
the signature of such Grantor where permitted by law (and such authorization
includes describing the Collateral as “all assets” of such Grantor or words of
similar effect). Notwithstanding the foregoing, if reasonably requested by any
Grantor, the Collateral Agent shall, at Grantor’s expense, make such filings as
may be reasonably requested to evidence that the security interests hereunder do
not attach to any property that constitutes Excluded Assets.
4.4.     Further Actions. The Company shall, and shall cause each other Grantor
to, at their own expense, take such other actions as are required by Section
6.12 of the Credit Agreement.


ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
5.1.     Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the Intercreditor Agreement, if any Event of Default shall have
occurred and be continuing, then and in every such case, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable law and
under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;
(iii)    instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;
(iv)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(v)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(x)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(y)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 5.2 hereof; and




--------------------------------------------------------------------------------

 


(z)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(vi)    exercise the rights granted under Section 1.3 hereof;
(vii)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 5.4;
(viii)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Grantors in effect on the date
hereof and those granted by any Grantor hereafter to the extent permitted by the
Credit Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license, may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default;
(ix)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607(a) of the UCC;
it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Party shall have any right individually to seek to enforce or to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Parties upon the terms of this
Agreement and the other Collateral Documents.
5.2.     Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then, subject to the Intercreditor Agreement,
any Collateral repossessed by the Collateral Agent under or pursuant to Section
5.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of such Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the




--------------------------------------------------------------------------------

 


purchase price) of the Collateral or any item thereof, offered for disposition
in accordance with this Section 5.2 without accountability to the relevant
Grantor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Grantor as hereinabove specified, the
Collateral Agent need give such Grantor only such notice of disposition as shall
be required by such applicable law. Each Grantor agrees to do or cause to be
done all such other acts and things as may be reasonably necessary to make such
disposition or dispositions of all or any portion of the Collateral valid and
binding and in compliance with any and all applicable laws, regulations, orders,
writs, injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Grantor’s expense.
5.3.     Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Grantor hereby further waives, to the extent
permitted by law:
(i)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(ii)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(iii)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
5.4.     Application of Proceeds. (a) Subject to the Intercreditor Agreement,
all moneys collected by the Collateral Agent (or, to the extent the Pledge
Agreement or any other Collateral Document requires proceeds of collateral under
such other Collateral Document to be applied in accordance with the provisions
of this Agreement, the Pledgee, under, and as defined in, the Pledge Agreement
or collateral agent under such other Collateral Document) upon any sale or other
disposition of the Collateral (or the collateral under the relevant Collateral
Document), in connection with the Collateral Agent’s exercise of remedies
following the occurrence and during the continuance of an Event of Default,
together with all other moneys received by the Collateral Agent hereunder or
under any other Collateral Document, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent and the
Administrative Agent in their respective capacities as such in accordance with
the terms of the Loan Documents;




--------------------------------------------------------------------------------

 


(ii)    second, to the payment in full of the Obligations owing to the Secured
Parties on a pro rata basis in accordance with the respective amounts of the
Obligations; and
(ii)    third, to the Grantors and/or other Persons entitled thereto.
(b)    For purposes of applying payments received in accordance with this
Section 5.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Obligations owed to the Secured Parties.
(c)    It is understood that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
(d)    It is understood and agreed by each Grantor and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 5.4, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Collateral Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Grantor and each Secured Party also agrees that the Collateral Agent may (but
shall not be required to), at any time and in its sole discretion, and with no
liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.
5.5.     Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Loan Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
5.6.     Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.




--------------------------------------------------------------------------------

 


ARTICLE VI
INDEMNITY
6.1.     Indemnity. (a) The parties hereto agree that the terms of Section 10.04
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.
If and to the extent that the obligations of any Grantor under this Section 6.1
are unenforceable for any reason, such Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.
6.2.     Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
hereunder or under the other Loan Documents shall constitute Obligations secured
by the Collateral. The indemnity obligations of each Grantor contained in this
Article VI shall continue in full force and effect notwithstanding the full
payment of all of the other Obligations and notwithstanding the full payment of
all the Notes issued, and Loans made, under the Credit Agreement and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.
ARTICLE VII
DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“ABL Collateral Agent” shall have the meaning provided in the Intercreditor
Agreement.
“Account” shall mean any “account” as such term is defined in the UCC, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.


“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all Tangible Chattel Paper and all Electronic Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.




--------------------------------------------------------------------------------

 


“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Collateral Documents” shall have the meaning provided in the Credit Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC.
“Commodity Account” shall mean all “commodity accounts” as such term is defined
in the UCC.
“Company” shall have the meaning provided in the recitals of this Agreement.
“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).
“Controlled Deposit Accounts” shall mean Deposit Accounts that are subject to
the “control” of the Collateral Agent.
“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office listed in Annex G; (b) rights and privileges arising under
applicable law with respect to such copyrights; and (c) renewals and extensions
thereof and amendments thereto.
“Copyright Security Agreement” shall mean a copyright security agreement, in the
form attached hereto as Exhibit B, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC and all other demand, deposit, time, savings, cash management, passbook
and similar accounts.
“Discharge of ABL Obligations” shall have the meaning provided in the
Intercreditor Agreement.
“Documents” shall mean “documents” as such term is defined in the UCC.
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC.
“Equipment” shall mean any “equipment” as such term is defined in the UCC, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and vehicles now or hereafter owned by any
Grantor and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.




--------------------------------------------------------------------------------

 


“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Excluded Account” shall mean (i) any withholding tax, fiduciary account,
employee benefit, trust, payroll or escrow account, (ii) any zero balance
Deposit Account provided the amount on deposit therein does not exceed the
amount necessary to cover outstanding checks, amounts necessary to maintain
minimum deposit requirements and amounts necessary to pay the depositary
institution’s fees and expenses, (iii) any Deposit Account maintained outside of
the United States and (iv) any Deposit Account or Securities Account maintained
in connection with pledges of cash or Cash Equivalents permitted under Section
7.01(e), (f), (p), (s) or, (u) or (x) of the Credit Agreement.
“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.
“Financial Assets” shall mean all present and future “financial assets” as such
term is defined in the UCC.
“Fixture” shall mean “fixture” as such term is defined in the UCC.
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC.
“Goods” shall mean “goods” as such term is defined in the UCC.
“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.
“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the UCC.
“Instrument” shall mean “instruments” as such term is defined in the UCC.
“Intellectual Property” shall mean (a) all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing; (b) rights corresponding to any of the foregoing throughout
the world, including as provided by international treaties or conventions, and
all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; (c) income, royalties, damages, claims, and payments now or hereafter
due or payable under and with respect to any of the foregoing, including damages
and payments for past and future infringements, misappropriations, or other
violations thereof; and (d) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing.
“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC.
“Investment Property” shall mean “investment property” as such term is defined
in the UCC.
“Lenders” shall have the meaning provided in the recitals of this Agreement.




--------------------------------------------------------------------------------

 


“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC.
“Licenses” shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property.
“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Margin Stock” shall have the meaning provided in Regulation U.
“Money” shall mean all present and future “money” as defined in Article 1 of the
UCC.
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Obligations” shall have the meaning provided in the Credit Agreement.
“Patents” shall mean all (a) industrial designs, letters patent, certificates of
inventions, all registrations and recordings thereof, and all applications for
letters patent, including registrations, recordings and pending applications in
the United States Patent and Trademark Office listed in Annex G, and (b)
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and all improvements thereto.
“Patent Security Agreement” shall mean a patent security agreement, in the
attached hereto as Exhibit C, executed and delivered by a Grantor in favor of
the Collateral Agent for the benefit of the Secured Parties.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledge Agreement” shall mean the Term Loan Pledge Agreement dated of even date
herewith by Ciena Corporation, each other Pledgor from time to time party
thereto and the Collateral Agent, as pledgee.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Recordable Intellectual Property” shall mean (i) any Patent issued by or
applied for issuance with the United States Patent and Trademark Office, (ii)
any Trademark registered or applied for registration with the United States
Patent and Trademark Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office and (iv) any material
License granting to any Grantor any exclusive right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any records or other
materials pertaining to a Copyright registered with the United States Copyright
Office.
“Registered Organization” shall have the meaning provided in the UCC.




--------------------------------------------------------------------------------

 


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and any
successor to all or a portion thereof.
“Securities Accounts” shall mean all present and future “securities accounts” as
such term is defined in Article 8 of the UCC, including all monies,
“uncertificated securities,” and “securities entitlements” (each as defined in
Article 8 of the UCC) contained therein.
“Security” means all present and future “securities” as such term is defined in
Article 8 of the UCC.
“Security Agreement Supplement” shall mean a security agreement supplement, in
the form attached hereto as Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 8.12 and/or adding additional property to the Collateral.
“Security Entitlements” shall mean all present and future “security
entitlements” as such term is defined in Article 8 of the UCC.
“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
“State” shall mean any state of the United States.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC, now or hereafter owned by any Grantor, or in which any
Grantor has any rights, and, in any event, shall include, but shall not be
limited to all of such Grantor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC.
“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.
“Trade Secrets” shall mean any confidential and proprietary information,
including inventions, formulae, algorithms, production procedures, know-how,
methods, techniques, marketing, plans, analyses, proposals, customer lists,
supplier lists, specifications, models, personal information, data collections,
source code and object code of a Grantor worldwide whether written or not.
“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office that
are listed in Annex G, (b) all extensions or renewals of any of the foregoing,
(c) goodwill associated therewith or symbolized thereby, (d) other assets,
rights and interests that uniquely reflect or embody such goodwill, and (e)
rights and privileges arising under applicable law with respect to the use of
any of the foregoing.
“Trademark Security Agreement” shall mean a trademark security agreement, in the
form attached hereto as Exhibit D, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.




--------------------------------------------------------------------------------

 


“Transmitting Utility” shall have the meaning given such term in
Section 9‑102(a)(80) of the UCC as in effect on the date hereof.
“Vehicles” shall mean all cars, trucks and other vehicles covered by a
certificate of title law of any state.
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote in the election of the board of
directors of such Person (or such equivalent governing body of such Person).
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
ARTICLE VIII
MISCELLANEOUS
8.1.     Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be in writing and shall be sent or delivered by mail, telecopy or courier
service and all such notices and communications shall, when mailed, telecopied
or sent by courier, be effective when deposited in the mails, delivered to the
overnight courier, or sent by telecopier, except that notices and communications
to the Collateral Agent or any Grantor shall not be effective until received by
the Collateral Agent or such Grantor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:


(a)    if to any Grantor, c/o:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:    
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901










--------------------------------------------------------------------------------

 


(b)    if to the Collateral Agent, at:
Bank of America, N.A.
Agency Management
900 West Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Priscilla Baker
Telephone: 980-386-3475
Facsimile: 704-409-0918
Electronic Mail: priscilla.l.baker@baml.com


or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
8.2.     Waiver; Amendment. Except as provided in Sections 8.8, 8.12 and 8.15
hereof and Section 10.01 of the Credit Agreement, none of the terms and
conditions of this Agreement or any other Collateral Document may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Grantor directly affected thereby (it being understood that the
addition or release of any Grantor hereunder or under another Collateral
Document shall not constitute a change, waiver, discharge or termination
affecting any Grantor other than the Grantor so added or released) and the
Collateral Agent (with the written consent of the Required Lenders).
8.3.     Obligations Absolute. The obligations of each Grantor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Grantor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any other Secured Debt Agreement or any security
for any of the Obligations (in each case), whether or not such Grantor shall
have notice or knowledge of any of the foregoing.
8.4.     Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 8.8
hereof, (ii) be binding upon each Grantor, its successors and assigns, provided
however, that except as otherwise permitted by the Credit Agreement, no Grantor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent (with the consent of the Required
Lenders), and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Parties and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Grantor
herein or in any certificate or other instrument delivered by such Grantor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Agreement and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.
8.5.     Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
8.6.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE)




--------------------------------------------------------------------------------

 


BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY
RELATING TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8.1. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT




--------------------------------------------------------------------------------

 


IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
8.7.     Grantors’ Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
8.8.     Termination; Release. (a)  On the Termination Date, this Agreement
shall terminate (provided that all indemnities set forth herein including,
without limitation in Section 6.1 hereof, shall survive such termination) and
the Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date on which the Payment in Full of the Obligations has occurred.


(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by Section 7.05 of the Credit Agreement or is otherwise
released pursuant to the Credit Agreement, and the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement to the extent required to be so applied, the Collateral
Agent, at the request and expense of such Grantor, will duly release from the
security interest created hereby (and will promptly execute and deliver such
documentation, including termination or partial release statements, including
UCC-3s, subordination agreements and the like in connection therewith to
evidence the release of such item of Collateral or to subordinate its interest
in such item of Collateral) and assign, transfer and deliver to such Grantor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. In the case of any sale or
disposition of any Collateral permitted under Section 7.05 of the Credit
Agreement (unless sold to another Credit Party), the security interest created
hereby on such Collateral shall be automatically released without the need for
further action by any Person.  Furthermore, upon the release of any Guarantor
from the Guaranty in accordance with the provisions thereof, such Grantor (and
the Collateral at such time assigned by the respective Grantor pursuant hereto)
shall be automatically released from this Agreement, and the Collateral Agent,
at the request and expense of such Grantor being released, will promptly execute
and deliver such documentation, including termination or partial release
statements, including UCC-3s, and the like in connection therewith) and assign,
transfer and deliver to such Grantor (without recourse and without any
representation or warranty) the Collateral of such Grantor being released.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Grantor shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that the Company or the respective
Grantor desires that a Subsidiary of the Company which has been released from
the Guaranty be released hereunder as provided in the penultimate sentence of
Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by a Responsible Officer of the Company and the respective Grantor
stating that the release of the respective Grantor (and its Collateral) is
permitted pursuant to such Section 8.8(b).




--------------------------------------------------------------------------------

 


(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent in good faith believes to be in accordance
with, this Section 8.8.
8.9.     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Collateral Agent.
8.10.     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11.     The Collateral Agent and the other Secured Parties. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 9 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 9 of the Credit
Agreement.
8.12.     Additional Grantors. It is understood and agreed that any Domestic
Subsidiary of the Company that desires to become a Grantor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Loan Document,
shall become a Grantor hereunder by (x) executing a counterpart hereof and
delivering same to the Collateral Agent or by executing a Security Agreement
Supplement and delivering the same to the Collateral Agent, in each case as may
be requested by the Collateral Agent (provided such Security Agreement
Supplement shall not require the consent of any Grantor), (y) delivering
supplements to Annexes A through G, inclusive, hereto as are necessary to cause
such Annexes to be complete and accurate with respect to such additional Grantor
on such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Grantor had it been an original party to this Agreement,
in each case with all documents required above to be delivered to the Collateral
Agent and with all documents and actions required above to be taken to the
reasonable satisfaction of the Collateral Agent and upon such execution and
delivery, such Subsidiary shall constitute a Grantor hereunder.
8.13.     ABL Priority Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of ABL Obligations, the requirements under this
Agreement to deliver or grant control over ABL Priority Collateral to the
Collateral Agent, or to give any notice to any Person or in respect of the
provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any ABL Priority Collateral, shall be deemed
satisfied if the Grantors comply with the requirements of the similar provision
of the applicable ABL Credit Document (as defined in the Intercreditor
Agreement). Until Discharge of ABL Obligations, the delivery of any ABL Priority
Collateral to the ABL Collateral Agent (as defined in the Intercreditor
Agreement) pursuant to the ABL Credit Documents as bailee or agent for the
Collateral Agent shall satisfy any delivery requirement hereunder or under any
other Loan Document.




--------------------------------------------------------------------------------

 


8.14.     Intercreditor Agreement. This Agreement and the other Loan Documents
are subject to the terms and conditions set forth in the Intercreditor Agreement
in all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Collateral Agent pursuant to any Loan
Document and the exercise of any right or remedy in respect of the Collateral by
the Collateral Agent (or any Secured Party) hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement and in the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to the exercise of any such right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, no Loan Party shall be required hereunder or
under any Loan Document to take any action with respect to the Collateral that
is inconsistent with the provisions of the Intercreditor Agreement.
8.15.     Release of Grantors. If at any time all of the Equity Interests of any
Grantor (or, to the extent any Collateral Document requires releases thereunder
to occur in accordance with the provisions of this Agreement, the pledgor,
transferor, mortgagor or other corresponding party under such other Collateral
Document) owned by the Company and its Subsidiaries are sold (to a Person other
than the Company or any of its Subsidiaries) in a transaction permitted pursuant
to the Credit Agreement (and which does not violate the terms of any other Loan
Document then in effect), then, at the request and expense of the Company, the
respective Grantor shall be immediately released as a Grantor pursuant to this
Agreement without any further action hereunder (and upon the reasonable request
of the Company and at the expense of the Grantors, the Collateral Agent (or, to
the extent any other Collateral Document requires releases thereunder to occur
in accordance with the provisions of this Agreement, the pledgee, assignee,
mortgagee or other corresponding party under such other Collateral Document)
shall execute and deliver such instruments of release as are reasonably
necessary to evidence the release of such Grantor and otherwise reasonably
satisfactory to the Collateral Agent). At any time the Company desires that a
Grantor be released from this Agreement as provided in this Section 8.15, the
Company shall deliver to the Collateral Agent a certificate signed by a
Responsible Officer of the Company stating that (i) the transaction is permitted
pursuant to the Credit Agreement (and does not violate the terms of any other
Loan Documents then in effect) and (ii) the release of the respective Grantor is
permitted pursuant to this Section 8.15.


[Remainder of this page intentionally left blank; signature page follows]








--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
GRANTORS:
 
CIENA CORPORATION
 
 
 


By:___________________________________________
Name:
Title:
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By:___________________________________________
Name:
Title:
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By:___________________________________________
Name:
Title:





--------------------------------------------------------------------------------

 


Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent
By:     
Name:
Title:








--------------------------------------------------------------------------------


EXHIBIT A




FORM OF SECURITY AGREEMENT SUPPLEMENT
SECURITY AGREEMENT SUPPLEMENT dated as of _______, ____, between [NAME OF
GRANTOR] [_________], a [_______] corporation (the “Grantor”) and BANK OF
AMERICA, N.A. (or any successor collateral agent), as Collateral Agent.
WHEREAS, CIENA CORPORATION, a Delaware corporation, the other Grantors party
thereto and BANK OF AMERICA, N.A., as Collateral Agent are parties to a Term
Loan Security Agreement dated as of July 15, 2014 (as heretofore amended and/or
supplemented, the “Security Agreement”) under which the Borrower and the other
Grantors party thereto have secured certain of the Borrower’s obligations and
the Guarantors have secured their respective guarantees thereof (the “Secured
Obligations”);
WHEREAS, [NAME OF GRANTOR] [_________] desires to become [is] a party to the
Security Agreement as a Grantor thereunder;1 and
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in the recitals of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Party to Security Agreement2. The Grantor acknowledges that, by signing
this Security Agreement Supplement and delivering it to the Collateral Agent,
the Grantor becomes a “Grantor” for all purposes of the Security Agreement and
will become a party to the Security Agreement and will thereafter have all the
rights and obligations of a Grantor thereunder and be bound by all the
provisions thereof as fully as if the Grantor were one of the original parties
thereto.




_________________________
1 If the Grantor is the Borrower, delete this recital and Section 1 hereof. 
2 Delete this Section if the Grantor is the Borrower or is already a party to
the Security Agreement. 
















--------------------------------------------------------------------------------

 


2.    Grant of Liens. (a) In order to secure the Secured Obligations, the
Grantor grants to the Collateral Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of the Grantor,
whether now owned or existing or hereafter acquired or arising and regardless of
where located (the “New Collateral”):
[describe property being added to the Collateral]3 
(b)    With respect to each right to payment or performance included in the
Collateral from time to time, the Lien granted therein includes a continuing
security interest in (i) any Supporting Obligation that supports such payment or
performance and (i) any Lien that (x) secures such right to payment or
performance or (y) secures any such Supporting Obligation.


(c)    The foregoing Liens are granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of the Grantor with respect to any
of the New Collateral or any transaction in connection therewith.
3.    [Reserved.]
4.    Representations and Warranties. (a) The Grantor is duly organized, validly
existing and in good standing under the laws of [jurisdiction of organization].
(b)    The Grantor has delivered a Perfection Certificate to the Administrative
Agent. The information set forth therein is correct and complete as of the date
hereof. Within 60 days after the date hereof, the Grantor will furnish to the
Administrative Agent a file search report from each UCC filing office listed in
such Perfection Certificate, showing the filing made at such filing office to
perfect the Liens on the New Collateral.
(c)    The execution, delivery and performance by the Grantor of this Security
Agreement Supplement and each other Loan Document to which it is a party has
been duly authorized by all necessary corporate


_________________________
3 If the Grantor is not already a party to the Security Agreement, clauses (i)
through (xii) of Section 1(a) and Section 1(b) of the Security Agreement may be
appropriate 








--------------------------------------------------------------------------------

 




or other organizational action, and do not and will not (i) contravene the terms
of any of the Grantor’s Organization Documents; (i) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(A) any material Contractual Obligation to which the Grantor is a party or
affecting the Grantor or the properties of the Grantor or any of its
Subsidiaries or (A) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Grantor or its property is subject;
or (i) violate any Law.
(d)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by the Grantor of this Security Agreement Supplement or any other
Loan Document, (b) the grant by the Grantor of the Liens granted by it pursuant
to the foregoing Section 2 and the other Collateral Documents, or (c) the
perfection or maintenance of the Liens created under the foregoing Section 2 and
the other Collateral Documents (including, subject to the Intercreditor
Agreement, the first priority nature thereof) other than (i) those that have
already been obtained and are now in full force and effect, (ii) filings to
perfect the Liens created by the foregoing Section 2 and the other Collateral
Documents, (iii) those actions as contemplated by Section 2.1 of Security
Agreement, and (iv) filings of the Loan Documents with the SEC after the Closing
Date in accordance with the requirements thereof.
(e)    The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (i)
general principles of equity.
(f)    Each of the representations and warranties set forth in Article II of the
Security Agreement is true as applied to the Grantor and the New Collateral. For
purposes of the foregoing sentence, references in said Sections to a “Grantor”
shall be deemed to refer to the Grantor, references to Annexes to the Security
Agreement shall be deemed to refer to the corresponding Annexes to this Security
Agreement Supplement, references to “Collateral” shall be deemed to refer to the
New Collateral, and references to the “Effective Date” shall be deemed to refer
to the date on which the Grantor signs and delivers this Security Agreement
Supplement.
5.    Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.




--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
 
[NAME OF GRANTOR]
 
By:____________________________
 
Name:
 
Title:



 
BANK OF AMERICA, N.A., as Collateral Agent
 
By:____________________________
 
Name:
 
Title:









--------------------------------------------------------------------------------


EXHIBIT B


COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);  
WHEREAS, CIENA CORPORATION, a Delaware corporation (the “Borrower”), the Lenders
party thereto and BANK OF AMERICA, N.A., as administrative agent, are parties to
that certain Credit Agreement dated as of July 15, 2014 (as amended from time to
time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) a Term Loan Security Agreement dated as of July 15,
2014 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the other Grantors party thereto and Bank of
America, N.A., as collateral agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), (ii) a Guaranty Agreement dated as of July 15, 2014 (as amended
and/or supplemented from time to time, the “Guaranty Agreement”) among the
Guarantors party thereto and Bank of America, N.A., as administrative agent and
collateral agent for the Secured Parties referred to therein, and (iii) certain
other Collateral Documents (including this Copyright Security Agreement) the
Grantor has [secured certain of its obligations (the “Secured Obligations”)]2
[guaranteed certain obligations of the Borrower and secured such guarantee (the
“Grantor’s Secured Guarantee”)]3 by granting to the Grantee for the benefit of
such Secured Parties a continuing security interest in personal property of the
Grantor, including all right, title and interest of the Grantor in, to and under
the Copyright Collateral (as defined below);






_______________________________
1 Modify as needed if the Grantor is not a corporation.
2 Delete these bracketed words if the Grantor is a Guarantor.
3 Delete these bracketed words if the Grantor is the Borrower.




    
 
    
   
\\DC - 066299/000158000182 - 9848070 v13

--------------------------------------------------------------------------------

 






WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in the recitals thereto) and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising, but subject to Section 1.1(b) of the
Security Agreement:
(i)    each Copyright, owned by the Grantor, including, without limitation, each
Copyright registration or application therefor referred to in Schedule 1 hereto;
(ii)    each License, related to any Copyright (each, a “Copyright License”) to
which the Grantor is a party, including, without limitation, each Copyright
License identified in Schedule 1 hereto; and
(iii)    all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any Copyright License (including, without
limitation, any Copyright License identified in Schedule 1).
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Copyright Collateral any and all appropriate action which the Grantor
might take with respect to the Copyright Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Copyright Security Agreement and to accomplish the purposes
hereof.
Except to the extent permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Copyright Collateral
granted hereby are



--------------------------------------------------------------------------------

 


more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
This Copyright Security Agreement shall be construed in accordance with and
governed by the laws of the State of New York.





--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be duly executed by its officer thereunto duly authorized as of the date first
listed above.


 
[NAME OF GRANTOR]
 
By: _________________________________
        Name:
        Title:





Acknowledged:
 
BANK OF AMERICA, N.A.,
as Collateral Agent,
By: __________________________________
       Name:
       Title:





 





--------------------------------------------------------------------------------


EXHIBIT C


FORM OF PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);
    WHEREAS, CIENA CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party thereto and BANK OF AMERICA, N.A., as administrative Agent, are
parties to that certain Credit Agreement dated as of July 15, 2014 (as amended
from time to time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) a Term Loan Security Agreement dated as of July 15,
2014 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the other Grantors party thereto and Bank of
America, N.A., as collateral agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), (ii) a Guaranty Agreement dated as of July 15, 2014 (as amended
and/or supplemented from time to time, the “Guaranty Agreement”) among the
Guarantors party thereto and Bank of America, N.A., as administrative agent and
collateral agent for the Secured Parties referred to therein, and (iii) certain
other Collateral Documents (including this Patent Security Agreement), the
Grantor has [secured certain of its obligations (the “Secured Obligations”)]2
[guaranteed certain obligations of the Borrower and secured such guarantee (the
“Grantor’s Secured Guarantee”)]3 by granting to the Grantee for the benefit of
such Secured Parties a continuing security interest in personal property of the
Grantor, including all right, title and interest of the Grantor in, to and under
the Patent Collateral (as defined below);
    WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in the recitals thereto) and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee,
_______________________________
1 Modify as needed if the Grantor is not a corporation.
2 Delete these bracketed words if the Grantor is a Guarantor.
3 Delete these bracketed words if the Grantor is the Borrower.





--------------------------------------------------------------------------------

 


to secure the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing
security interest in all of the Grantor’s right, title and interest in, to and
under the following (all of the following items or types of property being
herein collectively referred to as the “Patent Collateral”), whether now owned
or existing or hereafter acquired or arising, but subject to Section 1.1(b) of
the Security Agreement:
(i)    each Patent owned by the Grantor, including, without limitation, each
Patent referred to in Schedule 1 hereto;
(ii)    each License, related to any Patent (each, a “Patent License”) to which
the Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and
(iii)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent (including,
without limitation, any Patent owned by the Grantor and identified in Schedule 1
hereto) and all rights and benefits of the Grantor under any Patent License
(including, without limitation, any Patent License identified in Schedule 1
hereto).
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Patent Collateral any and all appropriate action which the Grantor might
take with respect to the Patent Collateral and to execute any and all documents
and instruments which may be necessary or desirable to carry out the terms of
this Patent Security Agreement and to accomplish the purposes hereof.
Except to the extent permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
This Patent Security Agreement shall be construed in accordance with and
governed by the laws of the State of New York.





--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed by its officer thereunto duly authorized as of the date first
listed above.
 
[NAME OF GRANTOR]
 
By: _________________________________
        Name:
        Title:





Acknowledged:
 
BANK OF AMERICA, N.A.,
as Collateral Agent,
By: __________________________________
       Name:
       Title:










--------------------------------------------------------------------------------








Exhibit D
FORM OF TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark
Applications and Trademark Licenses)
WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);
    WHEREAS, CIENA CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party thereto and BANK OF AMERICA, N.A., as Administrative Agent, are
parties to that certain Credit Agreement dated as July 15, 2014 (as amended from
time to time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) a Term Loan Security Agreement dated as of July 15,
2014 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the other Grantors party thereto and Bank of
America, N.A., as collateral agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), (ii) a Guaranty Agreement dated as of July 15, 2014 (as amended
and/or supplemented from time to time, the “Guaranty Agreement”) among the
Guarantors party thereto and Bank of America, N.A., as administrative agent and
collateral agent for the Secured Parties referred to therein, and (iii) certain
other Collateral Documents (including this Trademark Security Agreement), the
Grantor has [secured certain of its obligations (the “Secured Obligations”)]2
[guaranteed certain obligations of the Borrower and secured such guarantee (the
“Grantor’s Secured Guarantee”)]3 by granting to the Grantee for the benefit of
such Secured Parties a continuing security interest in personal property of the
Grantor, including all right, title and interest of the Grantor in, to and under
the Trademark Collateral (as defined below);
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in the recitals thereto) and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the [Secured Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following
_______________________________
1 Modify as needed if the Grantor is not a corporation.
2 Delete these bracketed words if the Grantor is a Guarantor.
3 Delete these bracketed words if the Grantor is the Borrower.






    
   
\\DC - 066299/000158000182 - 9848070 v13

--------------------------------------------------------------------------------

 


items or types of property being herein collectively referred to as the
“Trademark Collateral”), whether now owned or existing or hereafter acquired or
arising, but subject to Section 1.1(b) of the Security Agreement:
(i)    each Trademark (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto and all of the goodwill of the
business connected with the use of, or symbolized by each Trademark;
(ii)    each License (as defined in the Security Agreement), related to any
Trademark (each, a “Trademark License”) to which the Grantor is a party,
including, without limitation, each Trademark License identified in Schedule 1
hereto and all of the goodwill of the business connected with the use of, or
symbolized by each Trademark licensed pursuant thereto; and
(iii)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto), and all rights and
benefits of the Grantor under any Trademark License (including, without
limitation, any Trademark License identified in Schedule 1 hereto), or for
injury to the goodwill associated with any of the foregoing;
provided that no security interest shall be granted in any United States
intent-to-use Trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use Trademark applications under
applicable federal law.
The Grantor irrevocably constitutes and appoints the Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full power and authority in the name of the Grantor or in
the Grantee’s name, from time to time, in the Grantee’s discretion, so long as
any Event of Default shall have occurred and be continuing, to take with respect
to the Trademark Collateral any and all appropriate action which the Grantor
might take with respect to the Trademark Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Trademark Security Agreement and to accomplish the purposes
hereof.
Except to the extent permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the



--------------------------------------------------------------------------------

 


Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
This Trademark Security Agreement shall be construed in accordance with and
governed by the laws of the State of New York.



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed by its officer thereunto duly authorized as of the date first
listed above.


 
[NAME OF GRANTOR]
 
By: _________________________________
        Name:
        Title:





Acknowledged:
 
BANK OF AMERICA, N.A.,
as Collateral Agent,
By: __________________________________
       Name:
       Title:










--------------------------------------------------------------------------------

 


Schedule 1
to Trademark
Security Agreement
[NAME OF GRANTOR]


TRADEMARK REGISTRATIONS
TRADEMARK
REG NO.
REG. DATE







TRADEMARK APPLICATIONS
TRADEMARK
REG NO.
REG. DATE








--------------------------------------------------------------------------------

 


TRADEMARK LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
























--------------------------------------------------------------------------------






ANNEX IV


AMENDMENTS TO PLEDGE AGREEMENT


[Changed pages to Pledge Agreement follow]




--------------------------------------------------------------------------------

 




TERM LOAN PLEDGE AGREEMENT
among
CIENA CORPORATION,
EACH OTHER PLEDGOR
FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as PLEDGEE
________________________________
Dated as of July 15, 2014
________________________________








--------------------------------------------------------------------------------






TERM LOAN PLEDGE AGREEMENT
TERM LOAN PLEDGE AGREEMENT, dated as of July 15, 2014 (as the same may be
amended, restated, modified and/or supplemented from time to time, this
“Agreement”), among each of the undersigned pledgors (each, a “Pledgor” and,
together with any other entity that becomes a pledgor hereunder pursuant to
Section 32 hereof, the “Pledgors”) and BANK OF AMERICA, N.A., as collateral
agent (in such capacity, together with any successor collateral agent, the
“Pledgee”), for the benefit of the Secured Parties (as defined below). Certain
capitalized terms as used herein are defined in Section 2 hereof.
W I T N E S S E T H :
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), each lender
from time to time party thereto (collectively, the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) have entered into a
Credit Agreement, dated as of July 15, 2014 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed, on a several basis, to make Loans to the Company
upon the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to the Guaranty, each Pledgor (other than the Company) has
jointly and severally guaranteed to the Secured Parties the payment when due of
all Guaranteed Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to the making of Loans to the Company that
each Pledgor shall have executed and delivered to the Pledgee this Agreement;
and
WHEREAS, each Pledgor will benefit from the incurrence of Loans by the Company;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Parties and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Parties as follows:
1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Parties to secure the prompt and complete payment and
performance when due of the Obligations.


2. DEFINITIONS. (%4) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
(a)    The following capitalized terms used herein shall have the definitions
specified below:




--------------------------------------------------------------------------------

Page 2


        


“ABL Agent” shall have the meaning given such term in the Intercreditor
Agreement.
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
“Agreement” shall have the meaning set forth in the first paragraph hereto.
“Canadian Subsidiary” shall mean any Subsidiary of the Company incorporated,
organized or established or resident for the purposes of the Income Tax Act
(Canada) as amended, in Canada or any province or territory thereof.
“Certificated Security” shall have the meaning given such term in
Section 8‑102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8‑102(a)(5) of the UCC.
“Collateral” shall have the meaning set forth in Section 3.1 hereof.
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
“Company” shall have the meaning set forth in the recitals hereto.
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
“Discharge of ABL Obligations” shall have the meaning given such term in the
Intercreditor Agreement.
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Domestic Non-Subsidiary” shall mean a Domestic Person that is not a Subsidiary.
“Domestic Person” shall mean a Person that is organized under the laws of the
United States, any State thereof or the District of Columbia.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Immaterial Certificated Security Investment” shall have the meaning set forth
in Section 3.2(a)(i) hereof.




--------------------------------------------------------------------------------

Page 3


        


“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Intercreditor Agreement” shall have the meaning given such term in the Credit
Agreement.
“Investment Property” shall have the meaning given such term in
Section 9‑102(a)(49) of the UCC.
“Lenders” shall have the meaning set forth in the recitals hereto.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any limited liability company.
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.
“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation S-X as in effect from time to
time.
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor (other than promissory notes issued in connection with the extensions of
trade credit by any Pledgor in the ordinary course of business).
“Obligations” shall have the meaning given to such term in the Credit Agreement.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any general
partnership or limited partnership.
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.




--------------------------------------------------------------------------------

Page 4


        


“Pledge Agreement Supplement” shall mean a pledge agreement supplement, in a
form reasonably satisfactory to the Pledgee and attached hereto as Exhibit A,
signed and delivered to the Pledgee for the purpose of adding a Subsidiary as a
party hereto pursuant to Section 32 and/or adding additional property to the
Collateral.
“Pledged Limited Liability Company Interests” shall mean all Limited Liability
Company Interests at any time pledged or required to be pledged hereunder.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
“Pledgee” shall have the meaning set forth in the first paragraph of this
Agreement.
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Registered Organization” shall have the meaning given such term in
Section 9‑102(a)(70) of the UCC.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and any
successor to all or a portion thereof.
“Securities Account” shall have the meaning given to such term in 8-501 of the
UCC.
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Securities Intermediary” shall have the meaning given such term in
Section 8‑102(14) of the UCC.
“Security” and “Securities” shall have the meaning given such term in
Section 8‑102(a)(15) of the UCC and shall in any event include all Stock and all
Notes.
“Security Entitlement” shall have the meaning given such term in
Section 8‑102(a)(17) of the UCC.
“State” shall mean any state of the United States.
“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any Domestic Corporation at any time owned by any Pledgor and (y) with
respect to corporations which are not Domestic Corporations (each, a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock or
other Equity Interests of any Foreign Corporation at any time owned by any
Pledgor.




--------------------------------------------------------------------------------

Page 5


        


“Termination Date” shall have the meaning set forth in the Security Agreement.
“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“ULC” means an unlimited company, an unlimited liability company or an unlimited
liability corporation incorporated pursuant to, or otherwise governed by, the
laws of any of the provinces or territories of Canada.
“ULC Shares” shall mean shares in any ULC at any time owned or otherwise held by
any Pledgor.
“Uncertificated Security” shall have the meaning given such term in Section
8‑102(a)(18) of the UCC.
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
3. PLEDGE OF SECURITIES, ETC.


3.1     Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to the proviso at the end of this Section
3.1), each Pledgor does hereby grant and pledge to the Pledgee for the benefit
of the Secured Parties, and does hereby create a continuing security interest in
favor of the Pledgee for the benefit of the Secured Parties in, all of its
right, title and interest in and to the following, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”):


(a)    each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in any such Collateral Account, whether
now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Loan Document to be deposited in
such Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;






--------------------------------------------------------------------------------

Page 6


        


(b)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities, together with all rights, privileges, authority and powers of such
Pledgor relating to such Securities in each such issuer or under any
organizational document of each such issuer, and the certificates, instruments
and agreements representing such Securities and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Securities;


(c)    all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets of such limited liability
company and other distributions to which such Pledgor shall at any time be
entitled in respect of such Limited Liability Company Interests;


(B)    all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;


(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;


(D)    all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;


(E)    all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset of such
limited liability company, to




--------------------------------------------------------------------------------

Page 7


        


enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and


(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;


(d)    all Partnership Interests owned by such Pledgor from time to time and all
of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:


(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets of any such partnership and other
distributions to which such Pledgor shall at any time be entitled in respect of
such Partnership Interests;


(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;


(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;


(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;


(E)    all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and






--------------------------------------------------------------------------------

Page 8


        


(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;


(e)    all Securities Accounts, Financial Assets and Investment Property owned
by such Pledgor from time to time;


(f)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and


(g)    all Proceeds of any and all of the foregoing;


provided that (i)(x) no Voting Equity Interests of any Foreign Subsidiary which
represents more than 66% of the total combined voting power of all classes of
Voting Equity Interests of the respective Foreign Subsidiary shall be pledged
hereunder, provided, however, that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of Stock in a Foreign Subsidiary
without causing a repatriation (or deemed repatriation) of earnings or adverse
tax consequences, the Equity Interests shall include, and the security interest
granted by each Pledgor shall attach to, such greater percentage of Voting
Equity Interests of each directly owned Foreign Subsidiary that is a Subsidiary
of such Pledgor to secure all other Obligations and (y) each Pledgor shall be
required to pledge hereunder 100% of the Non-Voting Equity Interests of each
Foreign Subsidiary at any time and from time to time acquired by such Pledgor,
which Non-Voting Equity Interests shall not be subject to the limitations
described in the preceding clause (x) and (ii) notwithstanding anything herein
to the contrary, in no event shall the security interest and lien granted under
Section 3.1 hereof attach to, and the term “Collateral” (and the component terms
thereof) shall not include, (x) any Equity Interests owned by any Pledgor in any
Person for so long as the grant of such security interest shall constitute or
result in (A) other than in the case of a Wholly-Owned Subsidiary of the
Company, a breach or termination pursuant to the terms of, or a default under,
any Indebtedness assumed by the Company or any of its Subsidiaries pursuant to
Section 7.02(j) of the Credit Agreement or any organizational document of such
Person (although the Company will use its commercially reasonable efforts to
endeavor that the organizational documents of a Subsidiary do not contain a
restriction on the pledge thereof), (B) if such Person is organized under the
laws of any foreign jurisdiction (other than Canada or any province or territory
thereof), a breach of any law or regulation which prohibits the creation of a
security interest thereunder (other than to the extent that any such term
specified in clause (A) or (B) above is rendered ineffective pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other then-applicable law
(including the Bankruptcy Code) or principles of equity) or (C) if such Person
is organized under the laws of any foreign jurisdiction (other than Canada or
any province or territory thereof), require the consent of a Governmental
Authority to permit the grant of a security interest therein (and such consent
has not been obtained); provided however, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach or termination shall no longer be
effective and to the extent severable, shall attach immediately to any




--------------------------------------------------------------------------------

Page 9


        


portion of such property or other rights that does not result in any of the
consequences specified in clause (A), (B) or (C) above and (y) any Margin Stock
unless the Secured Parties have made any necessary filings with the FRB in
connection therewith and the Pledgors have provided the Pledgee with an executed
Form FR U-1; provided further, that each applicable Pledgor shall provide to the
Secured Parties notice of the existence of any Margin Stock (other than treasury
stock) that would constitute Collateral absent this proviso at the time of
delivery of any financial statements required to be delivered pursuant to
Section 6.01(a) and 6.01(b) of the Credit Agreement and, thereafter, such Margin
Stock shall constitute Collateral to the extent the Secured Parties have made
such necessary filings with the FRB in connection therewith and the Pledgors
have provided the Pledgee with an executed Form FR U-1.


3.2     Procedures. (a) To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, subject to the Intercreditor Agreement, such Pledgor
shall (to the extent provided below) take the following actions as set forth
below (as promptly as practicable and, in any event, within 30 daysno later than
the time of delivery of any financial statements required to be delivered
pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement, as such date may
be extended from time to time by the Pledgee in its sole discretion) after it
obtains such Collateral) for the benefit of the Pledgee and the other Secured
Parties:


(i)        with respect to a Certificated Security (other than (x) a
Certificated Security credited on the books of a Clearing Corporation or
Securities Intermediary or, (y) a Certificated Security issued by (A) any
Foreign Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized
under the laws of Luxembourg or the United Kingdom) of the Company that is not a
Material Subsidiary or (B) a Person that is not a Subsidiary and is organized
under the laws of a foreign jurisdiction or (z) a Certificated Security issued
by a Domestic Non-Subsidiary, which Certificated Security has a book value or
purchase price (whichever is greater) of less than $10,000,000 (an “Immaterial
Certificated Security Investment”)), such Pledgor shall physically deliver such
Certificated Security to the Pledgee, endorsed to the Pledgee or endorsed in
blank; provided that, notwithstanding the foregoing, with respect to (1) a
Certificated Security issued by any Foreign Subsidiary of the Company that is
not a Material Subsidiary or (2) an Immaterial Certificated Security Investment,
such Pledgor shall (as promptly as practicable and, in any event, no later than
the time of delivery of any financial statements required to be delivered
pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement, as such date may
be extended from time to time by the Pledgee in its sole discretion) after it
obtains such Collateral, notify the Pledgee thereof and, upon the request of the
Pledgee, such Pledgor shall physically deliver any such Certificated Security to
the Pledgee, endorsed to the Pledgee or endorsed in blank;


(ii)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary) issued by a Subsidiary of the Company (other than any Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws




--------------------------------------------------------------------------------

Page 10


        


of Luxembourg or the United Kingdom) of theof the Company that is not a Material
Subsidiary), such Pledgor shall cause the issuer of such Uncertificated Security
to duly authorize, execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the other Secured Parties substantially in the form
of Annex H hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
originated by any other Person other than a court of competent jurisdiction (it
being understood that the Pledgee shall not deliver any such instructions until
after the occurrence and during the continuance of an Event of Default);
provided that, notwithstanding the foregoing, with respect to an Uncertificated
Security issued by any Foreign Subsidiary of the Company that is not a Material
Subsidiary, such Pledgor shall (as promptly as practicable and, in any event, no
later than the time of delivery of any financial statements required to be
delivered pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement, as
such date may be extended from time to time by the Pledgee in its sole
discretion) after it obtains such Collateral, notify the Pledgee thereof and,
upon the request of the Pledgee, such Pledgor shall otherwise comply with the
delivery requirements of this clause (ii);


(iii)    with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest issued by a
Subsidiary of the Company (other than any Foreign Subsidiary (other than a
Canadian Subsidiary or a Subsidiary organized under the laws of Luxembourg or
the United Kingdom) of the Company that is not a Material Subsidiary) in a
Security Account or credited on the books of a Clearing Corporation or
Securities Intermediary (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly use commercially reasonable efforts to take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8‑106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or reasonably desirable to effect
the foregoing; provided that, notwithstanding the foregoing, with respect to a
Certificated Security, Uncertificated Security, Partnership Interest or Limited
Liability Company Interest issued by any Foreign Subsidiary of the Company that
is not a Material Subsidiary in a Security Account or credited on the books of a
Clearing Corporation or Securities Intermediary (including a Federal Reserve
Bank, Participants Trust Company or The Depository Trust Company), such Pledgor
shall (as promptly as practicable and, in any event, no later than the time of
delivery of any financial statements required to be delivered pursuant to
Section 6.01(a) or 6.01(b) of the Credit Agreement, as such date may be extended
from time to time by the Pledgee in its sole discretion) after it obtains such
Collateral, notify the Pledgee thereof and, upon the request of the Pledgee,
such Pledgor shall otherwise use commercially reasonable efforts to comply with
the requirements of subclauses (x) and (y) of this clause (iii);




--------------------------------------------------------------------------------

Page 11


        


(iv)    with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest (x) credited to a Security Account or on the books of a Clearing
Corporation or Securities Intermediary or, (y) issued by a (A) Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction or (z) that constitutes an Immaterial
Certificated Security Investment (or would constitute an Immaterial Certificated
Security Investment if such Partnership Interest or Limited Liability Company
Interest were represented by a certificate)), (1) if such Partnership Interest
or Limited Liability Company Interest is represented by a certificate and is a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(i)
hereof, and (2) if such Partnership Interest or Limited Liability Company
Interest is not represented by a certificate and is an Uncertificated Security
for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii) hereof;
provided that, notwithstanding the foregoing, with respect to (1) a Partnership
Interest or a Limited Liability Company Interest issued by any Foreign
Subsidiary of the Company that is not a Material Subsidiary or (2) an Immaterial
Certificated Security Investment (or a Partnership Interest or a Limited
Liability Company Interest that would constitute an Immaterial Certificated
Security Investment if such Partnership Interest or Limited Liability Company
Interest were represented by a certificate), such Pledgor shall, (as promptly as
practicable and, in any event, no later than the time of delivery of any
financial statements required to be delivered pursuant to Section 6.01(a) or
6.01(b) of the Credit Agreement, as such date may be extended from time to time
by the Pledgee in its sole discretion)after it obtains such Collateral, notify
the Pledgee thereof and, upon the request of the Pledgee, such Pledgor shall
otherwise comply with the requirements of this clause (iv);


(v)    with respect to any Note with a value equal to $3,000,00010,000,000 or
more, physical delivery of each such Note to the Pledgee, endorsed in blank, or,
at the request of the Pledgee, endorsed to the Pledgee; and


(vi)    with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof upon the occurrence and continuance of an Event of Default,
upon the Pledgee’s written request, (i) establishment by the Pledgee of a cash
account in the name of such Pledgor over which the Pledgee shall have “control”
within the meaning of the UCC and at any time any Default or Event of Default is
in existence no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Pledgee and (ii) deposit of such
cash in such cash account.


(a)    In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions, subject
to the Intercreditor Agreement, with respect to the Collateral:






--------------------------------------------------------------------------------

Page 12


        


(i)    with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8‑106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions
requested from time to time by the Pledgee as may be necessary or reasonably
advisable in the reasonable judgment of the Pledgee so that “control” of such
Collateral is obtained and held by the Pledgee in accordance with Section 3.2(a)
hereof; provided that within 60 days after the date hereof (or such longer
period as may be agreed by the Pledgee in its sole discretion), each applicable
Pledgor agrees to use commercially reasonable efforts to enter into control
agreements with the relevant account bank with respect to each Securities
Account that is subject to a control agreement pursuant to the ABL Credit
Agreement which control agreements shall (i) name each of the Pledgee and
Deutsche Bank AG New York Branch as secured parties and (ii) replace the
existing control agreement with respect to such Securities Account;


(ii)    each Pledgor shall cause, and hereby authorizes the Pledgee to cause,
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee’s security interest in all Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected. Notwithstanding the
foregoing, if reasonably requested by any Pledgor, the Pledgee shall, at such
Pledgor’s expense, make such filings as may be reasonably requested to evidence
that the security interests hereunder do not attach to any property that is
excluded from the Collateral pursuant to the proviso in Section 3.1 hereof; and


(i)    Following the Discharge of ABL Obligations, each Pledgor agrees within 60
days (or such longer period as may be agreed by the PlegeePledgee in its sole
discretion) with respect to any Securities Account (other than an Excluded
Account (as defined in the Security Agreement)) with an average daily balance
greater than $1,000,000, to take all actions requested from time to time by the
Pledgee (including, without limitation, the execution and delivery of control
agreements to the extent any such Pledgor has not entered into control
agreements naming the Pledgee as a secured party in accordance with clause (i)
of this subsection (b)) as may be necessary or reasonably advisable in the
reasonable judgment of the Pledgee so that “control” of such Securities Accounts
are obtained following the termination of the ABL Credit Agreement and
thereafter, held by the Pledgee.


3.3     Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 30 days
after it obtains such Collateral) with




--------------------------------------------------------------------------------

Page 13


        


respect to such Collateral in accordance with the procedures set forth in
Section 3.2 hereof, and will (i) with respect to any Collateral other than
Equity Interests issued by (A) a Foreign Subsidiary (other than a Canadian
Subsidiary or a Subsidiary organized under the laws of Luxembourg or the United
Kingdom) of the Company that is not a Material Subsidiary or (B) a Person that
is not a Subsidiary and is organized under the laws of a foreign jurisdiction,
promptly thereafter deliver to the Pledgee a certificate executed by an
authorized officer of such Pledgor describing such Collateral and certifying
that the same has been duly pledged in favor of the Pledgee (for the benefit of
the Secured Parties) hereunder and (ii) promptly thereafter (or in the case of
any Equity Interests issued by (A) a Foreign Subsidiary (other than a Canadian
Subsidiary or a Subsidiary organized under the laws of Luxembourg or the United
Kingdom) of the Company that is not a Material Subsidiary or (B) a Person that
is not a Subsidiary and is organized under the laws of a foreign jurisdiction,
at the time of delivery of any financial statements required to be delivered
pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement), as such date
may be extended from time to time by the Pledgee in its sole discretion, deliver
to the Pledgee supplements to Annexes A through G hereto as are necessary to
cause such Annexes to be complete and accurate at such time; provided that a
supplement to Annex D shall only be required in connection with the acquisition
of any Note with a value equal to $3,000,000 or more. Without limiting the
foregoing, each Pledgor shall be required to pledge hereunder in accordance with
the terms hereof the Equity Interests of any Foreign Subsidiary at any time and
from time to time after the date hereof acquired by such Pledgor, provided that
(x) any such pledge of Voting Equity Interests of any Foreign Subsidiary shall
be subject to the provisions of clause (x) of the proviso to Section 3.1 hereof
and (y) each Pledgor shall be required to pledge hereunder 100% of the
Non-Voting Equity Interests of each Foreign Subsidiary at any time and from time
to time acquired by such Pledgor. Notwithstanding the foregoing, (i) if, prior
to the Discharge of the ABL Obligations, any Pledgor acquires any Securities
Account that is required to be subject to a control agreement pursuant to the
terms of the ABL Credit Agreement, such Pledgor shall use commercially
reasonable efforts to ensure that such control agreement names each of the
Pledgee and Deutsche Bank AG New York Branch as secured parties and (ii) if,
following the Discharge of the ABL Obligations, any Pledgor acquires any
Securities Account (other than an Excluded Account (as defined in the Security
Agreement)) with an average daily balance greater than $1,000,000, the Pledgor
shall comply with the provisions of Section 3.2(b)(iii) within 60 days (or such
longer period as may be agreed by the PlegeePledgee in its sole discretion) of
acquiring such Securities Account.


3.4     Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.


3.5     Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) of each
Subsidiary held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Stock referenced in clause (ii) of this
paragraph constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (iv) the
Notes with a value equal to $1,000,000 or more held by such Pledgor




--------------------------------------------------------------------------------

Page 14


        


consist of the promissory notes described in Annex D hereto where such Pledgor
is listed as the lender; (v) the Limited Liability Company Interests of each
Subsidiary held by such Pledgor consist of the number and type of interests of
the Persons described in Annex E hereto; (vi) each such Limited Liability
Company Interest referenced in clause (v) of this paragraph constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex E hereto; (vii) the Partnership Interests of each
Subsidiary held by such Pledgor consist of the number and type of interests of
the Persons described in Annex F hereto; (viii) each such Partnership Interest
referenced in clause (vii) of this paragraph constitutes that percentage or
portion of the entire partnership interest of the issuing Person as set forth in
Annex F hereto; (ix) the exact address of each chief executive office of such
Pledgor is listed on Annex G hereto; and (x) such Pledgor has complied with the
respective procedure set forth in Section 3.2(a) hereof with respect to each
item of Collateral described in Annexes C through F hereto.


3.6     Conflicts with Foreign Pledge Agreements. To the extent that there is
any overlap between, or conflict with, the provisions of this Agreement and any
Foreign Pledge Agreement, such Foreign Pledge Agreement shall prevail with
respect only to (i) any provision relating to the pledged collateral described
in and covered under such Foreign Pledge Agreement and (ii) any provision where
adherence to the law governing such Foreign Pledge Agreement is required for
such Foreign Pledge Agreement to be enforceable in accordance with its terms.


4.     APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.


5.     VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing an Event of Default, each
Pledgor shall be entitled to exercise any and all voting and other rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, or result in a breach of any covenant contained
in, any of the terms of any Loan Document, or in a manner adverse to the
interests of the Pledgee or any other Secured Party in the Collateral in any
material respect, unless permitted by the terms of the Loan Documents. All such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease following written notice from the Pledgee in case an Event of
Default has occurred and is continuing (provided that no such notice shall be
required if any Event of Default under Section 8.01(f) of the Credit Agreement
has occurred and is continuing), and Section 7 hereof shall become applicable.


6.     DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have
occurred and be continuing an Event of Default and following written notice from
the Pledgee (provided that no such notice shall be required if any Event of
Default under Section 8.01(f) of the Credit Agreement has occurred and is
continuing), all cash dividends, cash distributions, cash Proceeds and other
cash amounts payable in respect of the Collateral shall be paid to the
respective Pledgor. The Pledgor shall be entitled to receive directly, subject
to the other terms of this Agreement:




--------------------------------------------------------------------------------

Page 15


        




(i)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;


(ii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash subject to the first sentence of
this Section 6) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and


(iii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.


All cash dividends, cash distributions or other cash payments which are received
by any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be promptly paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
7.     REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and
be continuing an Event of Default, then and in every such case, subject to the
Intercreditor Agreement, the Pledgee shall be entitled to exercise all of the
rights, powers and remedies (whether vested in it by this Agreement, any other
Loan Document or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following rights, which each Pledgor hereby agrees to be
commercially reasonable:


(i)        Following written notice to such Pledgor (provided that no such
notice shall be required if any Event of Default under Section 8.01(f) of Credit
Agreement has occurred and is continuing), to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 hereof to such
Pledgor;


(ii)    to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;


(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);




--------------------------------------------------------------------------------

Page 16


        


(iv)    to appoint by instrument in writing a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of all or any part of
the Collateral and remove or replace from time to time any receiver or agent;


(v)    to institute proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;


(vi)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);


(vii)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Parties may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Party shall be
liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and


(viii)    to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.


8.     REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Loan Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Party of any one or more of the rights, powers or remedies provided for in this
Agreement or any other Loan Document or now or hereafter existing at law or




--------------------------------------------------------------------------------

Page 17


        


in equity or by statute or otherwise shall not preclude the simultaneous or
later exercise by the Pledgee or any other Secured Party of all such other
rights, powers or remedies, and no failure or delay on the part of the Pledgee
or any other Secured Party to exercise any such right, power or remedy shall
operate as a waiver thereof. No notice to or demand on any Pledgor in any case
shall entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Party to any other or further action in any circumstances without
notice or demand. The Secured Parties agree that this Agreement may be enforced
only by the action of the Pledgee, acting upon the instructions of the Required
Lenders, and that no other Secured Party shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Pledgee for the benefit of the Secured Parties upon the
terms of this Agreement and the other Collateral Documents.


9.     RECEIVER’S POWERS. (%4) Any receiver appointed by the Pledgee pursuant to
Section 7 hereof is vested with the rights and remedies which could have been
exercised by the Pledgee in respect of any Pledgor or the Collateral and such
other powers and discretions as are granted in the instrument of appointment and
any supplemental instruments. The identity of the receiver, its replacement and
its remuneration are within the sole and unfettered discretion of the Pledgee.


(a)    Any receiver appointed by the Pledgee pursuant to Section 7 hereof will
act as agent for the Pledgee for the purposes of taking possession of the
Collateral, but otherwise and for all other purposes (except as provided below),
as agent for the Pledgors. The receiver may sell, lease, or otherwise dispose of
Collateral in accordance with the terms hereof as agent for the Pledgors or as
agent for the Pledgee as the Pledgee may determine in its discretion. Each
Pledgor agrees to ratify and confirm all actions of the receiver acting as agent
for such Pledgor so long as such actions are taken in accordance with the terms
hereof.


(b)    The Pledgee, in appointing or refraining from appointing any receiver,
does not incur liability to the receiver, the Pledgors or otherwise and is not
responsible for any misconduct or negligence of such receiver except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) (it being agreed that appointing or refraining to
appoint any receiver in the reasonable judgment of the Pledgee’s or based on the
advice of advisors or counsel shall not constitute gross negligence or willful
misconduct).


10.     ULC SHARES. (a) Notwithstanding anything else contained in this
Agreement or any other document or agreement among all or some of the parties
hereto, each Pledgor is the sole registered and beneficial owner of all its
Collateral that is ULC Shares and will remain so until such time as such ULC
Shares are effectively transferred into the name of the Pledgee, any of the
Secured Parties, or any nominee of the foregoing or any other Person on the
books and records of such ULC. Accordingly, such Pledgor shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of ULC Shares that are Collateral and shall have the right to
vote such ULC Shares and to control the direction, management and policies of
any ULC to the same extent as such Pledgor would if such ULC Shares were not




--------------------------------------------------------------------------------

Page 18


        


pledged to the Pledgee for the benefit of the Secured Parties pursuant hereto.
Nothing in this Agreement or any other document or agreement among all or some
of the parties hereto is intended to, and nothing in this Agreement or any other
document or agreement among all or some of the parties hereto shall, constitute
the Pledgee, any of the Secured Parties or any Person other than a Pledgor, a
member of any ULC for the purposes of Companies Act (Nova Scotia), the Business
Corporations Act (British Columbia), the Business Corporations Act (Alberta) or
any other applicable legislation until such time as notice is given to such
Pledgor and further steps are taken hereunder or thereunder so as to register
the Pledgee, any of the Secured Parties or any nominee of the foregoing, as
specified in such notice, as the holder of shares of such ULC. To the extent any
provision hereof would have the effect of constituting the Pledgee or any of the
Secured Parties a member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to Collateral that is shares of
such ULC without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral that is not shares of such ULC.


(b)    Except upon the exercise of rights to sell or otherwise dispose of
Collateral that is ULC Shares if there shall have occurred and be continuing an
Event of Default, no Pledgor shall cause or permit, or enable any ULC in which
it holds ULC Shares that are Collateral to cause or permit, the Pledgee or any
other Secured Party to: (a) be registered as a shareholder or member of a ULC;
(b) have any notation entered in its favour in the share register of a ULC; (c)
be held out as a shareholder or member of a ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from a ULC by reason
of the Pledgee or any other Secured Party holding a security interest in a ULC
or ULC Shares; or (e) act as a shareholder or member of a ULC, or exercise any
rights of a shareholder or member including the right to attend a meeting of, or
to vote the shares of, a ULC.


11.     APPLICATION OF PROCEEDS. (a) Subject to the Intercreditor Agreement, all
monies collected by the Pledgee upon any sale or other disposition of, any
collection from, or other realization upon all or any part of, the Collateral
(whether or not expressly characterized as such) in connection with the exercise
of its rights and remedies in accordance with this Agreement, together with all
other monies received by the Pledgee hereunder, shall be applied in the manner
provided in Section 5.4 of the Security Agreement.


(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of the Obligations.


(c)    It is understood and agreed by each Pledgor and each Secured Party that
the Pledgee shall have no liability for any determinations made by it in this
Section 11, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Pledgee (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Pledgor and
each Secured Party also agrees that the Pledgee may (but shall not be required
to), at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Collateral in accordance with the requirements hereof, and the Pledgee shall
be entitled to wait for, and may conclusively rely on, any such determination.




--------------------------------------------------------------------------------

Page 19


        




12.     PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.


13.     INDEMNITY. The parties hereto agree that the terms of Section 10.04 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis. If
and to the extent that the obligations of any Pledgor under this Section 13 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of the each Pledgor
contained in this Section 13 shall continue in full force and effect
notwithstanding the Payment in Full of the Obligations.


14.     PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Party liable
as a member of any limited liability company or as a partner of any partnership
and neither the Pledgee nor any other Secured Party by virtue of this Agreement
or otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or as a partner in any partnership. The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or a Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Party, any Pledgor and/or
any other Person.


(b)    Except as provided in the last sentence of paragraph (a) of this Section
14, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Parties shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 14.


(c)    The Pledgee and the other Secured Parties shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.


(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Party to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.






--------------------------------------------------------------------------------

Page 20


        


15.     FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it
will, at such Pledgor’s own expense, file and refile, or cause to be filed or
refiled, under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
financing statements which list the Collateral specifically and/or “all assets”
as collateral) without the signature of such Pledgor where permitted by law, in
such offices as the Pledgee may reasonably deem necessary or advisable or
wherever required or permitted by law in order to perfect and preserve the
Pledgee’s security interest in the Collateral hereunder and agrees to do such
further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.


(b)    Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.


16.     THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance
with this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Party that by accepting the benefits of this Agreement each such Secured Party
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 9 of the Credit Agreement. The Pledgee shall act
hereunder on the terms and conditions set forth herein and in Section 9 of the
Credit Agreement. Notwithstanding the foregoing, the ABL Collateral Agent (as
defined in the Intercreditor Agreement) has agreed pursuant to Section 5.04 of
the Intercreditor Agreement to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or
bailees), including, without limitation, any Securities Accounts, as collateral
agent and as bailee for the Pledgee.


17.     TRANSFER BY THE PLEDGORS. Subject to the Intercreditor Agreement, except
as permitted by the terms of the Loan Documents prior to the Termination Date,
no Pledgor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.






--------------------------------------------------------------------------------

Page 21


        


18.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a)  Each
Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:


(i)    it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, Lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the Liens
and security interests created by this Agreement or permitted under the Loan
Documents);


(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;


(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);


(iv)    except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by such Pledgor (which has not been obtained or made) in
connection with (a) the execution, delivery or performance of this Agreement by
such Pledgor, (b) the validity or enforceability of this Agreement against such
Pledgor, (c) the perfection of the Pledgee’s security interest in such Pledgor’s
Collateral or (d) except for (i) compliance with or as may be required by
applicable securities laws and (ii) the consent of the landlord under the Ottawa
Capitalized Lease, or any renewal, replacement, refinancing or extension
thereof, to any Transfer (as defined in the Ottawa Capitalized Lease as in
effect on the original date thereof) (or similar term contained in any renewal,
replacement, refinancing or extension of the Ottawa Capitalized Lease) not
permitted by the terms thereof, the exercise by the Pledgee of any of its rights
or remedies provided herein;


(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated hereby: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the




--------------------------------------------------------------------------------

Page 22


        


Collateral Documents) upon any of the properties or assets of such Pledgor or
any of its Subsidiaries pursuant to the terms of any indenture, lease, mortgage,
deed of trust, credit agreement, loan agreement or any other material agreement,
contract or other instrument to which such Pledgor or any of its Subsidiaries is
a party or is otherwise bound, or by which it or any of its properties or assets
is bound or to which it may be subject; or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Pledgor or any of its Subsidiaries;


(vi)    all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) of any Subsidiary has
been duly and validly issued, and in the case of any Stock of a Domestic
Corporation is fully paid and non-assessable and is subject to no options to
purchase or similar rights;


(vii)    each of such Pledgor’s Pledged Notes constitutes, or when executed by
the obligor that is a Subsidiary thereof will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law); and


(viii)    the security interests created under this Agreement (when executed and
delivered by all parties hereto) are effective to create in favor of the
Pledgee, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all right, title and interest of the Pledgors in all of the
Collateral, and when proper UCC financing statements have been filed in the
appropriate filing offices against each Pledgor and the Pledgee has obtained
“control” (within the meaning of the UCC) of the Collateral, the Pledgee, for
the benefit of the Secured Parties, shall have a perfected security interest in
all Collateral to the extent such security interest can be perfected by filing a
UCC financing statement under the UCC or by the Pledgee having “control” of the
Collateral, subject to no security interests of any other Person (other than
Permitted Liens), subject to the terms of the Intercreditor Agreement.


(a)    Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to such Pledgor’s Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever (other
than Permitted Liens); and each Pledgor covenants and agrees that it will have
like title to and right to pledge any other property at any time hereafter
pledged to the Pledgee by such Pledgor as Collateral hereunder as provided
herein and will likewise defend the right thereto and security interest therein
of the Pledgee and the other Secured Parties.


19.     LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC.As of the




--------------------------------------------------------------------------------

Page 23


        


date hereof, the exact legal name of each Pledgor, the type of organization of
such Pledgor, whether or not such Pledgor is a Registered Organization, the
jurisdiction of organization of such Pledgor, such Pledgor’s Location, the
organizational identification number (if any) of each Pledgor, the Federal
Employer Identification Number (if any) and whether or not such Pledgor is a
Transmitting Utility, is listed on Annex A hereto for such Pledgor. No Pledgor
shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any) or its Federal Employer
Identification Number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Loan
Documents and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Pledgee not less
than 10 days’ prior written notice of each change to the information listed on
Annex A (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex A which
shall correct all information contained therein for such Pledgor, and (ii) in
connection with the respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter deliver a
notification to the Pledgee of such organizational identification number and
shall take all actions reasonably satisfactory to the Pledgee to the extent
necessary to maintain the security interest of the Pledgee in the Collateral
intended to be granted hereby fully perfected and in full force and effect.


20.     PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 22
hereof), including, without limitation:


(i)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Loan Document (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer thereof;


(ii)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver consent or extension with
respect to this Agreement in accordance with its terms);


(iii)    any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;




--------------------------------------------------------------------------------

Page 24


        


(iv)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or


(v)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.


21.     SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default
shall have occurred and be continuing and any Pledgor shall have received from
the Pledgee a written request or requests that such Pledgor cause any
registration, qualification or compliance under any federal or state securities
law or laws to be effected with respect to all or any part of the Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests, such Pledgor as soon as practicable and at its expense will use its
best efforts to cause such registration to be effected (and be kept effective)
and will use its best efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests,
including, without limitation, registration under the Securities Act, as then in
effect (or any similar statute then in effect), appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with any other governmental requirements; provided, that the Pledgee shall
furnish to such Pledgor such information regarding the Pledgee as such Pledgor
may request in writing and as shall be required in connection with any such
registration, qualification or compliance. Each Pledgor will cause the Pledgee
to be kept reasonably advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof, will
furnish to the Pledgee such number of prospectuses, offering circulars and other
documents incident thereto as the Pledgee from time to time may reasonably
request, and will indemnify, to the extent permitted by law, the Pledgee and all
other Secured Parties participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee or such other Secured Party expressly for use therein.


(b)    If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in




--------------------------------------------------------------------------------

Page 25


        


order that such sale may legally be effected without such registration. Without
limiting the generality of the foregoing, in any such event the Pledgee, in its
sole and absolute discretion (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof.
In the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Pledgee, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until the registration
as aforesaid.


22.     TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 13 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee or any of its
sub‑agents hereunder and as has not theretofore been sold or otherwise applied
or released pursuant to this Agreement, together with any moneys at the time
held by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security issued by a Subsidiary of
the Company (other than an Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.2(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.2(a)(iv)(2).


(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Loan Party) at any time prior to the
Termination Date, in connection with a sale or disposition permitted by
Section 7.05 of the Credit Agreement, or is otherwise released pursuant to the
Credit Agreement, and the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied, the Pledgee, at the request and expense of
such Pledgor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereof, such sub‑agent) and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Guarantor from
the Guaranty in accordance with the provisions thereof, such Pledgor (and the
Collateral at such time assigned or pledged by the respective Pledgor pursuant
hereto) shall be released from this Agreement. In the case of any such sale or
disposition of any property constituting Collateral in a transaction permitted
pursuant to Section 7.05 of the




--------------------------------------------------------------------------------

Page 26


        


Credit Agreement, the Liens created by this Agreement on such Collateral shall
be automatically released without need for further action by any Person.


(c)    At any time that any Pledgor desires that the Pledgee deliver any release
or such other documentation as provided in the foregoing Section 22(a) or (b),
such Pledgor shall deliver to the Pledgee (and the relevant sub-agent, if any,
designated pursuant to Section 4 hereof) a certificate signed by a Responsible
Officer of such Pledgor stating that the release of the respective Collateral is
permitted pursuant to Section 22(a) or (b) hereof. At any time that the Company
or the respective Pledgor desires that a Guarantor which has been released from
the Guaranty be released hereunder as provided in the penultimate sentence of
Section 22(b), it shall deliver to the Pledgee a certificate signed by a
Responsible Officer of the Company and the respective Pledgor stating that the
release of the respective Pledgor (and its Collateral) is permitted pursuant to
such Section 22(b).


(d)    The Pledgee shall have no liability whatsoever to any other Secured Party
as the result of any release of Collateral by it in accordance with, or which
the Pledgee in good faith believes to be in accordance with, this Section 22.


23.     NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telecopy or courier service and all
such notices and communications shall, when mailed, telecopied or sent by
courier, be effective when deposited in the mails, delivered to the overnight
courier, or sent by telecopier, except that notices and communications to the
Pledgee or any Pledgor shall not be effective until received by the Pledgee or
such Pledgor, as the case may be. All notices and other communications shall be
in writing and addressed as follows:


(a)
if to any Pledgor, at:

c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8001
with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8901


(b)    if to the Pledgee, at:
Bank of America, N.A.
Agency Management
900 West Trade Street
Mail Code: NC1-026-06-03




--------------------------------------------------------------------------------

Page 27


        


Charlotte, NC 28255-0001
Attention: Priscilla Baker
Telephone: 980-386-3475
Facsimile: 704-409-0918
Electronic Mail: priscilla.l.baker@baml.com


or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
24.     WAIVER; AMENDMENT. Except as provided in Sections 32 and 34 hereof and
Section 10.01 of the Credit Agreement, none of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever.


25.     SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 22 hereof,
(ii) be binding upon each Pledgor, its successors and assigns; provided,
however, that no Pledgor shall assign any of its rights or obligations hereunder
without the prior written consent of the Pledgee, and (iii) inure, together with
the rights and remedies of the Pledgee hereunder, to the benefit of the Pledgee,
the other Secured Parties and their respective successors, transferees and
assigns. All agreements, statements, representations and warranties made by each
Pledgor herein or in any certificate or other instrument delivered by such
Pledgor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of this Agreement and the other Loan Documents regardless of any investigation
made by the Secured Parties or on their behalf.


26.     HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.


27.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE PLEDGEE, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY RELATING
TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY




--------------------------------------------------------------------------------

Page 28


        


THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE PLEDGEE OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


28.     PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Pledgor shall remain liable to perform
all of the obligations,




--------------------------------------------------------------------------------

Page 29


        


if any, assumed by it with respect to the Collateral and the Pledgee shall not
have any obligations or liabilities with respect to any Collateral by reason of
or arising out of this Agreement, except for the safekeeping of Collateral
actually in Pledgee’s possession, nor shall the Pledgee be required or obligated
in any manner to perform or fulfill any of the obligations of any Pledgor under
or with respect to any Collateral.


29.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Pledgee.


30.     SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


31.     RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.


32.     ADDITIONAL PLEDGORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to become a party to this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement shall become a Pledgor hereunder by (x) executing a counterpart
hereof, or a Pledge Agreement Supplement in the form attached hereto as Exhibit
A, and delivering the same to the Pledgee (provided such Pledge Agreement
Supplement shall not require the consent of any Pledgor), (y) delivering
supplements to Annexes A through G hereto as are necessary to cause such annexes
to be complete and accurate with respect to such additional Pledgor on such date
and (z) taking all actions as specified in this Agreement as would have been
taken by such Pledgor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Pledgee and with
all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee and upon such execution and delivery, such
Subsidiary shall constitute a Pledgor hereunder.


33.     LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Parties that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Guarantor have been limited as (and to the extent)
provided in the Guaranty.






--------------------------------------------------------------------------------

Page 30


        


34.     ABL PRIORITY COLLATERAL. Notwithstanding anything herein to the
contrary, prior to the Discharge of ABL Obligations, the requirements under this
Agreement to deliver or grant control over ABL Priority Collateral to the
Pledgee, or to give any notice to any Person or in respect of the provision of
voting rights or the obtaining of any consent of any Person, in each case in
connection with any ABL Priority Collateral, shall be deemed satisfied if the
Pledgors comply with the requirements of the similar provision of the applicable
ABL Credit Document (as defined in the Intercreditor Agreement). Until the
Discharge of ABL Obligations, the delivery of any ABL Priority Collateral to the
ABL Collateral Agent (as defined in the Intercreditor Agreement) pursuant to the
ABL Credit Documents as bailee for the Pledgee shall satisfy any delivery
requirement hereunder or under any other Loan Document.


35.     INTERCREDITOR AGREEMENT. This Agreement and the other Loan Documents are
subject to the terms and conditions set forth in the Intercreditor Agreement in
all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Pledgee pursuant to any Loan Document
and the exercise of any right or remedy in respect of the Collateral by the
Pledgee (or any Secured Party) hereunder or under any other Loan Document are
subject to the provisions of the Intercreditor Agreement and in the event of any
conflict between the terms of the Intercreditor Agreement, this Agreement and
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control with respect to the exercise of any such right or remedy. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, no Loan Party shall be required hereunder or under any Loan
Document to take any action with respect to the Collateral that is inconsistent
with the provisions of the Intercreditor Agreement.


36.     RELEASE OF PLEDGORS.


At any time all of the Equity Interests of any Pledgor owned by the Company or
any other Pledgor are sold (to a Person other than the Company or any of its
Subsidiaries) in a transaction permitted pursuant to the Credit Agreement, then
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and upon the
reasonable request of the Company and at the expense of the Pledgors, the
Pledgee is authorized and directed, and hereby agrees, to execute and deliver
such instruments of release as are reasonably requested by the Pledgor to
evidence the release of such Pledgor. At any time that the Company desires that
a Pledgor be released from this Agreement as provided in this Section 36, the
Company shall deliver to the Pledgee a certificate signed by a Responsible
Officer of the Company stating that (i) the transaction is permitted pursuant to
the Credit Agreement and (ii) the release of the respective Pledgor is permitted
pursuant to this Section 36. The Pledgee shall have no liability whatsoever to
any other Secured Party as a result of the release of any Pledgor by it in
accordance with, or which it believes to be in accordance with, this Section 36.


* * * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
PLEDGORS:
 
CIENA CORPORATION
 
 
 


By: _________________________________
  Name:
Title:
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By:_________________________________
  Name:
Title:
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By: _________________________________
  Name:
Title:





--------------------------------------------------------------------------------



        


Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent and Pledgee


By: ___________________________
Name:
Title:








